Exhibit 10.5

Execution Version

SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

This SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Second Amendment”),
dated as of May 15, 2018 (the “Second Amendment Effective Date”), is among
Northern Oil and Gas, Inc., a Delaware corporation (the “Borrower”); TPG
Specialty Lending, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”); and each of the Lenders party hereto.

R E C I T A L S:

A. The Borrower, the Administrative Agent, the Collateral Agent and the Lenders
are parties to that certain Term Loan Credit Agreement dated as of November 1,
2017 (as amended by that certain Limited Waiver and Amendment to Credit
Agreement dated March 18, 2018 (as amended), between the Borrower, the
Administrative Agent and the Lenders party thereto and as further amended or
otherwise modified from time to time prior to the date hereof, including the
annexes, exhibits and schedules thereto, the “Credit Agreement”; and as amended
by this Second Amendment, the “Amended Credit Agreement”), pursuant to which the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. On May 9, 2018, the Borrower reincorporated under the laws of the State of
Delaware (the “Reincorporation”).

C. On the Second Amendment Effective Date, the Borrower will, among other
things, (i) consummate an issuance of its common stock resulting in gross
proceeds (when aggregated with the issuance of its common stock on each of
April 10, 2018 and April 16, 2018) of not less than $140,000,000 (the “Specified
Equity Issuance”), (ii) enter into that certain Indenture dated as of the date
hereof, between the Borrower and Wilmington Trust, National Association, as
trustee and as collateral agent (the “Trustee”), pursuant to which the Borrower
will issue 8.50% Senior Secured Second Lien Notes due 2023 in an aggregate
principal amount of $344,279,000 and (iii) exchange outstanding 8.00% Senior
Notes due 2020 with an aggregate outstanding principal amount of $496,683,000
for an aggregate of 103,249,915 shares of its common stock and the Second Lien
Notes described in the preceding clause (iii) (the “Exchange”; together with the
Specified Equity Issuance and the issuance of the Second Lien Notes,
collectively, the “Transactions”).

D. In connection with the issuance of the Second Lien Notes, the Borrower, the
Administrative Agent and the Trustee will enter into that certain Intercreditor
Agreement, dated as of the date hereof which is attached hereto as Exhibit A
(the “Intercreditor Agreement”).

E. In connection with the Transactions, the parties hereto have agreed to amend
certain terms of the Credit Agreement as set forth herein, to be effective as of
the Second Amendment Effective Date.

F. Subject to and upon the terms and conditions set forth herein, the
undersigned Lenders have agreed to enter into this Second Amendment to amend
certain provisions of the Credit Agreement as more specifically provided for
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed to such term in the Amended Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the Second Amendment Effective
Date as follows:

2.1 Section 1.02 of the Credit Agreement is hereby amended as follows:

(a) the definition of “Approved Petroleum Engineers” is hereby amended and
restated in its entirety to read as follows:

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland, Sewell & Associates, Inc., (c) Cawley,
Gillespie & Associates, Inc., and, in each case, any and all successors thereto,
and (d) any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.

(b) the definition of “Call Protection Amount” is hereby amended and restated in
its entirety to read as follows:

“Call Protection Amount” means:

(a) in the case of the Initial Term Loans, an amount equal to the applicable
percentage set forth in the table below of any payment, refinancing,
substitution or replacement of principal of the Initial Loans based on the
number of months elapsed since the Second Amendment Effective Date, including
any payment made in accordance with Section 3.01, Section 3.04 or
Section 10.02(a) (or in the case of an acceleration of any Loans pursuant to
Section 10.02(a), the applicable percentage set forth in the table below of the
principal amount of the Loans accelerated):

 

Relevant period (number of months elapsed since

the Second Amendment Effective Date)

   Call Protection Amount as a
percentage of the amount
so repaid (or accelerated)  

On or prior to 36 months after the Second Amendment Effective Date

     4.00 % 

After 36 months but on or prior to 48 months after the Second Amendment
Effective Date

     2.00 % 

 

Page 2



--------------------------------------------------------------------------------

and

(b) in the case of the Delayed Draw Loans, an amount equal to the applicable
percentage set forth in the table below of any payment, refinancing,
substitution or replacement of principal of such Delayed Draw Loans based on the
number of months elapsed since the date that the applicable Delayed Draw Loan
was funded, including any payment made in accordance with Section 3.01,
Section 3.04 or Section 10.02(a) (or in the case of an acceleration of any Loans
pursuant to Section 10.02(a), the applicable percentage set forth in the table
below of the principal amount of the Loans accelerated):

 

Relevant period (number of months elapsed since

the funding date of applicable Delayed Draw Loan)

   Call Protection Amount as a
percentage of the amount
so repaid (or accelerated)  

On or prior to 36 months after the date of funding of such Delayed Draw Loan

     4.00 % 

After 36 months but on or prior to 48 months after the date of funding of such
Delayed Draw Loan

     2.00 % 

In the case of each of the foregoing clauses (a) and (b), if any acceleration
occurs prior to such dates, the applicable Call Protection Amount shall be due
and payable, regardless of when any payment is made on the Loans.

(c) Clause (a) of the definition of “Debt” is hereby amended and restated in its
entirety to read as follows:

(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments including,
without limitation, all interest, premiums and call protection (if any), yield
maintenance amounts (if any), make-whole amounts (if any), fees, indemnities,
reimbursement obligations and expenses payable in connection therewith;

(d) the definition of “Existing Notes” is hereby amended and restated in its
entirety to read as follows:

“Existing Notes” means the 8.000% Senior Notes due 2020 issued by the Borrower
outstanding on the Second Amendment Effective Date immediately after giving
effect to the issuance of the Second Lien Notes and the transactions
contemplated under the Exchange Agreement.

(e) clause (b)(iii) of the definition of “Net Cash Proceeds” is hereby amended
to add the words “or the Second Lien Notes or any other Permitted Junior Lien
Debt” inside the parenthetical thereof immediately following the words “this
Agreement”.

 

Page 3



--------------------------------------------------------------------------------

(f) the definition of “Permitted Acquisition” is hereby amended and restated in
its entirety read as follows:

“Permitted Acquisition” means any acquisition after the Effective Date by the
Borrower or any Guarantor of upstream Oil and Gas Properties if each such
acquisition meets all of the following requirements:

(a) no less than five (5) Business Days (or such shorter time as the
Administrative Agent may agree in its sole discretion) prior to the proposed
closing date of any Material Acquisition, the Borrower shall have delivered a
written notice and description of such Material Acquisition to the
Administrative Agent, which notice shall include the proposed closing date of
such Material Acquisition, together with all material agreements, documents and
instruments in respect of such acquisition, including, without limitation, the
purchase, sale or transfer agreements therefor, pro forma financial information
necessary to determine the Borrower’s and its Subsidiaries’ compliance with the
terms of this Agreement after giving effect to such Material Acquisition, and
all Security Instruments required by this Agreement; provided that the Borrower
shall not be required to provide the foregoing notice and related documents with
respect to any De Minimis Acquisition consummated during a De Minimis
Acquisition Period;

(b) each applicable Credit Party shall have complied with the requirements of
Section 8.14(b);

(c) both before and after giving effect to any Material Acquisition, no Default
or Event of Default shall have occurred and be continuing;

(d) both before and after giving effect to any Material Acquisition, the
Borrower is in pro forma compliance with Section 9.01 and the PDP Coverage Ratio
is equal to or greater than 1.40 to 1.00; provided that the foregoing shall not
apply to any De Minimis Acquisition consummated during a De Minimis Acquisition
Period;

(e) both before and after giving effect to any Material Acquisition, the Credit
Parties shall be in compliance with Section 9.06; and

(f) such acquisition is permitted under the Indenture.

(g) the definition of “Permitted Junior Lien Debt” is hereby amended and
restated in its entirety to read as follows:

“Permitted Junior Lien Debt” means Debt secured by a Lien junior in priority to
the Liens securing the Secured Obligations and satisfies the following
conditions: (a) such Debt does not have an interest rate that would cause any
non-compliance with Section 9.22; (b) such Debt (or the documents governing such
Debt) shall not contain (i) any individual financial maintenance covenant,
(ii) an event of default that is more restrictive or onerous with respect to the
Borrower and the Subsidiaries than any event of default in this Agreement,
unless this Agreement is validly amended substantially contemporaneously with
the issuance or incurrence of such Debt (or occurrence of such other event, such
as an exchange or conversion, that causes such Debt to become

 

Page 4



--------------------------------------------------------------------------------

outstanding) to include such applicable and more restrictive events of default,
(iii) any covenants (other than financial maintenance covenants, which are
addressed in clause (i) above) that, taken as a whole, are more onerous or
restrictive with respect to the Borrower and the Subsidiaries than the covenants
in this Agreement, unless this Agreement is validly amended substantially
contemporaneously with the issuance or incurrence of such Debt (or occurrence of
such other event, such as an exchange or conversion, that causes such Debt to
become outstanding) to include such applicable and more restrictive or onerous
covenants, (iv) restrictions on the ability of the Borrower or any of its
Subsidiaries to guarantee the Secured Obligations or to pledge assets as
collateral security for the Secured Obligations, or (v) any prohibition on the
prior repayment of any Secured Obligations; (c) the Liens securing such Debt are
subordinated to the Liens securing the Secured Obligations and such Liens and
the terms of such Debt are subject to the Second Lien Intercreditor Agreement
and the security documents creating junior liens securing such Debt shall be in
the form required by the Intercreditor Agreement (or if requested by the
Borrower, such other form reasonably acceptable to the Administrative Agent);
(d) at the time of issuing or incurring such Debt (or the occurrence of such
other event, such as an exchange or conversion, that causes such Debt to become
outstanding) (i) no Default has occurred and is then continuing, (ii) no Default
would result from the incurrence of such Debt after giving effect to the
incurrence of such Debt, and (iii) after giving effect to the issuance or
incurrence (or otherwise becoming outstanding) thereof, the Borrower is in pro
forma compliance with the financial covenants contained in Section 9.01, (e) the
terms of such Debt (or the documents governing such Debt) do not provide for a
maturity date or any scheduled principal repayment, mandatory principal
redemption or sinking fund obligation in each case prior to the 180th day after
the Maturity Date (other than customary offers to purchase upon a change of
control, asset sale, or casualty or condemnation event (so long as any such
mandatory prepayment or offer to purchase in respect of any asset sale, casualty
or condemnation event is made subject to the applicable prepayment provisions
set forth in this Agreement) and customary acceleration rights after an event of
default), and (f) substantially contemporaneously with the issuance or
incurrence (or the occurrence of such other event, such as an exchange or
conversion, that causes such Debt to become outstanding) of such Debt, the
definitions of “Call Protection Amount” and “Yield Maintenance Amount” contained
in this Agreement and any related provisions of this Agreement are validly
amended to the extent necessary so that the time periods (including the time
periods with respect to the Initial Term Loans, which for the avoidance of
doubt, shall be amended so that such time periods are deemed to commence on the
date that such Permitted Junior Lien Debt is incurred) and percentages contained
in the call protection, prepayment premium and yield maintenance provisions
applicable to the Loans are no less favorable (from the perspective of the
Lenders) than the more favorable (from the perspective of the Lenders) of the
time periods and percentages for the call protection, prepayment premium and
yield maintenance provisions of such Debt.

(h) the definition of “Permitted Refinancing Debt” is hereby amended and
restated in its entirety as follows:

 

Page 5



--------------------------------------------------------------------------------

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to substantially
contemporaneously refinance, all of any other Debt (the “Refinanced Debt”);
provided that (a) such new Debt is in an aggregate principal amount not in
excess of the sum of (i) the aggregate principal amount then outstanding of the
Refinanced Debt (or, if the Refinanced Debt is exchanged or acquired for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof, such lesser amount) and (ii) an amount
necessary to pay any accrued and unpaid interest thereon and any fees and
expenses, including premiums, related to such exchange or refinancing; (b) such
new Debt has (i) a stated maturity no earlier than the later of (A) the stated
maturity of the Refinanced Debt and (B) the date that is 180 days following the
Maturity Date and (ii) an average life no shorter than the average life of the
Refinanced Debt; (c) such new Debt does not have an interest rate that would
cause any non-compliance with Section 9.22; (d) such new Debt does not contain
(i) any individual financial maintenance covenant or any event of default that,
in the case of any individual event of default, is more restrictive or onerous
with respect to the Borrower and the Subsidiaries than any individual event of
default in the Refinanced Debt or this Agreement, or (ii) any covenants (other
than financial maintenance covenants) that, taken as a whole, are more onerous
or restrictive with respect to the Borrower and the Subsidiaries than the
covenants in the Refinanced Debt or this Agreement; (e) if the Refinanced Debt
is contractually subordinated to the Secured Obligations, such new Debt (and any
guarantees thereof) is subordinated in right of payment to the Secured
Obligations (or, if applicable, the Guaranty Agreement) to at least the same
extent as the Refinanced Debt and is otherwise subordinated pursuant to an
intercreditor agreement reasonably satisfactory to the Administrative Agent;
(f) if the Refinanced Debt is unsecured, such new Debt is unsecured; (g) the
terms of Permitted Refinancing Debt do not provide for any scheduled principal
repayment, mandatory principal redemption or sinking fund obligation prior to
the 180th day after the Maturity Date (other than customary offers to purchase
upon a change of control, asset sale, or casualty or condemnation event (so long
as any such mandatory prepayment or offer to purchase in respect of any asset
sale, casualty or condemnation event is made subject to the applicable
prepayment provisions set forth in this Agreement) and customary acceleration
rights after an event of default); and (h) if the Refinanced Debt is secured,
such new Debt shall be either unsecured or secured; provided that to the extent
such new Debt is secured, such new Debt shall be subject at all times to the
Second Lien Intercreditor Agreement and any security documents creating junior
liens securing such new Debt shall be in the form required by the Intercreditor
Agreement (or, if requested by the Borrower, such other form reasonably
acceptable to the Administrative Agent).

(i) the definition of “Second Lien Intercreditor Agreement” is hereby amended
and restated in its entirety as follows:

“Second Lien Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of May 15, 2018, between the Administrative Agent, as Original Priority
Lien Agent (as defined therein) and Wilmington Trust, National Association, as
Original Second Lien Agent (as defined therein) and acknowledged by the Borrower
and certain of its subsidiaries, as amended, supplemented, amended and restated
or otherwise modified and in effect from time to time in accordance with the
terms thereof and with this Agreement.

 

Page 6



--------------------------------------------------------------------------------

(j) the definition of “Yield Maintenance Amount” is hereby amended and restated
in its entirety to read as follows:

“Yield Maintenance Amount” means an amount equal to the sum of:

(a) (i) in the case of the Initial Loans, for any payment, refinancing,
substitution or replacement with respect to such Initial Loans, including any
payment made in accordance with Section 3.01, Section 3.04 or Section 10.02(a)
(it being agreed that, in the case of an acceleration of any Loans pursuant to
Section 10.02(a), the principal amount of the Initial Loans accelerated shall be
deemed to have been paid on the date of acceleration solely for purposes of
calculating the Yield Maintenance Amount) in each case paid or deemed paid prior
to the two year anniversary of the Second Amendment Effective Date an amount
equal to the difference (which shall not be less than zero) of (A) the aggregate
amount of interest (including, without limitation, interest payable in cash, in
kind or deferred) which would have otherwise been payable on the amount of the
principal repayment from the date of repayment (or deemed repayment in the case
of an acceleration of the Loans) or reduction until the two year anniversary of
the Second Amendment Effective Date, minus (B) the aggregate amount of interest
Lenders would earn if the repaid (or deemed repaid in the case of an
acceleration of the Loans) or reduced principal amount were reinvested for the
period from the date of prepayment (or deemed prepayment in the case of an
acceleration of the Loans) or reduction until the two year anniversary of the
Second Amendment Effective Date at the Treasury Rate,

plus

(ii) in the case of any Delayed Draw Loan, for any payment, refinancing,
substitution or replacement with respect to such Delayed Draw Loans, including
any payment made in accordance with Section 3.01, Section 3.04 or
Section 10.02(a) (it being agreed that, in the case of an acceleration of any
Loans pursuant to Section 10.02(a), the principal amount of the Loans
accelerated shall be deemed to have been paid on the date of acceleration solely
for purposes of calculating the Yield Maintenance Amount) in each case paid or
deemed paid prior to the two year anniversary of the funding date of the
applicable Delayed Draw Loan, an amount equal to the difference (which shall not
be less than zero) of (A) the aggregate amount of interest (including, without
limitation, interest payable in cash, in kind or deferred) which would have
otherwise been payable on the amount of the principal repayment from the date of
repayment (or deemed repayment in the case of an acceleration of the Loans) or
reduction until the two year anniversary of the funding date of the applicable
Delayed Draw Loan, minus (B) the aggregate amount of interest Lenders would earn
if the repaid (or deemed repaid in the case of an acceleration of the Loans) or
reduced principal amount were reinvested for the period from the date of
prepayment (or deemed prepayment in the case of an acceleration of the Loans) or
reduction until the two year anniversary of the funding date of the applicable
Delayed Draw Loan at the Treasury Rate,

 

Page 7



--------------------------------------------------------------------------------

plus

(b) solely to the extent that the Loans are refinanced in full prior to the date
that is 18 months following the Effective Date, an amount equal to the present
value (discounted at the Treasury Rate) of the fee that would have accrued under
Section 3.05(a) on the undrawn Delayed Draw Commitments (without giving effect
to any optional termination or reduction of the Delayed Draw Commitments
pursuant to Section 2.06(b)) through the earlier of (i) the date that is one
year following the date of such refinancing and (ii) the date that is 18 months
following the Effective Date.

Notwithstanding the foregoing, to the extent the Yield Maintenance Amount
becomes due and payable as a result of the occurrence of an Event of Default or
acceleration of the Loans, the interest rate to be used in calculating the Yield
Maintenance Amount pursuant to clause (a)(i) of the preceding sentence shall be
the interest rate set forth in Section 3.02(b). The term “Treasury Rate” shall
mean a rate per annum (computed on the basis of actual days elapsed over a year
of 360 days) equal to the rate determined by Administrative Agent on the date
three (3) Business Days prior to the date of repayment (or deemed repayment), to
be the yield expressed as a rate listed in The Wall Street Journal for United
States Treasury securities having a term of no greater than the period for the
remaining months until, in the case of the Initial Term Loans, the two year
anniversary of the Second Amendment Effective Date and, in the case of Delayed
Draw Loans, the two year anniversary of the funding date of the applicable
Delayed Draw Loan.

(k) the following new defined terms are added in the correct alphabetical order
as follows:

“De Minimis Acquisition” means any Material Acquisition (whether in an
individual transaction or a series of related transactions) by the Borrower or
its Subsidiaries of Property for which (a) the consideration for such
acquisition is less than $2,500,000 and (b) the aggregate consideration of all
such acquisitions during the De Minimis Acquisition Period in which such
acquisition is consummated does not exceed $20,000,000.

“De Minimis Acquisition Period” means any period between the Borrower’s delivery
of two successive compliance certificates pursuant to Section 8.01(c) if the
most recent compliance certificate delivered by the Borrower pursuant to
Section 8.01(c) demonstrates that the PDP Coverage Ratio as of the last day of
the fiscal period covered by such compliance certificate was equal to or greater
than 1.60 to 1.00.

“Exchange Agreement” means the Exchange Agreement dated as of January 31, 2018,
by and among the Borrower and the Participating Holders (as defined therein) as
amended prior to and as in effect on the Second Amendment Effective Date.

“Indenture” means that certain Indenture, dated as of May 15, 2018 between the
Borrower and Wilmington Trust, National Association, as may be amended, amended
and restated, restated, supplemented, refinanced, replaced, extended or
otherwise modified in accordance with the terms thereof and the terms of this
Agreement and the Second Lien Intercreditor Agreement.

 

Page 8



--------------------------------------------------------------------------------

“Mortgage Threshold EBITDAX” means, as of any date of determination, the sum of
Consolidated Net Income for the most recently ended four fiscal quarters
(including any such quarter ending on such date of determination) plus the
following expenses or charges to the extent deducted from Consolidated Net
Income in such four fiscal quarter period: (a) Interest Expense, (b) income
Taxes, (c) depreciation, (d) depletion, (e) amortization, (f) one-time
transaction fees and expenses paid or accrued in connection with debt
financings, capital raising transactions, acquisitions and dispositions in an
aggregate amount for this clause (f) not to exceed $5,000,000 in any four fiscal
quarter period, (g) exploration expenses, (h) pro forma “run rate” cost savings,
operating expense reductions and synergies related to mergers and other business
combinations, acquisitions, divestitures, dispositions, discontinuance of
activities or operations and other specified transactions, restructurings, cost
savings initiatives, operational changes and other initiatives or specified
transactions that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 12 months
thereafter (including any actions taken on or prior to the Second Amendment
Effective Date) in an amount not to exceed 10% of Mortgage Threshold EBITDAX for
such four fiscal quarter period calculated before giving effect to this clause
(h), but, in any case, only, to the extent reasonably acceptable to the
Administrative Agent, and (i) other non-cash charges (including non-cash
expenses associated with the granting of stock-based compensation to employees
and directors of the Borrower or its Subsidiaries, non-recurring non-cash losses
(or minus any gains), non-cash mark to market losses (or minus any gains), and
non-cash impairments or accounting adjustments with respect to any disposition
of assets permitted hereby), minus all non-cash income added to Consolidated Net
Income minus all gains (whether cash or non-cash) from asset dispositions (other
than Hydrocarbons produced in the ordinary course of business) and Liquidations
of Swap Agreements (in each case to the extent included in Consolidated Net
Income during the applicable period); provided that if the Borrower or any
Consolidated Subsidiary shall make a Material Acquisition or Material
Divestiture during such period, then Consolidated Net Income shall be calculated
after giving pro forma effect to such Material Acquisition or Material
Divestiture, as if such Material Acquisition or Material Divestiture had
occurred on the first day of such period, with such pro forma calculations being
reasonably acceptable to the Administrative Agent (but excluding, for the
avoidance of doubt and in all cases, any adjustments on account of pro forma
cost savings, synergies or similar items, except as provided in clause
(h) above).

“Second Amendment Effective Date” means May 15, 2018.

“Second Lien Notes” means, the 8.50% Senior Secured Second Lien Notes due 2023
issued by the Borrower pursuant to the Indenture, as may be amended, amended and
restated, restated, supplemented, refinanced, replaced, extended or otherwise
modified in accordance with the terms thereof and the terms of this Agreement
and the Second Lien Intercreditor Agreement.

 

Page 9



--------------------------------------------------------------------------------

“Total Debt” means, at any date, the sum of all Debt of the Borrower and its
Subsidiaries on such date.

“Weighted Yield” shall mean as to any Permitted Junior Lien Debt (including the
Second Lien Notes and any Permitted Refinancing Debt in respect thereof), the
weighted yield to maturity thereof based on interest rate margin, original issue
discount or fees (in each case amortized over the life of such indebtedness),
interest rate floors or other similar component of yield, in each case, incurred
or payable by the borrower of such indebtedness, and excluding, for the
avoidance of doubt, (a) any changes in yield due to (i) changes in the
underlying reference rate (such as LIBOR or the prime rate), (ii) application of
any default rate that is less than or equal to 3.00% per annum or (iii) the
imposition of a paid in-kind rate of interest that is less than or equal to
1.00% per annum, (b) premiums and call protection amounts, (c) make-whole
amounts and yield maintenance amounts and (d) customary annual agency fees
(regardless of whether any of the foregoing amounts are paid to, or shared with,
in whole or in part, any lender).

2.2 Section 8.01(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(f) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), (i) a certificate of insurance
coverage from each insurer or one or more insurance agencies with respect to the
insurance required by Section 8.07, in form and substance reasonably
satisfactory to the Administrative Agent, (ii) if requested by the
Administrative Agent, copies of the applicable policies and (iii) a certificate
of a Responsible Officer certifying the Borrower’s compliance with Section 8.07.

2.3 Section 8.01 of the Credit Agreement is hereby amended by adding the
following as the new clause (x) immediately following clause (w):

(w) De Minimis Acquisitions. Concurrently with any delivery of financial
statements under Section 8.01(a) or (b), a certificate of a Responsible Officer
(i) setting forth each De Minimis Acquisition consummated during the immediately
preceding fiscal quarter (including the material terms of each such De Minimis
Acquisition), and (ii) attaching thereto all material agreements, documents and
instruments in respect of each such De Minimis Acquisition, including, without
limitation, the purchase, sale or transfer agreements therefor to the extent
available.

2.4 Section 8.14(a) of the Credit Agreement is hereby amended to replace each
reference to “90%” with a reference to “95%”.

2.5 Section 8.14(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

Page 10



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing provisions of Section 8.14,

(i) during the period commencing on the Second Amendment Effective Date and
ending on the date that is ninety (90) days following the Second Amendment
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion) (such period, the “Post-Closing Mortgage Period”), the
Mortgaged Properties shall only be required to include (A) (1) Oil and Gas
Properties constituting Proved Developed Producing Reserves representing at
least 90% of the total present value (using a 10% discount rate and as such
value is set forth in the most recently delivered Reserve Report) of all Proved
Developed Producing Reserves evaluated in the Initial Reserve Report and (2) Oil
and Gas Properties constituting Proved Reserves representing at least 90% of the
total present value (using a 10% discount rate and as such value is set forth in
the most recently delivered Reserve Report) of all Proved Reserves evaluated in
the most recently delivered Reserve Report, (B) substantially all of the Credit
Parties’ Oil and Gas Properties not constituting Proved Reserves to the extent
that such Oil and Gas Properties are located in counties in which filings have
been made, or are required to be made, to satisfy clause (A) herein and
(C) substantially all midstream assets and any infrastructure or related Oil and
Gas Property; provided that on or prior to the expiration of the Post-Closing
Mortgage Period, the Borrower shall, and shall cause its Subsidiaries to,
deliver supplemental mortgages (including mortgages covering leasehold interests
in wellbores owned by the Credit Parties as of the Second Amendment Effective
Date that were not previously mortgaged on the Second Amendment Effective Date)
so that the Mortgaged Property includes (x) Oil and Gas Properties constituting
Proved Developed Producing Reserves representing at least 95% of the total
present value (using a 10% discount rate and as such value is set forth in the
most recently delivered Reserve Report) of all Proved Developed Producing
Reserves evaluated in such Reserve Report and (y) Oil and Gas Properties
constituting Proved Reserves representing at least 95% of the total present
value (using a 10% discount rate and as such value is set forth in the most
recently delivered Reserve Report) of all Proved Reserves evaluated in such
Reserve Report; and

(ii) during such periods in which the Borrower maintains a Total Debt to
Mortgage Threshold EBITDAX ratio of less than 3.00 to 1.00, measured as of the
last day of the four fiscal quarter period most recently ended for which
financial statements are available, the Mortgaged Properties shall only be
required to include (1) Oil and Gas Properties constituting Proved Developed
Producing Reserves representing at least 90% of the total present value (using a
10% discount rate and as such value is set forth in the most recently delivered
Reserve Report) of all Proved Developed Producing Reserves evaluated in the most
recently delivered Reserve Report, (2) Oil and Gas Properties constituting
Proved Reserves representing at least 90% of the total present value (using a
10% discount rate and as such value is set forth in the most recently delivered
Reserve Report) of all Proved Reserves evaluated in the most recently delivered
Reserve Report, (3) substantially all of the Credit Parties’ Oil and Gas
Properties not constituting Proved Reserves and (4) substantially all midstream
assets and any infrastructure or related Oil and Gas Property.

 

Page 11



--------------------------------------------------------------------------------

2.6 Section 8.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Section 8.18 Acquisition of Oil and Gas Properties – Mortgage Coverage. In
connection with any Material Acquisition (other than a De Minimis Acquisition
consummated during any De Minimis Acquisition Period), the Borrower shall, and
shall cause its Subsidiaries to, grant within 30 days of such acquisition of
such Oil and Gas Properties by the Borrower or such Subsidiary, to the
Collateral Agent as security for the Secured Obligations a first-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d) and
(f) of the definition thereof may exist, but subject to the provisos at the end
of such definition) on (i) Oil and Gas Properties constituting Proved Developed
Producing Reserves representing at least 95% of the total present value (using a
10% discount rate) of all Proved Developed Producing Reserves acquired, (ii) Oil
and Gas Properties constituting Proved Reserves representing at least 95% of the
total present value (using a 10% discount rate) of all Proved Reserves acquired,
(iii) substantially all of the Oil and Gas Properties not constituting Proved
Reserves acquired, and (iv) substantially all midstream assets and any
infrastructure or related Oil and Gas Property acquired. All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent and the Borrower and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes. In order to comply with the foregoing, if any Subsidiary
places a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).

2.7 The last sentence of Section 8.20 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

Borrower’s compliance with the requirements of this Section 8.20 shall be
measured as of (i) the fifth Business Day following the Effective Date, (ii) the
forty-fifth day following the Effective Date, and (iii) thereafter, the last day
of each fiscal quarter, in each case using the most recently delivered Reserve
Report (including the Initial Reserve Report); provided that compliance shall
also be measured on the date that is the fifth Business Day following the Second
Amendment Effective Date.

2.8 Section 9.03 of the Credit Agreement is hereby amended by deleting the “and”
at the end of clause (g), and by replacing clause (h) thereof with the new
clauses (h) and (i) set forth below:

(h) customary liens in favor of a trustee (in such trustee’s capacity as such
and not in its capacity as collateral agent or collateral trustee) pursuant to
an indenture relating to any Debt permitted by this Agreement to the extent such
Liens (i) only secure customary compensation, reimbursement and indemnification
obligations owing to such trustee (in

 

Page 12



--------------------------------------------------------------------------------

such trustee’s capacity as such and not in its capacity as collateral agent or
collateral trustee), (ii) are limited to the money or property held by such
trustee (in such trustee’s capacity as such and not in its capacity as
collateral agent or collateral trustee) (excluding money or property held in
trust for the payment of such Debt) and (iii) do not secure Debt for borrowed
money; provided that no intention to subordinate the first priority Lien granted
in favor of the Collateral Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Lien; and

(i) Liens on Property not otherwise permitted by the foregoing clauses of this
Section 9.03; provided that (i) such Liens do not secure Debt for borrowed money
and (ii) the aggregate amount of all Debt secured by Liens permitted by this
Section 9.03(i) shall not exceed $2,000,000 at any time.

2.9 Section 9.04(a)(iv) is hereby amended by adding a new clause (E) at the end
thereof that reads “and (E) such Restricted Payment is permitted to be made
under the Indenture”.

2.10 Section 9.04(b)(i)(A) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(A) prepay, repay or Redeem the Existing Notes (1) with the proceeds of any
Permitted Refinancing Debt in respect thereof, or (2) so long as (w) the PDP
Coverage Ratio is equal to or greater than 1.50 to 1.00 and the Total Debt to
Mortgage Threshold EBITDAX ratio measured as of the most recently ended fiscal
quarter for which financial statements are available is less than 3.00 to 1.00,
in each case as measured immediately prior to and after giving pro forma effect
to such prepayment, repayment, or Redemption and to the other transactions to
occur on such date (and the Borrower has delivered the certificate required by
Section 8.01(w) certifying to such pro forma compliance and attaching
calculations demonstrating such pro forma compliance), (x) the aggregate cash
consideration paid by the Credit Parties in respect of such Redemptions during
the term of this Agreement does not exceed $75,000,000, (y) no Default or Event
of Default shall exist at the time of such Redemption or result therefrom and
(z) concurrently with any such prepayment, repayment or Redemption, the Borrower
shall deliver a certificate executed by its Chief Financial Officer certifying
that, after giving effect to such prepayment, repayment or Redemption, the
representation and warranty contained in Section 7.22 is true and correct in all
respects as of such date;

2.11 Section 9.04(b)(ii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of or
documents governing the Existing Notes, any Permitted Junior Lien Debt
(including the Second Lien Notes) or any Permitted Refinancing Debt in respect
of any of the foregoing if:

 

Page 13



--------------------------------------------------------------------------------

(A) in the case of the Existing Notes or any Permitted Junior Lien Debt and any
Permitted Refinancing Debt in respect of either of the foregoing, the effect
thereof would be to (i) shorten its maturity or average life, (ii) except in the
case of the Second Lien Notes, increase the amount of any payment of principal
thereof or premium or fee (other than a consent, amendment or similar fee in an
aggregate amount for all such fees during the term of this Agreement not to
exceed 1.00% of the outstanding principal amount of the Existing Notes, any
Permitted Junior Lien Debt (other than the Second Lien Notes) or any Permitted
Refinancing Debt being amended, modified or otherwise changed or any fee owed to
the Existing Notes trustee) with respect thereto, (iii) except in the case of
the Second Lien Notes, increase the rate or shorten any period for payment of
interest thereon or (iv) cause such Permitted Junior Lien Debt or Permitted
Refinancing Debt in respect thereof to no longer satisfy the requirements of the
definitions of Permitted Junior Lien Debt or Permitted Refinancing Debt, as
applicable; or

(B) in the case of the Second Lien Notes and any Permitted Refinancing Debt in
respect thereof, the effect thereof would be to (i) modify or add any covenant
or event of default that would prohibit one or more Credit Parties from making
any payment in respect of the Secured Obligations, (ii) shorten the final
maturity or weighted average life to maturity of the Second Lien Notes or any
Permitted Refinancing Debt in respect thereof, (iii) add any additional Property
as collateral for the Second Lien Notes or Permitted Refinancing Debt in respect
thereof unless such Property is added as collateral for the Secured Obligations
or the Secured Parties decline to take such collateral, (iv) provide for any
Person to issue a guarantee or be required to issue a guarantee unless such
Person guarantees the Secured Obligations or the Secured Parties decline to take
such guarantee, (v) add or provide for any increase in, or shorten the period
for payment of, any mandatory prepayment or redemption provisions or shorten the
period for reinvestment of any net cash proceeds (other than change of control
or asset sale tender offer provisions substantially similar to those applicable
under the Indenture, as in effect on the Second Amendment Effective Date, or
otherwise customary in the market at the time of such amendment, exchange or
refinancing), (vi) result in the Weighted Yield applicable to the Second Lien
Notes increasing by more than 250 basis points above the Weighted Yield
applicable to the Second Lien Notes on the issue date thereof, (vii) modify the
amounts of or time periods applicable to any make-whole amounts, yield
maintenance amounts, premium or call protection applicable to the Second Lien
Notes unless this Agreement is amended at such time to provide equivalent or
better terms (from the perspective of the Secured Parties), (viii) amend or
otherwise modify any “Default” or “Event of Default” or covenants thereunder in
a manner that is more onerous or restrictive to any Credit Party unless this
Agreement is amended at such time to provide equivalent or better terms (from
the perspective of the Secured Parties), (ix) amend or otherwise modify
Section 6.01(g)(ii) of the Indenture (or any corresponding provision in any
document governing Permitted Refinancing Debt of the Second Lien Notes) in a
manner that would shorten or eliminate the grace period provided for in such
section, (x) adversely affect the lien priority rights of the Secured Parties,
(xi) result in the aggregate principal amount of all Permitted Junior Lien Debt
(including the Second Lien Notes and Permitted Refinancing Debt in respect
thereof) being greater than $500,000,000 or (xii) contravene the provisions of
the Second Lien Intercreditor; or

 

Page 14



--------------------------------------------------------------------------------

(C) other than in the case of the Second Lien Notes and the Indenture, such
amendment, modification, waiver, change or consent would adversely affect the
Lenders; or

(D) in the case of Permitted Junior Lien Debt or any Permitted Refinancing Debt
in respect thereof, such amendment, modification, waiver, change or consent is
prohibited under the terms of the Second Lien Intercreditor Agreement;

provided that the foregoing shall not prohibit the execution of other indentures
or agreements in connection with the issuance of Permitted Refinancing Debt or
the execution of supplemental indentures to add guarantors provided such Person
complies with Section 8.14(b) and Section 8.14(c).

2.12 Section 9.05(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(e) Permitted Acquisitions, provided that, to the extent required by the
definition of “Permitted Acquisition”, the Borrower shall deliver concurrently
with the consummation of any Permitted Acquisition the certificate required by
Section 8.01(w) certifying to pro forma compliance with Section 9.01 and that
the PDP Coverage Ratio is greater than or equal to 1.40 to 1.00 and attaching
calculations demonstrating such compliance;

2.13 Section 10.01(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(g) any event or condition occurs that results in (i) any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Subsidiary to make an offer in
respect thereof or (ii) an “Event of Default” under the Indenture.

Section 3. Reincorporation. The Administrative Agent acknowledges that it
received sufficient notice in satisfaction of Section 8.01(m) of the Credit
Agreement and Section 5.05 of the Guaranty Agreement as to the Reincorporation.
The Administrative Agent and the Lenders hereby confirm that the Reincorporation
did not violate Section 9.21 of the Credit Agreement. The Borrower hereby
confirms that it authorized the Administrative Agent to file one or more
financing statements, and amendments thereto to perfect, protect or preserve the
Liens created under the Credit Agreement (included as amended hereby) and the
Security Instruments.

Section 4. Conditions Precedent. The effectiveness of this Second Amendment is
subject to the following:

 

Page 15



--------------------------------------------------------------------------------

4.1 The Administrative Agent shall have received counterparts (in such number as
may be requested by the Administrative Agent) of this Second Amendment from the
Borrower and each Lender.

4.2 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower setting forth (1) resolutions of its board of directors
or other appropriate governing body with respect to the authorization of the
Borrower to execute, deliver and perform under the Transactions, this Second
Amendment and the documents being authorized, executed and/or delivered in
connection herewith and therewith and to enter into the transactions
contemplated in those documents, (2) the officers of the Borrower (a) who are
authorized to sign the Loan Documents to which the Borrower is a party and
(b) who will, until replaced by another officer or officers duly authorized for
that purpose, act as its representative for the purposes of signing documents
and giving notices and other communications in connection with this Second
Amendment and the transactions contemplated hereby and specimen signatures of
such authorized officers (or certifying that there has been no change to such
authorized officers since the date of the Officer’s Certificate of the Borrower
delivered to the Administrative Agent on November 1, 2017 (the “Prior Officer’s
Certificate”)), (3) the Organizational Documents of the Borrower as in effect
immediately after giving effect to the Reincorporation, certified as being true
and complete and (4) a customary certificate reasonably satisfactory to the
Administrative Agent of the appropriate State agencies where the Borrower is
formed or incorporated. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

4.3 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower (a) attaching true and correct executed copies of the
Indenture and all other material documents executed by the Credit Parties in
connection with the incurrence of the Second Lien Notes and (b) certifying that
(i) the Transactions have been consummated in accordance with the terms of that
certain Exchange Agreement, dated as of January 31, 2018, by and among the
Borrower and the noteholders party thereto, as amended by the First Amendment to
Exchange Agreement, dated as of March 20, 2018, and the Second Amendment to
Exchange Agreement, dated as of April 2, 2018 and (ii) after giving effect to
the Transactions and the effectiveness of this Second Amendment, the aggregate
outstanding principal amount of the Existing Notes will be less than or equal to
$203,317,000 and the amount of the Second Lien Notes will not exceed
$344,279,000.

4.4 The Administrative Agent shall have received from each party thereto duly
authorized and/or executed counterparts (in such number as may be requested by
the Administrative Agent) of the Intercreditor Agreement.

4.5 The Administrative Agent shall be reasonably satisfied that (i) the Second
Lien Security Documents (including all real property exhibits thereto) creating
Liens on the Collateral are in all material respects the same forms of documents
as the respective Security Instruments and (ii) upon the filing of any
additional mortgages (including amendments and/or supplements to any previously
filed mortgages) delivered by the Borrower to the Administrative Agent on the
Second Amendment Effective Date and the filing of a UCC-1 financing statement
with the Delaware Secretary of State, the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof,

 

Page 16



--------------------------------------------------------------------------------

but subject to the provisos at the end of such definition) on (a) (1) Oil and
Gas Properties constituting Proved Developed Producing Reserves representing at
least 90% of the total present value (using a 10% discount rate and as such
value is set forth in the most recently delivered Reserve Report (which shall be
the Reserve Report dated December 31, 2017) of all Proved Developed Producing
Reserves evaluated in the most recently delivered Reserve Report and (2) Oil and
Gas Properties constituting Proved Reserves representing at least 90% of the
total present value (using a 10% discount rate and as such value is set forth in
the most recently delivered Reserve Report) of all Proved Reserves evaluated in
the most recently delivered Reserve Report, (b) substantially all of the Credit
Parties’ Oil and Gas Properties not constituting Proved Reserves to the extent
that such Oil and Gas Properties are located in counties in which filings have
been made, or are required to be made, to satisfy clause (a) herein, (c)
substantially all midstream assets and any infrastructure or related Oil and Gas
Property and (d) the other Mortgaged Property purported to be pledged under the
Security Instruments.

4.6 The Administrative Agent shall have received an opinion of (i) Jones Day,
special counsel to the Borrower, (ii) Browning Kaleczyc Berry & Hoven, P.C.,
local Montana counsel to the Borrower and (iii) Fredrikson & Byron, P.A., local
North Dakota counsel to the Borrower, in each case, in form and substance
acceptable to the Administrative Agent and its counsel.

4.7 No Default or Event of Default shall have occurred and be continuing as of
the date hereof both immediately prior to and after giving effect to the terms
of this Second Amendment.

4.8 The Borrower shall have submitted a Borrowing Request for a Delayed Draw
Loan in accordance with Section 2.03(b) of the Credit Agreement (provided that
the Administrative Agent and the Lenders hereby waive the five Business Day
requirement with respect to such Borrowing Request) in a principal amount of not
less than $60,000,000, which shall have been drawn prior to, or substantially
contemporaneous with, the Second Amendment Effective Date.

4.9 The Administrative Agent and the Lenders shall have received all commitment,
amendment, upfront and agency fees and all other fees, expenses and amounts due
and payable on or prior to the Second Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder (including the fees
and expenses of Vinson & Elkins L.L.P., counsel to the Administrative Agent).

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement and Amended Credit Agreement for all
purposes.

 

Page 17



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

5.1 Confirmation and Effect. The provisions of the Credit Agreement shall remain
in full force and effect in accordance with its terms following the Second
Amendment Effective Date, and this Second Amendment shall not constitute a
waiver of any provision of the Credit Agreement or any other Loan Document,
except as expressly provided for herein. Each reference in the Amended Credit
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby,
and each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.

5.2 No Waiver. Neither the execution by the Administrative Agent or the Lenders
of this Second Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of this Second Amendment or which may occur in the future under
the Amended Credit Agreement and/or the other Loan Documents. Similarly, nothing
contained in this Second Amendment shall directly or indirectly in any way
whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Amended Credit
Agreement, the other Loan Documents, or any other contract or instrument.

5.3 Ratification and Affirmation of Credit Parties. The Borrower hereby
expressly (i) acknowledges the terms of this Second Amendment, (ii) ratifies and
affirms its obligations under the Guaranty Agreement, the Swap Intercreditor
Agreement and the other Security Instruments and Loan Documents to which it is a
party, (iii) acknowledges, renews and extends its continued liability under the
Guaranty Agreement, the Swap Intercreditor Agreement and the other Security
Instruments and Loan Documents to which it is a party, (iv) agrees that its
guarantee and pledge of collateral under the Guaranty Agreement and the other
Security Instruments and Loan Documents to which it is a party remain in full
force and effect with respect to the Indebtedness as amended hereby,
(v) represents and warrants to the Lenders and the Administrative Agent that
each representation and warranty of such Person contained in the Amended Credit
Agreement and the other Loan Documents to which it is a party is true and
correct in all material respects as of the date hereof and after giving effect
to this Second Amendment except (A) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date hereof, such representations and warranties shall continue to be true
and correct as of such specified earlier date, and (B) to the extent that any
such representation and warranty is expressly qualified by materiality, Material
Adverse Effect or a similar qualification, such representations and warranties
shall be true and correct in all respects, (vi) represents and warrants to the
Lenders and the Administrative Agent that the execution, delivery and/or
performance by such Person of this Second Amendment and each other Security
Instrument and Loan Document being are within such Person’s corporate, limited
partnership or limited liability company powers (as applicable), have been duly
authorized by all necessary action and that this Second Amendment constitutes
the valid and binding obligation of such Person enforceable in accordance with
its terms, subject to applicable

 

Page 18



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
(vii) represents and warrants to the Lenders and the Administrative Agent that,
after giving effect to this Second Amendment, no Default or Event of Default
exists.

5.4 Counterparts. This Second Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Second Amendment by facsimile or other electronic transmission (e.g., .pdf)
shall be effective as delivery of a manually executed counterpart of this Second
Amendment.

5.5 No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE AMENDED CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

5.6 Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.7 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Second Amendment in
accordance with Section 12.03 of the Credit Agreement.

5.8 Severability. Any provision of this Second Amendment or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

5.9 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (in each case, as permitted by Section 12.04 of the Credit Agreement).

5.10 Loan Document. This Second Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Amended Credit Agreement.

[Signature Pages Follow]

 

Page 19



--------------------------------------------------------------------------------

The parties hereto have caused this Second Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:     NORTHERN OIL AND GAS, INC.,     a Delaware corporation     By:  

/s/ Brandon Elliott

      Name: Brandon Elliott       Title: Interim President

SIGNATURE PAGE TO SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

NORTHERN OIL AND GAS, INC.



--------------------------------------------------------------------------------

TPG SPECIALTY LENDING, INC.

as Administrative Agent and a Lender

By:  

/s/ Joshua W. Easterly

Name:   Joshua W. Easterly Title:   CEO

SIGNATURE PAGE TO SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

NORTHERN OIL AND GAS, INC.



--------------------------------------------------------------------------------

TAO TALENTS, LLC

as a Lender

By:  

/s/ Steven Pluss

Name:   Steven Pluss Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

NORTHERN OIL AND GAS, INC.



--------------------------------------------------------------------------------

TOP III TALENTS, LLC

as a Lender

By:  

/s/ Steven Pluss

Name:   Steven Pluss Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

NORTHERN OIL AND GAS, INC.



--------------------------------------------------------------------------------

Exhibit A

 

 

 

INTERCREDITOR AGREEMENT

dated as of May 15, 2018 between

TPG Specialty Lending, Inc.,

as Original Priority Lien Agent,

and

Wilmington Trust, National Association,

as Original Second Lien Agent

and Acknowledged and Agreed by

Northern Oil and Gas, Inc. and certain of its subsidiaries from time to time
party hereto

 

 

THIS IS THE SECOND LIEN INTERCREDITOR AGREEMENT OR INTERCREDITOR AGREEMENT, AS
APPLICABLE, REFERRED TO IN (A) THE INDENTURE DATED AS OF MAY 15, 2018, AMONG
NORTHERN OIL AND GAS, INC., CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY
THERETO, WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE, (B) THE TERM LOAN
CREDIT AGREEMENT DATED AS OF NOVEMBER 1, 2017 AS HERETOFORE OR HEREAFTER
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME, AMONG
NORTHERN OIL AND GAS, INC., THE LENDERS PARTY THERETO FROM TIME TO TIME AND TPG
SPECIALTY LENDING, INC., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, (C) THE
OTHER NOTE DOCUMENTS REFERRED TO IN SUCH INDENTURE AND (D) THE OTHER LOAN
DOCUMENTS REFERRED TO IN SUCH TERM LOAN CREDIT AGREEMENT.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I   DEFINITIONS   Section 1.01  

Construction; Certain Defined Terms

     1   ARTICLE II   LIEN PRIORITIES   Section 2.01  

Relative Priorities

     16   Section 2.02  

Prohibition on Marshalling, Etc.

     17   Section 2.03  

No New Liens

     17   Section 2.04  

Similar Collateral and Agreements

     18   Section 2.05  

No Duties of Priority Lien Agent

     19   Section 2.06  

No Duties of Second Lien Agent

     19   ARTICLE III   ENFORCEMENT RIGHTS; PURCHASE OPTION   Section 3.01  

Limitation on Enforcement Action

     20   Section 3.02  

Standstill Periods; Permitted Enforcement Action

     22   Section 3.03  

Insurance

     24   Section 3.04  

Notification of Release of Collateral

     25   Section 3.05  

No Interference; Payment Over

     26   Section 3.06  

Purchase Option

     29   ARTICLE IV   OTHER AGREEMENTS   Section 4.01  

Release of Liens; Automatic Release of Second Liens and Third Liens

     31   Section 4.02  

Certain Agreements with Respect to Insolvency or Liquidation Proceedings

     33   Section 4.03  

Reinstatement

     42   Section 4.04  

Refinancings; Initial Third Lien Debt; Additional Third Lien Debt

     43   Section 4.05  

Amendments to Priority Lien Documents, Second Lien Documents and Third Lien
Documents

     45   Section 4.06  

Legends

     47   Section 4.07  

Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor

     47   Section 4.08  

Postponement of Subrogation

     47   Section 4.09  

Acknowledgment by the Secured Debt Representatives

     48   ARTICLE V   GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY
INTERESTS   Section 5.01  

General

     48   Section 5.02  

Accounts

     49  

 

i



--------------------------------------------------------------------------------

ARTICLE VI   APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS   Section 6.01  

Application of Proceeds

     50   Section 6.02  

Determination of Amounts

     51   ARTICLE VII   NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;  
CONSENT OF GRANTORS, ETC.   Section 7.01  

No Reliance; Information

     51   Section 7.02  

No Warranties or Liability

     51   Section 7.03  

Obligations Absolute

     53   Section 7.04  

Grantors Consent

     53   ARTICLE VIII   REPRESENTATIONS AND WARRANTIES   Section 8.01  

Representations and Warranties of Each Party

     53   Section 8.02  

Representations and Warranties of Each Representative

     54   ARTICLE IX   MISCELLANEOUS   Section 9.01  

Notices

     54   Section 9.02  

Waivers; Amendment

     54   Section 9.03  

Actions Upon Breach; Specific Performance

     55   Section 9.04  

Parties in Interest

     56   Section 9.05  

Survival of Agreement

     56   Section 9.06  

Counterparts

     56   Section 9.07  

Severability

     56   Section 9.08  

Governing Law; Jurisdiction; Consent to Service of Process

     56   Section 9.09  

WAIVER OF JURY TRIAL

     57   Section 9.10  

Headings

     57   Section 9.11  

Conflicts

     57   Section 9.12  

Provisions Solely to Define Relative Rights

     57   Section 9.13  

Certain Terms Concerning the Second Lien Agent and the Third Lien Collateral
Trustee

     58   Section 9.14  

Certain Terms Concerning the Priority Lien Agent, the Second Lien Agent and the
Third Lien Collateral Trustee

     58   Section 9.15  

Authorization of Secured Agents

     58   Section 9.16  

Further Assurances

     59   Section 9.17  

Relationship of Secured Parties

     59   Section 9.18  

Third Lien Provisions

     59  

Annex and Exhibits

 

  Annex I    Legends   Exhibit A    Form of Priority Confirmation Joinder  
Exhibit B    Security Documents

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT, dated as of May 15, 2018 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between TPG SPECIALTY LENDING, INC., as administrative agent and
collateral agent for the Priority Lien Secured Parties referred to herein (in
such capacity, and together with its successors and assigns in such capacity,
the “Original Priority Lien Agent”), and WILMINGTON TRUST, NATIONAL ASSOCIATION,
solely in its capacity as collateral agent for the Second Lien Secured Parties
referred to herein (in such capacity, and together with its successors in such
capacity, the “Original Second Lien Agent”) and acknowledged and agreed by
NORTHERN OIL AND GAS, INC., a Delaware corporation (together with its successors
and assigns, “NOG”) and certain of its subsidiaries.

Reference is made to (a) the Priority Lien Credit Agreement (defined below) and
(b) the Second Lien Indenture (defined below) governing the Second Lien
Indenture Notes (defined below).

From time to time following the date hereof, NOG may incur Initial Third Lien
Obligations and Additional Third Lien Obligations (each as defined below) to the
extent, if any, permitted by the Secured Debt Documents, and (a) in connection
with the Initial Third Lien Obligations, NOG and certain of its subsidiaries,
the Third Lien Representative (defined below) and the Third Lien Collateral
Trustee (defined below) shall, concurrently with the incurrence of such Initial
Third Lien Obligations, enter into a Third Lien Collateral Trust Agreement
(defined below) and (b) in connection with any Additional Third Lien
Obligations, the applicable Third Lien Representative (defined below) and the
Third Lien Collateral Trustee shall, concurrently with the incurrence of such
Additional Third Lien Obligations, enter into a joinder to the Third Lien
Collateral Trust Agreement.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Original Priority Lien Agent (for itself and on behalf of the
Priority Lien Secured Parties) and the Original Second Lien Agent (for itself
and on behalf of the Second Lien Secured Parties) agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, restated, amended
and restated, adjusted, waived, renewed, extended, supplemented, replaced,
refinanced or otherwise modified, (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, but shall not be
deemed to include the subsidiaries of such Person unless express reference is
made to such subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,”
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (iv) all references
herein to Articles, Sections and Annexes shall be construed to refer to Articles
and Sections of and Annexes to this Agreement, (v) unless otherwise expressly
qualified herein, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vi) the term “or” shall not be exclusive.

 

1



--------------------------------------------------------------------------------

(b) All terms capitalized but not defined herein have the meanings assigned to
them in the Priority Lien Credit Agreement as in effect on the date hereof.

(c) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the New York UCC, such term shall have the meaning assigned to it in Article
9 of the New York UCC.

(d) Unless otherwise set forth herein, all references herein to (i) the Second
Lien Agent shall be deemed to refer to the Second Lien Agent in its capacity as
collateral agent under the Second Lien Documents and (ii) the Third Lien
Collateral Trustee shall be deemed to refer to the Third Lien Collateral Trustee
in its capacity as collateral trustee under the Third Lien Collateral Trust
Agreement.

(e) As used in this Agreement, the following terms have the meanings specified
below:

“Accounts” has the meaning assigned to such term in Section 3.01(a).

“Additional Third Lien Debt Facility” means any Debt for which the requirements
of Section 4.04(b) of this Agreement have been satisfied, as amended, restated,
modified, renewed, refunded, restated, restructured, increased, supplemented,
replaced or refinanced in whole or in part from time to time in accordance with
each applicable Secured Debt Document; provided that no Third Lien Substitute
Facility shall constitute an Additional Third Lien Debt Facility at any time.

“Additional Third Lien Documents” means any Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.

“Additional Third Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.

“Additional Third Lien Secured Parties” means, at any time, the trustee, agent
or other representative of the holders of any Series of Third Lien Debt who
maintains the transfer register for such Series of Third Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Third Lien Document and each other holder of, or obligee in
respect of, any Series of Third Lien Debt outstanding at such time.

“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by NOG or any other Grantor creating (or purporting to
create) a Lien upon the Third Lien Collateral in favor of the Additional Third
Lien Secured Parties.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person directly or indirectly, whether through
the ownership of Voting Stock, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Bank Product” means each and any of the following bank services and products
provided to NOG or any other Grantor by any lender under the Priority Lien
Credit Agreement or any Affiliate of any such lender: (a) commercial credit
cards, merchant card services, purchase or debit cards, including non-card
e-payables services, (b) treasury management services (including controlled
disbursement, overdraft, automated clearing house fund transfer services, return
items and interstate depository network services) and (c) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any agreement in respect of the foregoing.

“Bank Product Obligations” means any and all Obligations of NOG or any other
Grantor, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law providing for the relief of debtors.

“Board of Directors” means, with respect to any Person, the board of directors
or other governing body of such Person or any committee thereof duly authorized
to act on behalf of such board of directors or such other governing body.

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City are authorized or required by law to
remain closed.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests (however designated) in equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
(b) in the case of Second Lien Debt, all Series of Second Lien Debt, taken
together, and (c) in the case of Third Lien Debt, all Series of Third Lien Debt,
taken together.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting Priority Lien Collateral, Second Lien Collateral
and/or Third Lien Collateral.

“Credit Facilities” means one or more debt facilities (including the Priority
Lien Credit Agreement), commercial paper facilities or secured or unsecured
capital market debt financings, in each case with banks or other institutional
lenders or institutional investors providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables), letters of credit or other borrowings or capital
markets debt financings, in each case, as amended, restated, modified, renewed,
refunded, replaced or refinanced (including refinancing with any capital markets
debt transaction) in whole or in part from time to time.

“Debt” means, for any Person, each of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
reimbursement obligations of such Person (whether contingent or otherwise)

 

3



--------------------------------------------------------------------------------

in respect of letters of credit, surety or other bonds and similar instruments;
(c) all (i) accounts payable and (ii) accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property or
services, in each case (other than deferred purchase price obligations in
connection with the acquisition of Oil and Gas Properties), which are greater
than ninety (90) days past the date of invoice other than those which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) all obligations of such Person
under Capital Leases; (e) all obligations under Synthetic Leases; (f) all Debt
(as defined in the other clauses of this definition) of others secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person; (g) all Debt (as defined in the other
clauses of this definition) of others guaranteed by such Person or in which such
Person otherwise assures a creditor against loss of such Debt (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such guarantee or assurance against loss;
(h) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others or to purchase the Debt
or Property of others; (i) all obligations of such Person to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements, take or pay arrangements for the gathering, processing or
transportation of production, or other similar arrangements, in each case in the
ordinary course of business; (j) obligations of such Person to pay for goods or
services even if such goods or services are not actually received or utilized by
such Person; (k) any Debt of a partnership for which such Person is liable
either by agreement, by operation of law or by a Governmental Requirement but
only to the extent of such liability; (l) Disqualified Capital Stock of such
Person; and (m) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Obligations (other than Excess Priority Lien
Obligations);

(b) payment in full in cash of the principal of and interest, premium or call
protection (if any), yield maintenance amounts (if any) and make-whole amounts
(if any) on all Priority Lien Debt (other than Excess Priority Lien Obligations
and other than any undrawn letters of credit);

(c) discharge or cash collateralization (in an amount equal to the lesser of
(i) 105% of the aggregate undrawn amount and (ii) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Priority Lien Document) of all outstanding letters of credit the
reimbursement obligations in respect of which constitute Priority Lien
Obligations (other than Excess Priority Lien Obligations) and the aggregate
fronting and similar fees which will accrue thereon through the stated expiry of
such letters of credit;

(d) payment in full in cash of Hedging Obligations constituting Priority Lien
Obligations (and, with respect to any particular Hedge Agreement, termination of
such agreement and payment in full in cash of all Hedging Obligations thereunder
or such other arrangements as shall have been made by the counterparty thereto
(and communicated to the Priority Lien Agent) pursuant to the terms of the
Priority Lien Credit Agreement); and

 

4



--------------------------------------------------------------------------------

(e) payment in full in cash of all other Priority Lien Obligations other than
Excess Priority Lien Obligations (including without limitation, Bank Product
Obligations to the extent included in Priority Lien Obligations) that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any Obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at or prior to such time);

provided however, that if, at any time after the Discharge of Priority Lien
Obligations has occurred, NOG enters into any Priority Lien Document evidencing
a Priority Lien Obligation which incurrence is not prohibited by the applicable
Secured Debt Documents, then such Discharge of Priority Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Priority Lien Obligations (other than with respect to
any actions taken after and permitted as a result of the occurrence of such
first Discharge of Priority Lien Obligations), and, from and after the date on
which NOG designates such obligations as Priority Lien Obligations (subject to
the Priority Lien Cap) in accordance with this Agreement, the obligations under
such Priority Lien Document shall automatically and without any further action
be treated as Priority Lien Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth in this Agreement, any Second Lien Obligations shall be
deemed to have been at all times Second Lien Obligations and at no time Priority
Lien Obligations and any Third Lien Obligations shall be deemed to have been at
all times Third Lien Obligations and at no time Priority Lien Obligations or
Second Lien Obligations. For the avoidance of doubt, a Replacement as
contemplated by Section 4.04(a) shall not be deemed to cause a Discharge of
Priority Lien Obligations.

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

(a) payment in full in cash of the principal of and interest, premium (if any),
yield maintenance amounts (if any) and make-whole amounts (if any) on all Second
Lien Debt; and

(b) payment in full in cash of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

provided, however that if, at any time after the Discharge of Second Lien
Obligations, NOG enters into any Second Lien Document evidencing a Second Lien
Obligation which incurrence is not prohibited by the applicable Secured Debt
Documents, then such Discharge of Second Lien Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement with respect to
such new Second Lien Obligations (other than with respect to any actions taken
after and permitted as a result of the occurrence of such first Discharge of
Second Lien Obligations), and, from and after the date on which NOG designates
such Debt as Second Lien Debt in accordance with this Agreement, the Obligations
under such Second Lien Document shall automatically and without any further
action be treated as Second Lien Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth in this Agreement, and any Third Lien Obligations shall be
deemed to have been at all times Third Lien Obligations and at no time Second
Lien Obligations. For the avoidance of doubt, a Replacement as contemplated by
Section 4.04(a) shall not be deemed to cause a Discharge of Second Lien
Obligations.

 

5



--------------------------------------------------------------------------------

“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

“Excess Priority Lien Obligations” means the principal amount of Debt (including
letters of credit and letter of credit reimbursement obligations but excluding
any increases in principal as a result of interest that is paid in kind or
capitalized) under the Priority Lien Credit Agreement that shall at the time of
incurrence thereof, together with all other Priority Lien Debt then outstanding,
exceed the then-applicable amount in clause (a) of the definition of “Priority
Lien Cap”, and interest, fees, costs and other charges with respect to the
principal amount of such excess Debt. For the avoidance of doubt, in no event
shall any Hedging Obligations constituting Priority Lien Obligations or any Bank
Product Obligations constituting Priority Lien Obligations constitute Excess
Priority Lien Obligations.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantor” means NOG and each Subsidiary that shall have granted any Lien in
favor of any of the Priority Lien Agent, the Second Lien Agent or the Third Lien
Collateral Trustee on any of its assets or properties to secure any of the
Secured Obligations.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and any
confirmations or trades, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided, that
notwithstanding the foregoing, agreements or obligations to physically sell any
commodity at any index-based price shall not be considered “Hedge Agreements”.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, fee interests, surface interests,
mineral fee interests, overriding royalty interests and other royalty interests,
net profit interests and production payment interests, including any reserved or
residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Initial DIP Purchase Option Notice” has the meaning assigned to such term in
Section 4.02(dd).

 

6



--------------------------------------------------------------------------------

“Initial DIP Purchase Option Statement” has the meaning assigned to such term in
Section 4.02(dd).

“Initial Third Lien Debt Facility” means Debt secured by a Third Lien for which
the requirements of Section 4.04(c) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document.

“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.

“Initial Third Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.

“Initial Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustees, agents and other representatives of the
holders of the Initial Third Lien Debt Facility (including any holders of notes
pursuant to supplements executed in connection with the issuance of Series of
Third Lien Debt under the Initial Third Lien Debt Facility) who maintain the
transfer register for such Third Lien Debt, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Initial Third
Lien Document and each other holder of, or obligee in respect of, any Initial
Third Lien Obligations, any holder or lender pursuant to any Initial Third Lien
Document outstanding at such time; provided that the Additional Third Lien
Secured Parties shall not be deemed Initial Third Lien Secured Parties.

“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by NOG or any other Grantor creating (or purporting to
create) a Lien upon the Third Lien Collateral in favor of the Initial Third Lien
Secured Parties (including any such agreements, assignments, mortgages, deeds of
trust and other documents or instruments associated with any Third Lien
Substitute Facility).

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against NOG or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of NOG or any other Grantor, any receivership or assignment for the
benefit of creditors relating to NOG or any other Grantor or any similar case or
proceeding relative to NOG or any other Grantor or its creditors, as such, in
each case whether or not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to NOG or any other Grantor, in each case whether or
not voluntary and whether or not involving bankruptcy or insolvency; or

(c) any other proceeding of any type or nature (including any composition
agreement) in which substantially all claims of creditors of NOG or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

7



--------------------------------------------------------------------------------

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“NOG” has the meaning assigned to such term in the preamble hereto.

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest, premiums and call protection (if any), yield
maintenance amounts (if any), make-whole amounts (if any), fees,
indemnifications, reimbursements, expenses and other liabilities payable under
the documentation governing any Debt. Notwithstanding any other provision
hereof, the term “Obligations” will include accrued interest, fees, costs and
other charges incurred under such documentation, whether incurred before or
after commencement of an Insolvency or Liquidation Proceeding and whether or not
allowable in an Insolvency or Liquidation Proceeding.

“Officer” means, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the General Counsel, the Controller, the Secretary or Corporate Secretary, any
Executive Vice President, any Senior Vice President, any Vice President or any
Assistant Vice President of such Person.

“Officer’s Certificate” means a certificate signed on behalf of NOG by any
Officer of NOG.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, pipelines, tanks and
tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

 

8



--------------------------------------------------------------------------------

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Original Second Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or a
Governmental Authority.

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

“Priority Lien” means a Lien granted by NOG or any other Grantor in favor of the
Priority Lien Agent at any time upon any Collateral of NOG or such Grantor to
secure Priority Lien Obligations (including Liens on such Collateral under the
security documents associated with any Priority Lien Substitute Facility).

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Lien Substitute Facility,
the agent, collateral agent, trustee or other representative of the lenders or
holders of the Debt and other Obligations evidenced thereunder or governed
thereby, in each case, together with its successors in such capacity.

“Priority Lien Cap” means, with respect to any Priority Lien Debt as of any
date, (a) subject to the proviso at the end of this definition, a principal
amount of Priority Lien Debt (with outstanding letters of credit being deemed to
have a principal amount equal to the stated amount thereof) equal to
$400,000,000 (excluding interest paid in kind or capitalized described in clause
(f) of this definition), plus (b) the amount of all Hedging Obligations, to the
extent such Hedging Obligations are secured by the Priority Liens, plus (c) the
amount of all Bank Product Obligations, to the extent such Bank Product
Obligations are secured by the Priority Liens, plus (d) the amount of accrued
and unpaid interest (excluding any interest paid-in-kind) with respect to such
principal amount and outstanding fees, plus (e) any amount of protective
advances made by the Priority Lien Secured Parties in respect of any Collateral
for insurance, taxes or maintenance of Collateral in an amount not to exceed
2.00% of the outstanding principal amount of the Priority Lien Debt (excluding
Excess Priority Lien Obligations and any DIP Financing) at the time of
determination, plus (f) any amount of interest added to the principal amount of
the Priority Lien Debt as a result of being paid in kind or capitalized, plus
(g) fees, premiums and call protection (if any), yield maintenance amounts (if
any), make-whole amounts (if any), indemnifications, reimbursements and expenses
due pursuant to the terms of any Priority Lien Debt; provided that, (i) in the
event that the Priority Lien Obligations are Replaced in accordance with
Section 4.04(a), the amount in clause (a) of this definition shall be deemed to
be increased to an amount, not to exceed $460,000,000, equal to the principal
amount of Priority Lien Debt being Replaced plus any amount necessary to pay any
accrued interest, fees, make-whole amounts, yield maintenance amounts, premiums
and call protection amounts and other expenses due in connection with such
Replacement), (ii) in the event that the Priority Lien Obligations are refunded,
refinanced, replaced or otherwise repaid in part or in their entirety with
unsecured Debt or secured Debt with Liens subordinate to the Second Liens, the
amount in clause (a) of this definition shall be the difference between (x)
$460,000,000 and (y) the aggregate principal amount of the unsecured Debt and/or
secured Debt with Liens subordinate to the Second Liens that is incurred to
refund, refinance, replace or otherwise repay such Priory Lien Debt, and
(iii) for the avoidance of doubt in no event shall the Priority Lien Cap apply
to any DIP Financing.

 

9



--------------------------------------------------------------------------------

“Priority Lien Collateral” means all “Collateral” and “Mortgaged Property”, as
defined in the Priority Lien Credit Agreement or any other Priority Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Priority
Lien Obligation.

“Priority Lien Credit Agreement” means the Term Loan Credit Agreement among NOG
as borrower and TPG Specialty Lending, Inc., as administrative agent and
collateral agent and certain other financial institutions, dated November 1,
2017, as such agreement may be amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time with the same
and/or different lenders and/or agents and any credit agreement, loan agreement
or any other agreement or instrument evidencing or governing the terms of any
Priority Lien Substitute Facility.

“Priority Lien Debt” means the Debt under the Priority Lien Credit Agreement
(including reimbursement obligations with respect to letters of credit).

“Priority Lien Documents” means the Priority Lien Credit Agreement, the Priority
Lien Security Documents, the other “Loan Documents” (as defined in the Priority
Lien Credit Agreement), any documents with respect to Hedging Obligations and
Bank Product Obligations secured under the terms of Priority Lien Security
Documents and all other loan documents, notes, guarantees, instruments and
agreements governing or evidencing, or executed or delivered in connection with,
any Priority Lien Substitute Facility.

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and Bank Product Obligations. For the avoidance of doubt,
Hedging Obligations and Bank Product Obligations shall only constitute Priority
Lien Obligations to the extent that such Hedging Obligations or Bank Product
Obligations, as applicable, are secured under the terms of the Priority Lien
Credit Agreement and Priority Lien Security Documents. Notwithstanding any other
provision hereof, the term “Priority Lien Obligations” will include accrued
interest, fees, premiums, call protection amounts, make-whole amounts, yield
maintenance amounts, costs and other charges incurred under the Priority Lien
Credit Agreement and the other Priority Lien Documents, whether incurred before
or after commencement of an Insolvency or Liquidation Proceeding and whether or
not allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of NOG or any other Grantor, as proceeds of security, enforcement of any right
of set-off, or otherwise) is declared to be fraudulent or preferential in any
respect, set aside, or required to be paid to a debtor in possession, trustee,
receiver, or similar Person, then the obligation or part thereof originally
intended to be satisfied will be deemed to be reinstated and outstanding as if
such payment had not occurred.

“Priority Lien Purchasers” has the meaning assigned to such term in
Section 4.02(dd).

“Priority Lien Secured Parties” means, at any time, (a) the Priority Lien Agent,
(b) each lender or issuing bank under the Priority Lien Credit Agreement,
(c) each holder, provider or obligee of any Hedging Obligations or Bank Product
Obligations that (i) is a lender under the Priority Lien Credit Agreement or an
Affiliate (as defined in the Priority Lien Credit Agreement) thereof or of the
Priority Lien Agent, (ii) was such a lender or Affiliate of a lender or of the
Priority Lien Agent at the time such Hedging Obligation or Bank Product
Obligation, as applicable, was entered into, and is a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document or
(iii) is otherwise a Secured Swap Party under the Priority Lien Documents,
(d) the beneficiaries of each indemnification

 

10



--------------------------------------------------------------------------------

obligation undertaken by any Grantor under any Priority Lien Document, (e) each
other Person that provides letters of credit, guarantees or other credit support
related thereto under any Priority Lien Document and (f) each other holder of,
or obligee in respect of, any Priority Lien Obligations (including pursuant to a
Priority Lien Substitute Facility), in each case to the extent designated as a
secured party (or a party entitled to the benefits of the security) under any
Priority Lien Document outstanding at such time.

“Priority Lien Security Documents” means each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by NOG or any other Grantor creating (or purporting to
create) a Lien upon Collateral in favor of the Priority Lien Agent (including
any such agreements, assignments, mortgages, deeds of trust and other documents
or instruments associated with any Priority Lien Substitute Facility).

“Priority Lien Substitute Facility” means any Credit Facility (without regard to
any subsequent replacements thereof contemplated in the definition thereof
unless each such replacement also complies with the requirements of this
definition) with respect to which the requirements of Section 4.04(a) of this
Agreement have been satisfied and that Replaces the Priority Lien Credit
Agreement then in existence. For the avoidance of doubt, no Priority Lien
Substitute Facility shall be required to be a revolving or asset-based loan
facility and any such facility may be evidenced or governed by a credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument; provided that the Liens securing any such Priority Lien
Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priorities set forth herein as of the date hereof)
to the same extent as the Liens securing the other Priority Lien Obligations.

“Priority Lien Swap Intercreditor Agreement” means any “Swap Intercreditor
Agreement” as defined in the Priority Lien Credit Agreement.

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, cash, securities, accounts, contract
rights, Capital Stock and other securities issued by any other Person (but
excluding Capital Stock or other securities issued by such first mentioned
Person).

“Purchasable DIP Obligations” has the meaning assigned to such term in
Section 4.02(dd).

“Purchasable Obligations” has the meaning assigned to such term in
Section 3.06(a).

“Recovery” has the meaning assigned to such term in Section 4.03(a).

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Lien Credit Agreement or the Priority Lien Obligations or any Priority Lien
Substitute Facility, that such agreement refunds, refinances, amends and
restates or replaces the Priority Lien Credit Agreement, the Priority Lien
Obligations or such Priority Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and results in all commitments
thereunder being terminated, or, to the extent permitted by the terms of the
Priority Lien Credit Agreement, Priority Lien Obligations or such Priority Lien
Substitute Facility, in part, (b) in respect of any agreement with reference to
the Second Lien Documents, the Second Lien Obligations or any Second Lien
Substitute Facility, that such Debt refunds, refinances, amends and restates or
replaces the Second Lien Documents, the Second Lien Obligations or such Second
Lien Substitute Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that results in all commitments thereunder being
terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part and (c) in respect of any agreement with reference to the Third Lien
Documents, the Third Lien Obligations or

 

11



--------------------------------------------------------------------------------

any Third Lien Substitute Facility, that such Debt refunds, refinances, amends
and restates or replaces the Third Lien Documents, the Third Lien Obligations or
such Third Lien Substitute Facility in whole (in a transaction that is in
compliance with Section 4.04(a)) and that results in all commitments thereunder
being terminated, or, to the extent permitted by the terms of the Third Lien
Documents, the Third Lien Obligations or such Third Lien Substitute Facility, in
part. “Replace,” “Replaced,” “Replacing” and “Replacement” shall have
correlative meanings.

“Second Lien” means a Lien granted by any Grantor in favor of the Second Lien
Agent, at any time, upon any Collateral of such Grantor to secure the Second
Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).

“Second Lien Agent” means the Original Second Lien Agent and, from and after the
date of execution and delivery of a Second Lien Substitute Facility, the agent,
collateral agent, trustee or other representative of the lenders or other
holders of the Debt and other obligations evidenced or governed thereby, in each
case together with its successors in such capacity appointed in accordance with
the terms of the Second Lien Indenture.

“Second Lien Collateral” means all “Collateral” and “Mortgaged Property”, as
defined in any Second Lien Document, and any other assets of any Grantor now or
at any time hereafter subject to Liens which secure, but only to the extent
securing, any Second Lien Obligations.

“Second Lien Debt” means the Debt under the Second Lien Indenture Notes issued
on the date hereof and guarantees thereof and all Debt incurred under any Second
Lien Substitute Facility.

“Second Lien DIP Lenders” has the meaning set forth in Section 4.02(dd).

“Second Lien Documents” means the Second Lien Indenture, the Second Lien
Indenture Notes, the Second Lien Security Documents and all other documents,
notes, guarantees, instruments and agreements governing or evidencing the Second
Lien Obligations or any Second Lien Substitute Facility.

“Second Lien Indenture” means the Indenture dated as of the date hereof among
NOG, the Grantors party thereto from time to time, the Second Lien Indenture
Trustee, and the Original Second Lien Agent, as amended, restated, adjusted,
waived, renewed, extended, supplemented or otherwise modified from time to time
in accordance with the terms hereof (including any supplements executed in
connection with the issuance of any Series of Second Lien Debt under the Second
Lien Indenture) unless restricted by the terms of this Agreement, and any credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any Second Lien
Substitute Facility.

“Second Lien Indenture Notes” means the 8.5% Senior Secured Second Lien Notes
due 2023 issued under the Second Lien Indenture on the date hereof.

“Second Lien Indenture Trustee” means Wilmington Trust, National Association, in
its capacity as trustee under the Second Lien Indenture, together with its
successors in such capacity.

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.

 

12



--------------------------------------------------------------------------------

“Second Lien Purchasers” has the meaning assigned to such term in
Section 3.06(a).

“Second Lien Recovery” has the meaning assigned to such term in Section 4.03(b).

“Second Lien Secured Parties” means, at any time, the Second Lien Agent, the
Second Lien Indenture Trustee, the holders of Second Lien Indenture Notes, and
the other trustees, agents and other representatives of the holders of the
Second Lien Indenture Notes (including any holders of Second Lien Indenture
Notes pursuant to supplements executed in connection with the issuance of any
Series of Second Lien Debt under the Second Lien Indenture) who maintain the
transfer register for such Second Lien Indenture Notes or such Series of Second
Lien Debt, the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Second Lien Document, each other holder of, or obligee in
respect of, any Second Lien Indenture Notes or any other Second Lien Document
outstanding at such time.

“Second Lien Security Documents” means each agreement listed in Part B of
Exhibit B hereto and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements, or grants or transfers for security, now existing or entered
into after the date hereof, executed and delivered by NOG or any other Grantor
creating (or purporting to create) a Lien upon Collateral in favor of the Second
Lien Agent (including any such agreements, assignments, mortgages, deeds of
trust and other documents or instruments associated with any Second Lien
Substitute Facility).

“Second Lien Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(i).

“Second Lien Substitute Facility” means any facility with respect to which the
requirements of Section 4.04(a) of this Agreement have been satisfied and that
is permitted to be incurred pursuant to the Priority Lien Documents and that
Replaces the Second Lien Indenture. For the avoidance of doubt, no Second Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and any such facility may be evidenced or governed by a credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument; provided that the Liens securing any such Second Lien
Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priorities set forth herein as of the date hereof)
to the same extent as the Liens securing the other Second Lien Obligations.

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Agent and the Third Lien Collateral Trustee, as applicable.

“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.

“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.

“Series of Second Lien Debt” means, severally, the Second Lien Indenture Notes
and each other issue or series of Second Lien Debt for which a single transfer
register is maintained.

 

13



--------------------------------------------------------------------------------

“Series of Secured Debt” means the Priority Lien Debt, each Series of Second
Lien Debt and each Series of Third Lien Debt.

“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.

“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.

“Subsidiary” means any subsidiary of NOG.

“subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by (a) such Person, (b) such Person
and one or more subsidiaries of such Person or (c) one or more subsidiaries of
such Person.

“Third Lien” means a Lien granted by any Grantor in favor of the Third Lien
Collateral Trustee at any time, upon any Collateral of such any Grantor to
secure Third Lien Obligations (including Liens on such Collateral under the
security documents associated with any Third Lien Substitute Facility).

“Third Lien Collateral” means all “Collateral” and “Mortgaged Property”, as
defined in any Third Lien Document, and any other assets of any Grantor now or
at any time hereafter subject to Liens which secure, but only to the extent
securing, any Third Lien Obligations.

“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among NOG, the other Grantors, the other Third Lien
Representatives and the Third Lien Collateral Trustee, as amended, restated,
adjusted, waived, renewed, extended, supplemented or otherwise modified from
time to time, in accordance with each applicable Third Lien Document.

“Third Lien Collateral Trustee” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee, collateral trustee or other representative of the lenders or other
holders of the Debt and other Obligations evidenced or governed thereby,
together with its successors in such capacity appointed in accordance with the
terms of the Third Lien Collateral Trust Agreement.

“Third Lien Debt” means Debt under the Initial Third Lien Debt Facility and Debt
incurred under any Additional Third Lien Documents with respect to which the
requirements of Section 4.04(c) have been satisfied, and all Debt incurred under
any Third Lien Substitute Facility.

“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.

“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

 

14



--------------------------------------------------------------------------------

“Third Lien Representative” means (a) in the case of the Initial Third Lien Debt
Facility, the Third Lien Collateral Trustee and (b) in the case of any other
Series of Third Lien Debt, the trustee, agent or representative of the holders
of such Series of Third Lien Debt who (i) is appointed as a Third Lien
Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Third Lien Debt, in each case, together with its
successors in such capacity, and (ii) has become party to the Third Lien
Collateral Trust Agreement by executing a joinder in the form required under the
Third Lien Collateral Trust Agreement.

“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).

“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.

“Third Lien Security Documents” means the Initial Third Lien Security Documents
and the Additional Third Lien Security Documents.

“Third Lien Substitute Facility” means any facility with respect to which the
requirements of Section 4.04(a) and (b) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents and
the Second Lien Documents and that Replaces any Initial Third Lien Debt Facility
and/or Additional Third Lien Debt Facility then in existence. For the avoidance
of doubt, no Third Lien Substitute Facility shall be required to be evidenced by
notes or other instruments and any such facility may be evidenced or governed by
a credit agreement, loan agreement, note agreement, promissory note, indenture
or other agreement or instrument; provided that the Liens securing any such
Third Lien Substitute Facility shall be subject to the terms of this Agreement
for all purposes (including the lien priorities set forth herein as of the date
hereof) to the same extent as the Liens securing the other Third Lien
Obligations.

“Third Party Hedging Obligations” means Hedging Obligations that are (a) secured
by a Priority Lien and (b) owed to a Person other than the Priority Lien Agent
or any Person who is a lender under the Priority Lien Credit Agreement or an
Affiliate of a lender under the Priority Lien Credit Agreement at the time of
determination.

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling the holders thereof (whether
at all times or only so long as no senior class of stock has voting power by
reason of contingency) to vote in the election of members of the Board of
Directors of such Person.

“Weighted Yield” shall mean as to any Priority Lien Debt, Second Lien Debt or
Third Lien Debt, the weighted yield to maturity thereof based on interest rate
margin, original issue discount or fees (in each case amortized over the life of
such indebtedness), interest rate floors or other similar component of yield, in
each case, incurred or payable by the borrower of such indebtedness, and
excluding, for the avoidance of doubt, (a) any changes in yield due to
(i) changes in the underlying reference rate (such as LIBOR or the prime rate),
(ii) application of any default rate that is less than or equal to 3.00% per
annum or (iii) in the case of the Second Lien Obligations, the imposition of a
paid-in-kind rate of interest that is less than or equal to 1.00% per annum,
(b) premiums and call protection amounts, (c) make-whole amounts and yield
maintenance amounts and (d) customary annual agency fees (regardless of whether
any of the foregoing amounts are paid to, or shared with, in whole or in part,
any lender).

 

15



--------------------------------------------------------------------------------

ARTICLE II

LIEN PRIORITIES

Section 2.01 Relative Priorities.

(a) The grant of the Priority Liens pursuant to the Priority Lien Documents, the
grant of the Second Liens pursuant to the Second Lien Documents and the grant of
the Third Liens pursuant to the Third Lien Documents each create separate and
distinct Liens on the Collateral.

(b) Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents, the Third Lien Documents or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (i) how a Lien was acquired (whether
by grant, possession, statute, operation of law, subrogation, or otherwise),
(ii) the time, manner, or order of the grant, attachment or perfection of a
Lien, (iii) any conflicting provision of the New York UCC or other applicable
law, (iv) any defect in, or non-perfection, setting aside, or avoidance of, a
Lien or a Priority Lien Document, a Second Lien Document or a Third Lien
Document, (v) the modification of a Priority Lien Obligation, a Second Lien
Obligation or a Third Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of NOG or any other Person that is permitted under the Priority Lien
Documents as in effect on the date hereof or securing a DIP Financing, each of
the Second Lien Agent, on behalf of itself and the other Second Lien Secured
Parties, and the Third Lien Collateral Trustee, on behalf of itself and the
other Third Lien Secured Parties, hereby agrees that (i) any Priority Lien on
any Collateral now or hereafter held by or for the benefit of any Priority Lien
Secured Party shall be senior in right, priority, operation, effect and in all
other respects to (A) any and all Second Liens on any Collateral, subject to the
Priority Lien Cap, and (B) any and all Third Liens on any Collateral, (ii) any
Second Lien on any Collateral now or hereafter held by or for the benefit of any
Second Lien Secured Party shall be (A) junior and subordinate in right,
priority, operation, effect and in all other respects to any and all Priority
Liens on any Collateral, subject to the Priority Lien Cap, and (B) senior in
right, priority, operation, effect and in all other respects to any and all
Third Liens on any Collateral and (iii) any Third Lien on any Collateral now or
hereafter held by or for the benefit of any Third Lien Secured Party shall be
junior and subordinate in right, priority, operation, effect and in all other
respects to (A) any and all Priority Liens on any Collateral (without regard to
the Priority Lien Cap) and (B) any and all Second Liens on any Collateral. The
subordination of the Liens securing the Second Lien Obligations to the Liens
securing the Priority Lien Obligations (subject to the Priority Lien Cap) and
the subordination of the Liens securing the Third Lien Obligations to the Liens
securing Priority Lien Obligations (without regard to the Priority Lien Cap) and
to the Liens securing the Second Lien Obligations set forth in this
Section 2.01(b) affects only the relative priority of those Liens, and does not
subordinate the Second Lien Obligations or the Third Lien Obligations in right
of payment to the Priority Lien Obligations, and does not subordinate the Excess
Priority Lien Obligations or the Third Lien Obligations in right of payment to
the Second Lien Obligations.

(c) It is acknowledged that (i) the aggregate amount of the Priority Lien
Obligations may be increased from time to time pursuant to the terms of the
Priority Lien Documents, (ii) a portion of the Priority Lien Obligations
consists or may consist of Debt that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and (iii) (A) the Priority
Lien Documents may be replaced, restated, supplemented, restructured or
otherwise amended or modified from time to time and (B) the Priority Lien
Obligations may be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended or
modified from time to time, in the case of the foregoing (A) and (B) all without
affecting the subordination of the Second Liens (subject to the Priority Lien
Cap) or Third Liens (without regard to the Priority Lien Cap) hereunder or the
provisions of this Agreement defining the relative rights of the Priority Lien
Secured Parties, the Second Lien Secured Parties and the

 

16



--------------------------------------------------------------------------------

Third Lien Secured Parties in connection with the Collateral. Subject to this
Agreement, it is acknowledged that (i) the aggregate amount of Second Lien
Obligations may be increased from time to time pursuant to the terms of the
Second Lien Documents and (ii) (A) the Second Lien Documents may be replaced,
restated, supplemented, restructured or otherwise amended or modified from time
to time and (B) the Second Lien Obligations may be increased, extended, renewed,
replaced, restated, supplemented, restructured, repaid, refunded, refinanced or
otherwise amended or modified from time to time in accordance with the terms
hereof, in the case of the foregoing (A) and (B) all without affecting the
subordination of the Third Liens hereunder or the provisions of this Agreement
defining the relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties in connection with the
Collateral. The lien priorities provided for herein shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
increase, renewal, restatement or Replacement of the Priority Lien Obligations
(or any part thereof), the Second Lien Obligations (or any part thereof) or the
Third Lien Obligations (or any part thereof), by the release of any Collateral
or of any guarantees for any Priority Lien Obligations or the Second Lien
Obligations or by any action that any Secured Debt Representative or Secured
Party may take or fail to take in respect of any Collateral.

Section 2.02 Prohibition on Marshalling, Etc.

(a) So long as the Discharge of Priority Lien Obligations has not occurred, the
Second Lien Agent will not assert any marshalling, appraisal, valuation, or
other similar right that may otherwise be available to such Second Lien Agent,
for itself, or as a representative of another Person.

(b) So long as the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations has not occurred, the Third Lien Collateral Trustee will
not assert any marshalling, appraisal, valuation, or other similar right that
may otherwise be available to such Third Lien Collateral Trustee, for itself, or
as a representative of another Person.

Section 2.03 No New Liens. The parties hereto agree that, (a) so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (i) grant or
permit any additional Liens on any asset of such Grantor to secure any Third
Lien Obligation, or take any action to perfect any additional Liens to secure
any Third Lien Obligation, unless it has granted, or substantially concurrently
therewith grants (or offers to grant), a Lien on such asset to secure (A) the
Priority Lien Obligations and has taken all actions required to perfect such
Liens and (B) the Second Lien Obligations and has taken all actions required to
perfect such Liens; provided, however, that the refusal or inability of the
Priority Lien Agent or the Second Lien Agent to accept such Lien will not
prevent the Third Lien Collateral Trustee from taking the Lien, (ii) grant or
permit any additional Liens on any asset of any Grantor to secure any Second
Lien Obligation, or take any action to perfect any additional Liens to secure
any Second Lien Obligation, unless it has granted, or substantially concurrently
therewith grants (or offers to grant), a Lien on such asset of such Grantor to
secure (A) the Priority Lien Obligations and has taken all actions required to
perfect such Liens and (B) the Third Lien Obligations and has taken all actions
required to perfect such Liens; provided, however, that the refusal or inability
of the Priority Lien Agent or the Third Lien Collateral Trustee to accept such
Lien will not prevent the Second Lien Agent from taking the Lien, or (iii) grant
or permit any additional Liens on any asset of a Grantor to secure any Priority
Lien Obligation, or take any action to perfect any additional Liens to secure
any Priority Lien Obligation, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset of such
Grantor to secure (A) the Second Lien Obligations and has taken all actions
required to perfect such Liens and (B) the Third Lien Obligations and has taken
all actions required to perfect such Liens; provided, however, that the refusal
or inability of the Second Lien Agent or the Third Lien Collateral Trustee to
accept such Lien will not prevent the Priority Lien Agent from taking the Lien
and (b) after the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, none of the Grantors shall, nor shall

 

17



--------------------------------------------------------------------------------

any Grantor permit any of its subsidiaries to, (i) grant or permit any
additional Liens on any asset of a Grantor to secure any Second Lien Obligation,
or take any action to perfect any additional Liens to secure any Second Lien
Obligation, unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of a Grantor to secure the
Third Lien Obligations and has taken all actions required to perfect such Liens;
provided, however, that the refusal or inability of the Third Lien Collateral
Trustee to accept such Lien will not prevent the Second Lien Agent from taking
the Lien, or (ii) grant or permit any additional Liens on any asset to secure
any Third Lien Obligations, or take any action to perfect any additional Liens
to secure any Third Lien Obligation, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset to
secure the Second Lien Obligations and has taken all actions required to perfect
such Liens; provided, however, that the refusal or inability of the Second Lien
Agent to accept such Lien will not prevent the Third Lien Collateral Trustee
from taking the Lien, with each such Lien as described in clauses (a) and (b) of
this Section 2.03 to be subject to the provisions of this Agreement. To the
extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to the Priority Lien Agent, the other Priority Lien Secured Parties,
the Second Lien Agent, the other Second Lien Secured Parties, the Third Lien
Collateral Trustee or the other Third Lien Secured Parties, each of the Second
Lien Agent, for itself and on behalf of the other Second Lien Secured Parties,
and the Third Lien Collateral Trustee, for itself and on behalf of the other
Third Lien Secured Parties, agrees that any amounts received by or distributed
to any Second Lien Secured Party or Third Lien Secured Party, as applicable,
pursuant to or as a result of any Lien granted in contravention of this
Section 2.03, shall be subject to Section 3.05(b).

Section 2.04 Similar Collateral and Agreements. The parties hereto acknowledge
and agree that it is their intention that the Priority Lien Collateral, the
Second Lien Collateral and the Third Lien Collateral be identical. In
furtherance of the foregoing, the parties hereto agree (a) to cooperate in good
faith in order to determine, upon any reasonable request by the Priority Lien
Agent, the Second Lien Agent or the Third Lien Collateral Trustee, the specific
assets included in the Priority Lien Collateral, the Second Lien Collateral and
the Third Lien Collateral, the steps taken to perfect the Priority Liens, the
Second Liens and the Third Liens thereon and the identity of the respective
parties obligated under the Priority Lien Documents, the Second Lien Documents
and the Third Lien Documents in respect of the Priority Lien Obligations, the
Second Lien Obligations and the Third Lien Obligations, respectively, (b) that
the Second Lien Security Documents creating Liens on the Collateral shall be in
all material respects the same forms of documents as the respective Priority
Lien Security Documents creating Liens on the Collateral other than (i) with
respect to the priority nature of the Liens created thereunder in such
Collateral, (ii) other modifications to the Second Lien Security Documents that
are less restrictive than the corresponding Priority Lien Security Documents,
(iii) provisions in the Second Lien Security Documents that are solely
applicable to the rights and duties of the Second Lien Secured Parties, and
(iv) deletions or modifications of representations, warranties and covenants
that are customary with respect to security documents establishing Liens
securing publicly traded debt securities, (c) that the Third Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents and
Second Lien Security Documents creating Liens on the Collateral other than
(i) with respect to the priority nature of the Liens created thereunder in such
Collateral, (ii) other modifications to such Third Lien Security Documents that
are less restrictive than the corresponding Priority Lien Security Documents and
Second Lien Security Documents, (iii) provisions in the Third Lien Security
Documents that are solely applicable to the rights and duties of the Third Lien
Secured Parties, and (iv) deletions or modifications of representations,
warranties and covenants that are customary with respect to security documents
establishing Liens securing publicly traded debt securities, (d) that at no time
shall there be any Grantor that is an obligor in respect of the Second Lien
Obligations that is not also an obligor in respect of the Priority Lien
Obligations, (e) that at no time shall there be any Grantor that is an obligor
in respect of the Third Lien Obligations that is not also an obligor in respect
of the Priority Lien Obligations and the Second Lien Obligations (except to the
extent otherwise permitted

 

18



--------------------------------------------------------------------------------

by the Second Lien Documents), and (f) that at no time shall there be a Grantor
that is an obligor in respect of the Priority Lien Obligations that is not also
an obligor in respect of the Second Lien Obligations and, if required by the
Third Lien Documents, the Third Lien Obligations (except to the extent otherwise
permitted by the Second Lien Documents); provided that in the cases of the
foregoing clauses (e)-(f), the refusal or inability of the Priority Lien Agent,
Second Lien Agent or the Third Lien Collateral Trustee to accept a guarantee or
Lien from such Grantor will not prevent the Priority Lien Agent, Second Lien
Agent or the Third Lien Collateral Trustee, as applicable from accepting such
guarantee or taking the Lien.

Section 2.05 No Duties of Priority Lien Agent. Each of the Second Lien Agent,
for itself and on behalf of each Second Lien Secured Party, and the Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
acknowledges and agrees that neither the Priority Lien Agent nor any other
Priority Lien Secured Party shall have any duties or other obligations to any
such Second Lien Secured Party or Third Lien Secured Party with respect to any
Collateral, other than to transfer to the Second Lien Agent any remaining
Collateral and any proceeds of the sale or other Disposition of any such
Collateral remaining in its possession following the associated Discharge of
Priority Lien Obligations, in each case without representation or warranty on
the part of the Priority Lien Agent or any Priority Lien Secured Party. In
furtherance of the foregoing, each Second Lien Secured Party and Third Lien
Secured Party acknowledges and agrees that until the Discharge of Priority Lien
Obligations (subject to the terms of Section 3.02, including the rights of the
Second Lien Secured Parties and the Third Lien Secured Parties following the
expiration of any applicable Standstill Period), the Priority Lien Agent shall
be entitled, for the benefit of the Priority Lien Secured Parties, to sell,
transfer or otherwise Dispose of or deal with such Collateral, as provided
herein and in the Priority Lien Documents, without regard to (a) any Second Lien
or any rights to which the Second Lien Agent or any Second Lien Secured Party
would otherwise be entitled as a result of such Second Lien or (b) any Third
Lien or any rights to which the Third Lien Collateral Trustee or any Third Lien
Secured Party would otherwise be entitled as a result of such Third Lien.
Without limiting the foregoing, each Second Lien Secured Party and Third Lien
Secured Party agrees that neither the Priority Lien Agent nor any other Priority
Lien Secured Party shall have any duty or obligation first to marshal or realize
upon any type of Collateral, or to sell, Dispose of or otherwise liquidate all
or any portion of such Collateral, in any manner that would maximize the return
to the Second Lien Secured Parties or the Third Lien Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
Disposition or liquidation may affect the amount of proceeds actually received
by the Second Lien Secured Parties or the Third Lien Secured Parties, as
applicable, from such realization, sale, Disposition or liquidation. Each of the
Second Lien Secured Parties and Third Lien Secured Parties waives any claim such
Second Lien Secured Party or Third Lien Secured Party may now or hereafter have
against the Priority Lien Agent or any other Priority Lien Secured Party arising
out of any actions which the Priority Lien Agent or the Priority Lien Secured
Parties take or omit to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral, and actions with respect to the collection of any
claim for all or any part of the Priority Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Priority Lien Documents or the valuation, use, protection or release of any
security for the Priority Lien Obligations.

Section 2.06 No Duties of Second Lien Agent. The Third Lien Collateral Trustee,
for itself and on behalf of each Third Lien Secured Party, acknowledges and
agrees that neither the Second Lien Agent nor any other Second Lien Secured
Party shall have any duties or other obligations to such Third Lien Secured
Party with respect to any Collateral, other than to transfer to the Third Lien
Collateral Trustee any remaining Collateral and any proceeds of the sale or
other Disposition of any such Collateral remaining in its possession following
the associated Discharge of Second Lien Obligations (provided such Discharge of
Second Lien Obligations occurs after the Discharge of Priority Lien
Obligations), in

 

19



--------------------------------------------------------------------------------

each case without representation or warranty on the part of the Second Lien
Agent or any Second Lien Secured Party. In furtherance of the foregoing, each
Third Lien Secured Party acknowledges and agrees that after the Discharge of
Priority Lien Obligations and until the Discharge of Second Lien Obligations
(subject to the terms of Section 3.02, including the rights of the Third Lien
Secured Parties following expiration of the Third Lien Second Standstill
Period), the Second Lien Agent shall be entitled, for the benefit of the Second
Lien Secured Parties, to sell, transfer or otherwise Dispose of or deal with
such Collateral, as provided herein and in the Second Lien Documents, without
regard to any Third Lien or any rights to which the Third Lien Collateral
Trustee or any Third Lien Secured Party would otherwise be entitled as a result
of such Third Lien. Without limiting the foregoing, each Third Lien Secured
Party agrees that neither the Second Lien Agent nor any other Second Lien
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral in any manner that would maximize the return to the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Third Lien Secured Parties from such
realization, sale, Disposition or liquidation. Following the Discharge of
Priority Lien Obligations and the Discharge of Second Lien Obligations, the
Third Lien Collateral Trustee and the other Third Lien Secured Parties may,
subject to any other agreements binding on the Third Lien Collateral Trustee or
such other Third Lien Secured Parties, assert their rights under the New York
UCC or otherwise to any proceeds remaining following a sale, Disposition or
other liquidation of Collateral by, or on behalf of the Third Lien Secured
Parties. Each of the Third Lien Secured Parties waives any claim such Third Lien
Secured Party may now or hereafter have against the Second Lien Agent or any
other Second Lien Secured Party arising out of any actions which the Second Lien
Agent or the Second Lien Secured Parties take or omit to take (including actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral, and actions
with respect to the collection of any claim for all or any part of the Second
Lien Obligations from any account debtor, guarantor or any other party) in
accordance with this Agreement and the Second Lien Documents or the valuation,
use, protection or release of any security for the Second Lien Obligations.

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

Section 3.01 Limitation on Enforcement Action.

(a) Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Agent, for itself and on behalf of each Second Lien Secured Party, and the Third
Lien Collateral Trustee, for itself and on behalf of each Third Lien Secured
Party, hereby agrees that, subject to Sections 3.02, 3.05(b) and 4.07, none of
the Second Lien Agent, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party shall commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Collateral
under any Second Lien Security Document or Third Lien Security Document, as
applicable, applicable law or otherwise (including but not limited to any right
of setoff), it being agreed that only the Priority Lien Agent, acting in
accordance with the applicable Priority Lien Documents, shall have the exclusive
right (whether or not any Insolvency or Liquidation Proceeding has been
commenced), to take any such actions or exercise any such remedies, in each case
without any consultation with or the consent of the Second Lien Agent, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party. In exercising rights and remedies with respect to the
Collateral, the Priority Lien Agent and the other Priority Lien Secured Parties
may enforce the provisions of the Priority Lien Documents and exercise remedies
thereunder, all in such order and in such manner as

 

20



--------------------------------------------------------------------------------

they may determine in their sole discretion and regardless of whether such
exercise and enforcement is adverse to the interest of any Second Lien Secured
Party or Third Lien Secured Party. Such exercise and enforcement shall include
the rights of an agent appointed by them to Dispose of Collateral upon
foreclosure, to incur expenses in connection with any such Disposition and to
exercise all the rights and remedies of a secured creditor under the Uniform
Commercial Code, the Bankruptcy Code or any other Bankruptcy Law. Without
limiting the generality of the foregoing, prior to the Discharge of Priority
Lien Obligations, the Priority Lien Agent will have the exclusive right to deal
with that portion of the Collateral consisting of deposit accounts, securities
accounts and commodities accounts (collectively, “Accounts”), including
exercising rights under control agreements with respect to such Accounts. Each
of the Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, and the Third Lien Collateral Trustee, for itself and on behalf
of the other Third Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Lien Security
Document, any other Second Lien Document, any Third Lien Security Document or
any other Third Lien Document, as applicable, shall be deemed to restrict in any
way the rights and remedies of the Priority Lien Agent or the other Priority
Lien Secured Parties with respect to the Collateral as set forth in this
Agreement. Notwithstanding the foregoing, subject to Section 3.05, the Second
Lien Agent, on behalf of the Second Lien Secured Parties, may, but will have no
obligation to, take all such actions (not adverse to the Priority Liens or the
rights of the Priority Lien Agent and the Priority Lien Secured Parties) it
deems necessary to perfect or continue the perfection of the Second Liens in the
Collateral or to create, preserve or protect (but not enforce) the Second Liens
in the Collateral, and the Third Lien Collateral Trustee, on behalf of the Third
Lien Secured Parties, may, but will have no obligation to, take all such actions
(not adverse to the Priority Liens or Second Liens or the rights of the Priority
Lien Agent, the Priority Lien Secured Parties, the Second Lien Agent or the
Second Lien Secured Parties) it deems necessary to perfect or continue the
perfection of the Third Liens in the Collateral or to create, preserve or
protect (but not enforce) the Third Liens in the Collateral.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, hereby agrees that,
subject to Sections 3.02, 3.05(b) and 4.07, neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party shall commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Collateral under any
Third Lien Security Document, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that the Second Lien Agent,
acting in accordance with the applicable Second Lien Documents, shall have the
exclusive right (but shall not be obligated to, whether or not any Insolvency or
Liquidation Proceeding has been commenced), to take any such actions or exercise
any such remedies, in each case without any consultation with or the consent of
the Third Lien Collateral Trustee or any other Third Lien Secured Party. In
exercising rights and remedies with respect to the Collateral, the Second Lien
Agent and the other Second Lien Secured Parties may (but shall not be obligated
to) enforce the provisions of the Second Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion and regardless of whether such exercise and enforcement is
adverse to the interest of any Third Lien Secured Party. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law. Without limiting the generality of the foregoing, following the Discharge
of Priority Lien Obligations and until the Discharge of Second Lien Obligations,
the Second Lien Agent will have the exclusive right but shall not be obligated
to deal with the Accounts, including exercising rights under control agreements
with respect to such Accounts. The Third Lien Collateral Trustee, for itself and
on behalf of the other Third Lien Secured Parties, hereby

 

21



--------------------------------------------------------------------------------

acknowledges and agrees that no covenant, agreement or restriction contained in
any Third Lien Security Document or any other Third Lien Document shall be
deemed to restrict in any way the rights and remedies of the Second Lien Agent
or the other Second Lien Secured Parties with respect to the Collateral as set
forth in this Agreement. Notwithstanding the foregoing, subject to Section 3.05,
the Third Lien Collateral Trustee may, but will have no obligation to, on behalf
of the Third Lien Secured Parties, take all such actions (not adverse to the
Second Liens or the rights of the Second Lien Agent and the Second Lien Secured
Parties) it deems necessary to perfect or continue the perfection of the Third
Liens in the Collateral or to create, preserve or protect (but not enforce) the
Third Liens in the Collateral.

(c) Nothing herein shall limit the right or ability of the Second Lien Secured
Parties or any Third Lien Secured Parties to (i) purchase (by credit bid or
otherwise) all or any portion of the Collateral, including in connection with
any enforcement of remedies by the Priority Lien Agent (or, to the extent
permitted hereunder, by the Second Lien Agent), to the extent that, and so long
as, the Priority Lien Secured Parties (and, in the case of a purchase by any
Third Lien Secured Parties, the Second Lien Secured Parties) receive payment in
full in cash of all Priority Lien Obligations other than, in the case of a
purchase by the Second Lien Secured Parties, the Excess Priority Lien
Obligations after giving effect thereto, (ii) file a proof of claim with respect
to the Second Lien Obligations or the Third Lien Obligations, as applicable or
(iii) file any responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading objecting to or otherwise seeking
the disallowance of the claims or Liens of any holders of Second Lien
Obligations or Third Lien Obligations, as applicable.

Section 3.02 Standstill Periods; Permitted Enforcement Action.

(a) Prior to the Discharge of Priority Lien Obligations and notwithstanding
Section 3.01, both before and during an Insolvency or Liquidation Proceeding:

(i) after a period of 180 days has elapsed (which period will be tolled during
any period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (A) any injunction issued by a
court of competent jurisdiction or (B) the automatic stay or any other stay or
prohibition in any Insolvency or Liquidation Proceeding) since the later of
(1) the date on which the Second Lien Debt is accelerated and (2) the date on
which the Second Lien Agent has delivered to the Priority Lien Agent written
notice of the acceleration of any Second Lien Debt (the “Second Lien Standstill
Period”), the Second Lien Agent and the other Second Lien Secured Parties may
but shall not be obligated to enforce or exercise any rights or remedies with
respect to any Collateral; provided, however, that notwithstanding the
expiration of the Second Lien Standstill Period the Second Lien Documents to the
contrary, in no event may the Second Lien Agent or any other Second Lien Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the
Priority Lien Agent on behalf of the Priority Lien Secured Parties or any other
Priority Lien Secured Party shall have commenced, and shall be diligently
pursuing (or, if necessary to permit the commencement and pursuit thereof, shall
have sought or requested relief from, or modification of, the automatic stay or
any other stay or other prohibition in any Insolvency or Liquidation Proceeding
to enable the commencement and pursuit thereof), the enforcement or exercise of
any rights or remedies with respect to any material portion of the Collateral or
any such action or proceeding (prompt written notice thereof to be given to the
Second Lien Agent by the Priority Lien Agent); provided, further, that, at any
time after the expiration of the Second Lien Standstill Period, if neither the
Priority Lien Agent nor any other Priority Lien Secured Party shall have
commenced and be diligently pursuing (or shall have sought or requested relief
from, or modification of, the automatic stay or any other stay or other
prohibition in any Insolvency or

 

22



--------------------------------------------------------------------------------

Liquidation Proceeding to enable the commencement and pursuit thereof) the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral, or any such action or proceeding in respect of such
rights or remedies, then the Second Lien Agent shall be free to commence (or
refrain from commencing) the enforcement or exercise of any rights or remedies
with respect to the Collateral, or any such action or proceeding in respect of
such rights and remedies, and for so long as the Second Lien Agent is diligently
pursuing such rights or remedies, none of any Priority Lien Secured Party, the
Priority Lien Agent, any Third Lien Secured Party or the Third Lien Collateral
Trustee shall take any action of a similar nature with respect to such
Collateral or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding; provided, further, that, if the Second Lien Agent or any Second Lien
Secured Party exercises rights or remedies in accordance with the terms of this
Section 3.02(a)(i), then such Person shall promptly give written notice thereof
to the Priority Lien Agent; and

(ii) after a period of 270 days has elapsed (which period will be tolled during
any period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (A) any injunction issued by a
court of competent jurisdiction or (B) the automatic stay or any other stay or
prohibition in any Insolvency or Liquidation Proceeding) since the later of
(1) the date on which the Third Lien Debt is accelerated or (2) the date on
which the Third Lien Collateral Trustee has delivered to the Priority Lien Agent
and the Second Lien Agent written notice of the acceleration of any Third Lien
Debt (the “Third Lien First Standstill Period”), the Third Lien Collateral
Trustee and the other Third Lien Secured Parties may but shall not be obligated
to enforce or exercise any rights or remedies with respect to any Collateral;
provided, however, that notwithstanding the expiration of the Third Lien First
Standstill Period or anything in the Third Lien Collateral Trust Agreement or
the Third Lien Documents to the contrary, in no event may the Third Lien
Collateral Trustee or any other Third Lien Secured Party enforce or exercise any
rights or remedies with respect to any Collateral, or commence, join with any
Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if (I) the Priority Lien Agent on
behalf of the Priority Lien Secured Parties or any other Priority Lien Secured
Party or (II) the Second Lien Agent on behalf of the Second Lien Secured Parties
or any other Second Lien Secured Party shall have commenced, and shall be
diligently pursuing (or, if necessary to permit the commencement and pursuit
thereof, shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding (prompt written
notice thereof to be given to the Third Lien Representatives by the Priority
Lien Agent or the Second Lien Agent, as applicable); provided, further, that, at
any time after the expiration of the Third Lien First Standstill Period, if none
of any Priority Lien Secured Party, the Priority Lien Agent, any Second Lien
Secured Party or the Second Lien Agent shall have commenced and be diligently
pursuing the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, and the
Third Lien Collateral Trustee shall have commenced the enforcement or exercise
of any rights or remedies with respect to any of the Collateral or any such
action or proceeding, then for so long as the Third Lien Collateral Trustee is
diligently pursuing such rights or remedies, none of any Priority Lien Secured
Party, the Priority Lien Agent, any Second Lien Secured Party or the Second Lien
Agent shall take any action of a similar nature with respect to such Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding; provided,
further, that, if the Third Lien Collateral Trustee or any Third Lien Secured
Party exercises rights or remedies in accordance with the terms of this
Section 3.02(a)(ii), then such Person shall promptly give written notice thereof
to the Priority Lien Agent and the Second Lien Agent.

 

23



--------------------------------------------------------------------------------

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations and notwithstanding Section 3.01, both
before and during an Insolvency or Liquidation Proceeding, after a period of 180
days has elapsed (which period will be tolled during any period in which the
Second Lien Agent is not entitled, on behalf of the Second Lien Secured Parties,
to enforce or exercise any rights or remedies with respect to any Collateral as
a result of (A) any injunction issued by a court of competent jurisdiction,
(B) the automatic stay or any other stay or prohibition in any Insolvency or
Liquidation Proceeding or (C) this Agreement) since the later of (1) the date on
which the Third Lien Debt is accelerated and (2) the date on which the Third
Lien Collateral Trustee has delivered to the Second Lien Agent written notice of
the acceleration of any Third Lien Debt (the “Third Lien Second Standstill
Period”), the Third Lien Collateral Trustee and the other Third Lien Secured
Parties may but shall not be obligated to enforce or exercise any rights or
remedies with respect to any Collateral; provided, however, that notwithstanding
the expiration of the Third Lien Second Standstill Period or anything in the
Third Lien Collateral Trust Agreement or the Third Lien Documents to the
contrary, in no event may the Third Lien Collateral Trustee or any other Third
Lien Secured Party enforce or exercise any rights or remedies with respect to
any Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, if the Second Lien Agent on behalf of the Second Lien Secured
Parties or any other Second Lien Secured Party shall have commenced, and shall
be diligently pursuing (or, if necessary to permit the commencement and pursuit
thereof, shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding (prompt written
notice thereof to be given to the Third Lien Representatives by the Second Lien
Agent); provided, further, that, at any time after the expiration of the Third
Lien Second Standstill Period, if neither the Second Lien Agent nor any other
Second Lien Secured Party shall have commenced and be diligently pursuing the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, and the Third Lien
Collateral Trustee shall have commenced the enforcement or exercise of any
rights or remedies with respect to any of the Collateral or any such action or
proceeding, then for so long as the Third Lien Collateral Trustee is diligently
pursuing such rights or remedies, neither any Second Lien Secured Party nor the
Second Lien Agent shall take any action of a similar nature with respect to such
Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding; provided, further, that, if the Third Lien Collateral Trustee or any
Third Lien Secured Party exercises rights or remedies in accordance with the
terms of this Section 3.02(b), then such Person shall promptly give written
notice thereof to the Second Lien Agent.

Section 3.03 Insurance.

(a) Unless and until the Discharge of Priority Lien Obligations has occurred,
(subject to the terms of Section 3.02, including the rights of the Second Lien
Secured Parties and the Third Lien Secured Parties following expiration of any
applicable Standstill Period), the Priority Lien Agent shall have the sole and
exclusive right, subject to the rights of the Grantors under the Priority Lien
Documents, to adjust and settle claims in respect of Collateral under any
insurance policy in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Collateral. If the Second Lien Agent, any Second
Lien Secured Party, the Third Lien Collateral Trustee or any Third Lien Secured
Party shall, at any time prior to the Discharge of Priority Lien Obligations,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of the foregoing, it shall forthwith pay such proceeds over to
the Priority Lien

 

24



--------------------------------------------------------------------------------

Agent. In addition, if by virtue of being named as an additional insured or loss
payee of any insurance policy of any Grantor covering any of the Collateral, the
Second Lien Agent, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party shall have the right to
adjust or settle any claim under any such insurance policy, then unless and
until the Discharge of Priority Lien Obligations has occurred, the Second Lien
Agent, any such Second Lien Secured Party, the Third Lien Collateral Trustee and
any such Third Lien Secured Party shall promptly, without delay or hindrance,
follow the instructions of the Priority Lien Agent.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period), the Second Lien Agent shall have the
sole and exclusive right (but not the obligation), subject to the rights of the
Grantors under the Second Lien Documents, to adjust and settle claims in respect
of Collateral under any insurance policy in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Collateral. If the Third Lien
Collateral Trustee or any Third Lien Secured Party shall, at any time following
the Discharge of Priority Lien Obligations but prior to the Discharge of Second
Lien Obligations, receive any proceeds of any such insurance policy or any such
award or payment in contravention of the foregoing, it shall forthwith pay such
proceeds over to the Second Lien Agent. In addition, if by virtue of being named
as an additional insured or loss payee of any insurance policy of any Grantor
covering any of the Collateral, the Third Lien Collateral Trustee or any other
Third Lien Secured Party shall have the right to adjust or settle any claim
under any such insurance policy, then unless and until the Discharge of Second
Lien Obligations has occurred, the Third Lien Collateral Trustee and any such
Third Lien Secured Party shall promptly, without delay or hindrance, follow the
instructions of the Second Lien Agent.

(c) All proceeds of any insurance policy or any award or payment granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation) in
respect of the Collateral shall (i) first, prior to the Discharge of Priority
Lien Obligations, be paid to the Priority Lien Agent pursuant to the terms of
the Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations, but excluding for the
payment of any Excess Priority Lien Obligations), (ii) second, after the
Discharge of Priority Lien Obligations, be paid to the Second Lien Agent
pursuant to the terms of the Second Lien Documents, (iii) third, after the
Discharge of Second Lien Obligations, if any Excess Priority Lien Obligations
are outstanding, be paid to the Priority Lien Collateral Agent pursuant to the
Priority Lien Documents (except as otherwise agreed in a writing executed by the
Priority Lien Agent, on behalf of the Priority Lien Secured Parties, and any
Third Lien Collateral Trustee), (iv) fourth, to the extent no Excess Priority
Lien Obligations are outstanding (unless otherwise agreed in a writing executed
by the Priority Lien Agent, on behalf of the Priority Lien Secured Parties, and
any Third Lien Collateral Trustee), to the Third Lien Collateral Trustee
pursuant to the Third Lien Documents, and (v) fifth, to the extent no Excess
Priority Lien Obligations or Third Lien Obligations are outstanding, to the
owner of the subject property or to such other Person as may be entitled thereto
or as a court of competent jurisdiction may otherwise direct.

Section 3.04 Notification of Release of Collateral. NOG shall give each Secured
Debt Representative prompt written notice of the Disposition by any Grantor of,
and release of the Lien on, any Collateral. Such notice shall describe in
reasonable detail the subject Collateral, the parties involved in such
Disposition or release, the place, time, manner and method thereof, and the
consideration, if any, received therefor; provided, however, that the failure to
give any such notice shall not in and of itself in any way impair the
effectiveness of any such Disposition or release.

 

25



--------------------------------------------------------------------------------

Section 3.05 No Interference; Payment Over.

(a) No Interference.

(i) The Second Lien Agent, for itself and on behalf of each Second Lien Secured
Party, agrees that each Second Lien Secured Party (A) prior to the Discharge of
Priority Lien Obligations, will not take or cause to be taken any action the
purpose or effect of which is, or could be, to make any Second Lien pari passu
with, or to give such Second Lien Secured Party any preference or priority
relative to, any Priority Lien with respect to the Collateral or any part
thereof, (B) will not challenge or question in any proceeding the validity or
enforceability of any Priority Lien Obligations or Priority Lien Document, or
the validity, attachment, perfection or, subject to the Priority Lien Cap,
priority of any Priority Lien, or the validity or enforceability of the
priorities, rights or duties established by the provisions of this Agreement,
(C) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other Disposition of
the Collateral by any Priority Lien Secured Party or the Priority Lien Agent in
any enforcement action, (D) shall have no right to (1) direct the Priority Lien
Agent or any other Priority Lien Secured Party to exercise any right, remedy or
power with respect to any Collateral or (2) consent to the exercise by the
Priority Lien Agent or any other Priority Lien Secured Party of any right,
remedy or power with respect to any Collateral, (E) will not institute any suit
or assert in any suit or Insolvency or Liquidation Proceeding any claim against
the Priority Lien Agent or other Priority Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to, and neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall be liable for, any action taken or omitted to be taken by
the Priority Lien Agent or other Priority Lien Secured Party with respect to any
Priority Lien Collateral, (F) prior to the Discharge of Priority Lien
Obligations, will not seek, and hereby waives any right, to have any Collateral
or any part thereof marshaled upon any foreclosure or other Disposition of such
Collateral, (G) will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement, (H) will not object to forbearance by the Priority Lien Agent or
any Priority Lien Secured Party, and (I) prior to the Discharge of Priority Lien
Obligations will not assert, and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or claim the
benefit of any marshalling, appraisal, valuation or other similar right that may
be available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law with respect to
the Collateral; and

(ii) The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that each Third Lien Secured Party (A) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Third Lien pari passu with, or to give such Third Lien Secured Party
any preference or priority relative to, any Priority Lien or Second Lien with
respect to the Collateral or any part thereof, (B) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations, Priority Lien Document, Second Lien Obligations or Second Lien
Document, or the validity, attachment, perfection or priority of any Priority
Lien or Second Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (C) will not take or
cause to be taken any action the purpose or effect of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Priority Lien Secured Party, the Priority Lien Agent, any Second Lien Secured
Party or the Second Lien Agent, in each case in any enforcement action,
(D) shall have no right to (1) direct the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Agent or any other Second Lien
Secured Party to exercise any right,

 

26



--------------------------------------------------------------------------------

remedy or power with respect to any Collateral or (2) consent to the exercise by
the Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Agent or any other Second Lien Secured Party of any right, remedy or power with
respect to any Collateral, (E) will not institute any suit or assert in any suit
or Insolvency or Liquidation Proceeding any claim against the Priority Lien
Agent, any other Priority Lien Secured Party, the Second Lien Agent or any other
Second Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and none of the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Agent or any other Second Lien Secured Party shall be liable for, any action
taken or omitted to be taken by the Priority Lien Agent, any other Priority Lien
Secured Party, the Second Lien Agent or any other Second Lien Secured Party with
respect to any Priority Lien Collateral or Second Lien Collateral, as
applicable, (F) prior to the Discharge of Priority Lien Obligations and
Discharge of Second Lien Obligations, will not seek, and hereby waives any
right, to have any Collateral or any part thereof marshaled upon any foreclosure
or other Disposition of such Collateral, (G) will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement, (H) will not object to
forbearance by the Priority Lien Agent, any Priority Lien Secured Party, the
Second Lien Agent or any Second Lien Secured Party and (I) prior to the
Discharge of Priority Lien Obligations and Discharge of Second Lien Obligations
will not assert, and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law with respect to the
Collateral.

(b) Payment Over.

(i) Each of the Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, hereby agrees that if any Second
Lien Secured Party or Third Lien Secured Party, as applicable, shall obtain
possession of any Collateral or shall realize any proceeds or payment in respect
of any Collateral, pursuant to the exercise of any rights or remedies with
respect to the Collateral under any Second Lien Security Document or Third Lien
Security Document, as applicable, or by the exercise of any rights available to
it under applicable law or in any Insolvency or Liquidation Proceeding, at any
time prior to the Discharge of Priority Lien Obligations, to the extent such
Priority Liens Obligations are secured, or intended to be secured, by such
Collateral, then it shall hold such Collateral, proceeds or payment in trust for
the Priority Lien Agent and the other Priority Lien Secured Parties and transfer
such Collateral, proceeds or payment, as the case may be, to the Priority Lien
Agent as promptly as practicable. Furthermore, each of the Second Lien Agent and
the Third Lien Collateral Trustee, as applicable, shall, at the Grantors’
expense, promptly send written notice to the Priority Lien Agent upon receipt of
such Collateral, proceeds or payment by any Second Lien Secured Party or Third
Lien Secured Party, as applicable, and within five (5) Business Days after
receipt of written instructions from the Priority Lien Agent of where and in
what manner to remit such Collateral, proceeds or payment (or such later date as
consented to in writing by the Priority Lien Agent), shall deliver such
Collateral, proceeds or payment to the Priority Lien Agent, in the same form as
received, with any endorsements reasonably requested by the Priority Lien Agent,
or as a court of competent jurisdiction may otherwise direct. The Priority Lien
Agent is hereby authorized to make any such endorsements as agent for the Second
Lien Agent, any other Second Lien Secured Party, the Third Lien Collateral
Trustee or any other Third Lien Secured Party, as applicable. Each of the Second
Lien Agent, for itself and on behalf of each other Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that if, at any time, it obtains written notice
that all or part of any payment with

 

27



--------------------------------------------------------------------------------

respect to any Priority Lien Obligations previously made shall be rescinded for
any reason whatsoever, it will promptly pay over to the Priority Lien Agent any
payment received by it and then in its possession or under its direct control in
respect of any such Collateral securing Priority Liens and shall promptly turn
any such Collateral then held by it over to the Priority Lien Agent, in each
case, for application in accordance with Section 6.01 to the extent such
application is required by Section 6.01, and the provisions set forth in this
Agreement will be reinstated as if such payment had not been made, until the
Discharge of Priority Lien Obligations. All Second Liens and Third Liens will
remain attached to and enforceable against all proceeds so held or remitted,
subject to the priorities set forth in this Agreement. Notwithstanding anything
contained herein to the contrary, this Section 3.05(b) shall not apply to any
proceeds of Collateral realized in a transaction not prohibited by the Priority
Lien Documents and as to which the possession or receipt thereof by the Second
Lien Agent, any other Second Lien Secured Party, the Third Lien Collateral
Trustee or any other Third Lien Secured Party, as applicable, is otherwise
permitted by the Priority Lien Documents.

(ii) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that if any Third Lien Secured Party
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Third Lien Security Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, at any time following the Discharge of
Priority Lien Obligations but prior to the Discharge of Second Lien Obligations,
to the extent Second Lien Obligations are secured, or intended to be secured, by
such Collateral, then it shall hold such Collateral, proceeds or payment in
trust for the Second Lien Agent and the other Second Lien Secured Parties and
transfer such Collateral, proceeds or payment, as the case may be, to the Second
Lien Agent as promptly as practicable. Furthermore, at any time following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, the Third Lien Collateral Trustee, shall, at the Grantors’ expense,
promptly send written notice to the Second Lien Agent upon receipt of such
Collateral, proceeds or payment by any Third Lien Secured Party, and, within
five (5) Business Days after receipt of such Collateral, proceeds or payment (or
such later date as consented to in writing by the Second Lien Agent), shall
deliver such Collateral, proceeds or payment to the Second Lien Agent, in the
same form as received, with any endorsements reasonably requested by the Second
Lien Agent, or as a court of competent jurisdiction may otherwise direct. The
Second Lien Agent is hereby authorized to make any such endorsements as agent
for the Third Lien Collateral Trustee or any other Third Lien Secured Party. The
Third Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that if, at any time, it obtains written notice that all
or part of any payment with respect to any Second Lien Obligations previously
made shall be rescinded for any reason whatsoever, it will promptly pay over to
the Second Lien Agent any payment received by it and then in its possession or
under its direct control in respect of any such Collateral securing Second Lien
Obligations and shall promptly turn any such Collateral then held by it over to
the Second Lien Agent, in each case, for application in accordance with
Section 6.01 to the extent such application is required by Section 6.01, and the
provisions set forth in this Agreement will be reinstated as if such payment had
not been made, until the Discharge of Second Lien Obligations. All Third Liens
will remain attached to and enforceable against all proceeds so held or
remitted, subject to the priorities set forth in this Agreement. Notwithstanding
anything contained herein to the contrary, this Section 3.05(b) shall not apply
to any proceeds of Collateral realized in a transaction not prohibited by the
Second Lien Documents and as to which the possession or receipt thereof by the
Third Lien Collateral Trustee or any other Third Lien Secured Party is otherwise
permitted by the Second Lien Documents.

 

28



--------------------------------------------------------------------------------

Section 3.06 Purchase Option.

(a) Notwithstanding anything in this Agreement to the contrary, on or at any
time after (i) the commencement of an Insolvency or Liquidation Proceeding,
(ii) the acceleration of the Priority Lien Obligations or (iii) the exercise by
the Priority Lien Agent of remedies with respect to any material portion of the
Collateral (each of the foregoing, a “Trigger Event”), each of the Second Lien
Secured Parties and each of their respective designated Affiliates (the “Second
Lien Purchasers”) will have the right, at its sole option and election (but will
not be obligated), at any time upon prior written notice (which shall include
the names and notice information of each of the Second Lien Purchasers) to the
Priority Lien Agent (the “Initial Purchase Option Notice”), but only so long as
no Second Lien Secured Party has objected to or is challenging the amount or
validity of the Priority Lien Obligations or the Priority Liens securing the
Priority Lien Obligations or the enforceability of the Priority Lien Documents,
to purchase (in the manner set forth in Section 3.06(b) below) from the Priority
Lien Secured Parties both of the following in whole but not in part: (x) all
(but not less than all) Priority Lien Obligations (including (A) unfunded
commitments to the extent not then terminated in accordance with their terms,
(B) fees and (C) the amount of any premium, yield maintenance amount, call
protection amount and make-whole amount, in each case with respect to this
clause (C) calculated as though NOG had voluntarily prepaid the Priority Lien
Obligations in full on the date of purchase of the Priority Lien Obligations),
other than any Priority Lien Obligations constituting Excess Priority Lien
Obligations and, to the extent that the conditions in clause (f) below are
satisfied, other than any Third Party Hedging Obligations, and (y) all (but not
less than all) of any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing that are outstanding on the date of such
purchase (the foregoing clauses (x) and (y), the “Purchasable Obligations”). The
Second Lien Purchasers may deliver the Initial Purchase Option Notice at any
time within the fifteen day period following the occurrence of any Trigger Event
(provided that such period shall commence from the date notice of the applicable
Trigger Event is given by the Priority Lien Agent in the case of a Trigger Event
described in clauses (ii) or (iii) of the definition thereof) (such period, the
“Initial Option Period”). Promptly following the receipt of such Initial
Purchase Option Notice, the Priority Lien Agent will deliver to the Second Lien
Purchasers named in such Initial Purchase Option Notice a statement (the
“Initial Purchase Option Statement”) of the respective amounts of Priority Lien
Debt and other Priority Lien Obligations (other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations) and DIP Financing
provided by any of the Priority Lien Secured Parties, if any, then outstanding
and the amount of the cash collateral requested by the Priority Lien Agent to be
delivered pursuant to Section 3.06(b)(ii) below. The right to purchase provided
for in this Section 3.06 will expire unless, within 10 Business Days after the
receipt by the Second Lien Purchasers named in the Initial Purchase Option
Notice of such Initial Purchase Option Statement from the Priority Lien Agent,
the Second Lien Purchasers deliver to the Priority Lien Agent an irrevocable
commitment of the Second Lien Purchasers to purchase the Purchasable Obligations
in their entirety, and to otherwise complete such purchase on the terms set
forth under this Section 3.06. To the extent that the Second Lien Secured
Parties either (i) fail to deliver an Initial Purchase Option Notice of the
Second Lien Purchasers during the Initial Option Period for any Trigger Event or
(ii) fail to deliver an irrevocable commitment of the Second Lien Purchasers to
purchase the Purchasable Obligations in their entirety in accordance with the
immediately preceding sentence, the purchase option provided for in this
Section 3.06 shall permanently expire and be of no further force and effect with
respect to such Second Lien Secured Party with respect to such Trigger Event.

(b) On the date specified by the Second Lien Purchasers in such irrevocable
commitment (which shall not be less than five Business Days, nor more than 20
Business Days, after the receipt by the Priority Lien Agent of such irrevocable
commitment), the Priority Lien Secured Parties shall sell to the Second Lien
Purchasers the entirety of the Purchasable Obligations on the date of such sale
(calculated as set forth above in clause (a)), subject to any required approval
of any Governmental Authority then in effect, if any, and only if on the date of
such sale, the Priority Lien Agent receives the following:

 

29



--------------------------------------------------------------------------------

(i) payment in cash, as the purchase price for all Purchasable Obligations sold
in such sale, of an amount equal to the full value amount of the Purchasable
Obligations (other than outstanding letters of credit as referred to in clause
(ii) below) (including principal, interest, fees, premiums, call protection
amounts, yield maintenance amounts and make-whole amounts (calculated as though
NOG had voluntarily prepaid the Priority Lien Obligations in full on the date of
purchase of the Priority Lien Obligations), reasonable attorneys’ fees and legal
expenses, but excluding contingent indemnification obligations for which no
claim or demand for payment has been made at or prior to such time); provided
that, in the case of Hedging Obligations that constitute Priority Lien
Obligations (other than Third Party Hedging Obligations subject to clause
(f) below), the Second Lien Purchasers shall cause the applicable agreements
governing such Hedging Obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such Hedging
Obligations, calculated in accordance with the terms of the applicable Hedging
Agreement and after giving effect to any netting arrangements;

(ii) a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the issuer of
such letters of credit as security solely to reimburse the issuers of such
letters of credit that become due and payable after such sale and any fees and
expenses incurred in connection with such letters of credit and (B) returned to
the Second Lien Purchasers (except as may otherwise be required by applicable
law or any order of any court or other Governmental Authority) promptly after
the expiration or termination from time to time of all payment contingencies
affecting such letters of credit;

(iii) any agreements, documents or instruments which the Priority Lien Agent may
reasonably request pursuant to which the Second Lien Purchasers in such sale
expressly release and waive any and all claims against the Priority Lien Agent
and the other Priority Lien Secured Parties (other than for (x) breach of the
representation referred to in Section 3.06(d) or (y) fraud or other willful
misconduct on the part of the Priority Lien Secured Parties in connection with
this Agreement) arising out of this Agreement and the transactions contemplated
hereby with respect to the Purchasable Obligations as a result of exercising the
purchase option provided for by this Section 3.06, and the Second Lien
Purchasers assume and adopt all of the obligations of the Priority Lien Agent
and the Priority Lien Secured Parties under the Priority Lien Documents and all
obligations in connection with loans provided by any of the Priority Lien
Secured Parties in connection with a DIP Financing on and after the date of the
purchase and sale, and the Second Lien Agent (or any other representative
appointed by the holders of a majority in aggregate principal amount of the
Second Lien Debt then outstanding owned by such Second Lien Purchasers) becomes
a successor agent thereunder; and

(iv) any agreements, documents or instruments which the Priority Lien Agent may
reasonably request pursuant to which the Grantors expressly release and waive
any and all claims against the Priority Lien Agent and the other Priority Lien
Secured Parties (other than for fraud) arising out of this Agreement and the
other Priority Lien Documents and the transactions contemplated hereby and
thereby.

(c) Such purchase of the Purchasable Obligations shall be made on a pro rata
basis among the Second Lien Purchasers (or on such other basis as such Second
Lien Purchasers may determine) giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder

 

30



--------------------------------------------------------------------------------

according to each such Second Lien Purchaser’s portion of the Second Lien Debt
outstanding on the date of purchase or such portion as such Second Lien
Purchasers may otherwise agree among themselves. Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of the Priority Lien Agent as the Priority Lien Agent may designate in
writing to the Second Lien Purchasers for such purpose. Interest shall be
calculated to but excluding the Business Day on which such sale occurs if the
amounts so paid by the Second Lien Purchasers to the bank account designated by
the Priority Lien Agent are received in such bank account prior to 12:00 noon,
New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Second Lien Purchasers to the bank
account designated by the Priority Lien Agent are received in such bank account
later than 12:00 noon, New York City time.

(d) Such sale shall be expressly made without representation or warranty of any
kind by the Priority Lien Secured Parties as to the Purchasable Obligations, the
Collateral or otherwise and without recourse to any Priority Lien Secured Party,
except that the applicable Priority Lien Secured Parties shall represent and
warrant severally as to the Purchasable Obligations: (i) that such applicable
Priority Lien Secured Party owns such Purchasable Obligations; and (ii) that
such applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

(e) After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Liens upon the Collateral in accordance with the applicable provisions
of the Priority Lien Documents as in effect at the time of such sale, and the
issuers of letters of credit and the counterparties to Third Party Hedging
Obligations subject to clause (f) below will remain entitled to the benefit of
the Priority Liens upon the Collateral and sharing rights in the proceeds
thereof in accordance with the provisions of the Priority Lien Documents
(including the Priority Lien Swap Intercreditor Agreement) as in effect at the
time of such sale, as fully as if the sale of the Priority Lien Debt had not
been made, except with respect to cash Collateral held by the issuer(s) of such
letters of credit, but only the Person or successor agent to whom the Priority
Liens are transferred in such sale will have the right to foreclose upon or
otherwise enforce the Priority Liens and only the Second Lien Purchasers in the
sale will have the right to direct such Person or successor as to matters
relating to the foreclosure or other enforcement of the Priority Liens.

(f) Notwithstanding the foregoing, the Purchasable Obligations shall not include
Third Party Hedging Obligations to the extent that (i) the Priority Lien Agent
is replaced as the administrative agent and the collateral agent under the
Priority Lien Credit Agreement pursuant to the terms thereof by a designee of
the Second Lien Purchasers, (ii) the Priority Lien Agent is replaced as the
collateral agent under the Priority Lien Swap Intercreditor Agreement pursuant
to the terms thereof by a designee of the Second Lien Purchasers and (iii) the
Second Lien Purchasers have executed an agreement or other documentation
necessary in order to authorize their designee to become party to the Priority
Lien Swap Intercreditor Agreement on their behalf and binding them to the terms
of such Priority Lien Swap Intercreditor Agreement.

ARTICLE IV

OTHER AGREEMENTS

Section 4.01 Release of Liens; Automatic Release of Second Liens and Third
Liens.

(a) Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Agent, for itself and on behalf of each other Second Lien Secured Party, and the
Third Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that, in the event the Priority Lien Secured Parties
release their Lien on any Collateral, each of the Second Lien and the Third Lien
on such Collateral shall terminate and be released automatically and without
further action if (i) (A) in the case of

 

31



--------------------------------------------------------------------------------

the Second Liens, such release is effected in connection with a sale, transfer
or other Disposition of Collateral (other than to NOG or a Subsidiary) in a
transaction or under a circumstance that is not prohibited by the Second Lien
Documents and (B) in the case of the Third Liens, such release is effected in
connection with a sale, transfer or other Disposition of Collateral (other than
to NOG or a Subsidiary) in a transaction or under a circumstance that is not
prohibited by the Third Lien Documents, (ii) such release is effected in
connection with the Priority Lien Agent’s foreclosure upon, or other exercise of
rights or remedies with respect to, such Collateral, or (iii) such release is
effected in connection with a sale or other Disposition of any Collateral (or
any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Priority Lien Secured Parties shall have
consented to such sale or Disposition of such Collateral; provided that, in the
case of each of clauses (i), (ii) and (iii), (I) the Second Liens on such
Collateral shall attach to or remain in place with respect to (and shall remain
subject and subordinate to all Priority Liens securing Priority Lien
Obligations, subject to the Priority Lien Cap, with respect to) any proceeds of
a sale, transfer or other Disposition of Collateral not paid to the holders of
Priority Lien Obligations (other than Excess Priority Lien Obligations) or that
remain after the Discharge of Priority Lien Obligations and (II) the Third Liens
on such Collateral shall remain in place (and shall remain subject and
subordinate to all Priority Liens securing Priority Lien Obligations (including
for the avoidance of doubt, the Excess Priority Lien Obligations) and all Second
Liens securing Second Lien Obligations) with respect to any proceeds of a sale,
transfer or other Disposition of Collateral not paid to the holders of Priority
Lien Obligations or Second Lien Obligations or that remain after the Discharge
of Priority Lien Obligations or Discharge of Second Lien Obligations.
Notwithstanding the foregoing, if the holders of Second Lien Obligations have
irrevocably committed to purchase the Purchasable Obligations in accordance with
the provisions of Section 3.06, no release pursuant to the preceding clauses
(ii) and (iii) shall be permitted to the extent (and only to the extent) that
the holders of Second Lien Obligations shall not have defaulted on their
obligations to consummate the purchase of the Priority Lien Debt.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that, in the
event the Second Lien Secured Parties release their Lien on any Collateral, the
Third Lien on such Collateral shall terminate and be released automatically and
without further action if (i) such release is in connection with a sale,
transfer or other Disposition of Collateral (other than to NOG or a Subsidiary)
in a transaction or under a circumstance that does not violate the applicable
provisions of the Third Lien Documents, (ii) such release is effected in
connection with the Second Lien Agent’s foreclosure upon, or other exercise of
rights or remedies with respect to, such Collateral, or (iii) such release is
effected in connection with a sale or other Disposition of any Collateral (or
any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Second Lien Secured Parties shall have
consented to such sale or Disposition of such Collateral; provided that, in the
case of each of clauses (i), (ii) and (iii), the Third Liens on such Collateral
shall attach to or remain in place with respect to (and shall remain subject and
subordinate to all Second Liens securing Second Lien Obligations with respect
to) any proceeds of a sale, transfer or other Disposition of Collateral not paid
to the holders of Second Lien Obligations or that remain after the Discharge of
Second Lien Obligations.

(c) Each of the Second Lien Agent and the Third Lien Collateral Trustee agrees
to execute and deliver (at the sole cost and expense of the Grantors and without
recourse to, or representation or warranty by, the Second Lien Agent or the
Third Lien Collateral Trustee in their capacities as agent or trustee) all such
releases and other instruments as shall reasonably be requested by the Priority
Lien Agent or the Second Lien Agent, as applicable, to evidence and confirm any
release of Collateral provided for in this Section 4.01.

 

32



--------------------------------------------------------------------------------

Section 4.02 Certain Agreements with Respect to Insolvency or Liquidation
Proceedings.

(a) The parties hereto acknowledge that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code and shall continue in
full force and effect, notwithstanding the commencement of any Insolvency or
Liquidation Proceeding by or against NOG or any other Grantor. All references in
this Agreement to NOG, any other Grantor or any subsidiary of any other Grantor
will include such Person or Persons as a debtor-in-possession and any receiver
or trustee for such Person or Persons in an Insolvency or Liquidation
Proceeding. For the purposes of this Section 4.02, unless otherwise provided
herein, clauses (b) through and including (o) shall be in full force and effect
prior to the Discharge of Priority Lien Obligations and clauses (p) through and
including (cc) shall be in full force and effect following the Discharge of
Priority Lien Obligations but prior to the Discharge of Second Lien Obligations.

(b) If NOG or any other Grantor or any of their respective subsidiaries shall
become subject to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, or if any receiver or trustee for such Person or
Persons shall, move for approval of financing (“DIP Financing”) to be provided
by one or more lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy
Code and/or the use of cash collateral that constitutes Collateral under
Section 363 of the Bankruptcy Code, (i) the Second Lien Agent, for itself and on
behalf of each Second Lien Secured Party, agrees that neither it nor any other
Second Lien Secured Party and (ii) the Third Lien Collateral Trustee, for itself
and on behalf of each Third Lien Secured Party, agrees that neither it nor any
other Third Lien Secured Party, will raise any objection, contest or oppose, and
each Second Lien Secured Party and Third Lien Secured Party will waive any claim
such Person may now or hereafter have, to any such financing or to the Liens on
the Collateral securing the same (“DIP Financing Liens”), or to any use, sale or
lease of cash collateral that constitutes Collateral or to any grant of
administrative expense priority under Section 364 of the Bankruptcy Code, unless
(A) the Priority Lien Agent or the Priority Lien Secured Parties oppose or
object to such DIP Financing or such DIP Financing Liens or such use of cash
collateral, (B) the maximum principal amount of Debt permitted under such DIP
Financing (not including any Priority Lien Obligations (other than Excess
Priority Lien Obligations) refinanced with the proceeds of, or “rolled up” into,
such DIP Financing) exceeds $75,000,000 (or any Excess Priority Lien Obligations
are, or are to be refinanced with, the proceeds of, or “rolled up” into, such
DIP Financing) or (C) the terms of such DIP Financing require the confirmation
of a plan of reorganization containing specific terms or provisions (other than
repayment in cash of such DIP Financing on the effective date thereof). To the
extent such DIP Financing Liens are senior to, or rank pari passu with, the
Priority Liens, (1) the Second Lien Agent will, for itself and on behalf of the
other Second Lien Secured Parties, subordinate the Second Liens on the
Collateral to the Priority Liens, subject to the Priority Lien Cap, and to such
DIP Financing Liens, so long as the Second Lien Agent, on behalf of the Second
Lien Secured Parties, retains Liens on all the Collateral, including proceeds
thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Third
Liens as existed prior to the commencement of the case under the Bankruptcy Code
and (2) the Third Lien Collateral Trustee will, for itself and on behalf of the
other Third Lien Secured Parties, subordinate the Third Liens on the Collateral
to the Priority Liens, the Second Liens and to such DIP Financing Liens, so long
as the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, retains Liens on all the Collateral, including proceeds thereof arising
after the commencement of any Insolvency or Liquidation Proceeding, with the
same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.

(c) Prior to the Discharge of Priority Lien Obligations, without the prior
written consent of the Priority Lien Agent, in its sole discretion, each of the
Second Lien Agent, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees not to propose or enter into any DIP Financing or
support any DIP

 

33



--------------------------------------------------------------------------------

Financing except as permitted by clause (b) above; provided that the Second Lien
Agent, for itself and on behalf of each Second Lien Secured Party, may propose
or provide DIP Financing so long as (i) (A) such DIP Financing results in the
Discharge of the Priority Lien Obligations concurrently with the incurrence of
such DIP Financing or (B) either (1) the Priority Lien Agent shall have stated
in writing that it will not make a proposal for DIP Financing, (2) the Priority
Lien Agent has stated in writing that it is ceasing its efforts to provide a DIP
Financing for which it has previously made a proposal (on its own behalf or on
behalf of another Priority Lien Secured Party) or (3) NOG or any other Grantor
has delivered a request for DIP Financing to the Priority Lien Agent (which
request the Grantor agrees to share concurrently with the Second Lien Agent) and
thirty (30) calendar days shall have expired without delivery of a bona fide
proposal in good faith for DIP Financing to NOG from the Priority Lien Agent (on
its own behalf or on behalf of another Priority Lien Secured Party) (provided
further, that, if prior to consummation of a DIP Financing provided by any
Second Lien Secured Party, the Priority Lien Agent subsequently delivers a bona
fide good faith proposal for a DIP Financing, then the Second Lien Secured
Parties shall no longer be permitted to propose or provide a DIP Financing
unless the conditions contained in the foregoing clauses (1) or (2) are
subsequently satisfied), (ii) (A) such DIP Financing is secured by DIP Financing
Liens that are subordinated (as set forth in Section 2.01) to the Priority Liens
that existed prior to the commencement of the Insolvency or Liquidation
Proceeding and all Liens granted in the Insolvency or Liquidation Proceeding to,
or for the benefit of, the Priority Lien Secured Parties (unless such DIP
Financing also causes the Discharge of Priority Lien Obligations to occur), (B)
any replacement liens or superpriority claims granted to the Second Lien Secured
Parties in connection with such DIP Financing as adequate protection are
subordinated (as set forth in Section 2.01) to the Priority Liens that existed
prior to the commencement of the Insolvency or Liquidation Proceeding and all
Liens or superpriority claims granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties (unless
such DIP Financing also causes the Discharge of Priority Lien Obligations to
occur), and (C) such DIP Financing does not include a “roll-up” of any Second
Lien Obligations (unless such DIP Financing also causes the Discharge of
Priority Lien Obligations to occur), (iii) the maximum principal amount of Debt
permitted under such DIP Financing does not exceed $75,000,000 plus amounts
permitted to be rolled up under clause (ii)(C) above, (iv) the terms of such DIP
Financing do not require the confirmation of a plan of reorganization containing
specific terms or provisions (other than repayment in cash of such DIP Financing
on the effective date thereof), and (v) any such DIP Financing that does not
result in the Discharge of Priority Lien Obligations shall be subject to the
purchase option set forth in Section 4.02(dd) below.

(d) Each of the Second Lien Agent, for itself and on behalf of each Second Lien
Secured Party, and the Third Lien Collateral Trustee, for itself and on behalf
of each Third Lien Secured Party, agrees that it will not object to, oppose or
contest (or join with or support any third party objecting to, opposing or
contesting) a sale or other Disposition, a motion to sell or Dispose or the
bidding procedure for such sale or Disposition of any Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if (1) the Priority Lien Agent or the requisite holders of
Priority Lien Obligations shall have consented to such sale or Disposition, such
motion to sell or Dispose or such bidding procedure for such sale or Disposition
of such Collateral and (2) all Second Liens and Third Liens on the Collateral
securing the Second Lien Obligations and the Third Lien Obligations, as
applicable, shall attach to the proceeds of such sale in the same respective
priorities as set forth in this Agreement with respect to the Collateral. It is
understood and agreed that notwithstanding anything above, the Second Lien
Secured Parties shall retain at all times their right to “credit bid” the Second
Lien Obligations in accordance with Section 3.01(c) in connection with any sale
or Disposition of any Collateral (or any portion thereof) under Section 363 of
the Bankruptcy Code or any other provision of the Bankruptcy Code.

 

34



--------------------------------------------------------------------------------

(e) Each of the Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, waives any claim that may be had
against the Priority Lien Agent or any other Priority Lien Secured Party arising
out of any DIP Financing Liens (that are granted in a manner that is consistent
with this Agreement), request for adequate protection or administrative expense
priority under Section 364 of the Bankruptcy Code.

(f) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that neither the Second Lien Agent nor any other Second
Lien Secured Party and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, agrees that neither the Third
Lien Collateral Trustee nor any other Third Lien Secured Party will file or
prosecute in any Insolvency or Liquidation Proceeding any motion for adequate
protection (or any comparable request for relief) based upon their interest in
the Collateral, nor object to, oppose or contest (or join with or support any
third party objecting to, opposing or contesting) (i) any request by the
Priority Lien Agent or any other Priority Lien Secured Party for adequate
protection or (ii) any objection by the Priority Lien Agent or any other
Priority Lien Secured Party to any motion, relief, action or proceeding based on
the Priority Lien Agent or Priority Lien Secured Parties claiming a lack of
adequate protection, except that

(iii) the Second Lien Secured Parties may:

(A) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Third Liens as existed prior to the commencement of the Insolvency
or Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties;

(B) freely seek and obtain relief granting a superpriority administrative claim
with priority over any and all claims in an Insolvency or Liquidation Proceeding
(except for any such superpriority administrative claims granted to or for the
benefit of the Priority Lien Secured Parties, it being understood that any
superpriority administrative claims granted to or for the benefit of the
Priority Lien Secured Parties shall have priority over any such claims granted
to or for the benefit of the Second Lien Secured Parties and the Third Lien
Secured Parties) co-extensive in all respects with any such claims granted in
the Insolvency or Liquidation Proceeding to or for the benefit of the Priority
Lien Secured Parties and relating to the Collateral, provided, that any payments
or proceeds in respect of such superpriority administrative claim shall be
considered proceeds of Collateral for purposes of Section 3.05(b) and
Section 6.01; and

(C) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations; and

(iv) the Third Lien Secured Parties may:

(A) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Second Liens as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties and the Second Lien Secured Parties; and

 

35



--------------------------------------------------------------------------------

(B) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations.

(g) Each of the Second Lien Agent, for itself and on behalf of each of the other
of the Second Lien Secured Parties, and the Third Lien Collateral Trustee, for
itself and on behalf of each of the other Third Lien Secured Parties, waives any
claim it or any such other Second Lien Secured Party or Third Lien Secured
Party, as applicable, may now or hereafter have against the Priority Lien Agent
or any other Priority Lien Secured Party (or their representatives) arising out
of any election by the Priority Lien Agent or any Priority Lien Secured Parties,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code.

(h) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that in any Insolvency or Liquidation Proceeding, neither
the Second Lien Agent nor any other Second Lien Secured Party, and the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that in any Insolvency or Liquidation Proceeding, neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party, shall,
prior to the Discharge of Priority Lien Obligations, support or vote to accept
any plan of reorganization or disclosure statement of NOG or any other Grantor
unless such plan is accepted by the Class of Priority Lien Secured Parties in
accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides for
the payment in full in cash of all Priority Lien Obligations (including all
post-petition interest approved by the bankruptcy court, fees and expenses and
cash collateralization of all letters of credit) on the effective date of such
plan of reorganization. Except as provided herein, each of the Second Lien
Secured Parties and the Third Lien Secured Parties shall remain entitled to vote
their claims in any such Insolvency or Liquidation Proceeding.

(i) So long as the Discharge of the Priority Lien Obligations has not occurred,
the Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that neither the Second Lien Agent nor any other Second
Lien Secured Party shall, and the Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, agrees that neither the Third
Lien Collateral Trustee nor any other Third Lien Secured Party shall, seek
relief, pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
or other prohibition in any Insolvency or Liquidation Proceeding in respect of
the Collateral without the prior written consent of the Priority Lien Agent.

(j) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that neither the Second Lien Agent nor any other Second
Lien Secured Party shall, and the Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, agrees that neither the Third
Lien Collateral Trustee nor any other Third Lien Secured Party shall, oppose or
seek to challenge any claim by the Priority Lien Agent or any other Priority
Lien Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of Priority Lien Obligations consisting of post-petition interest,
fees or expenses or cash collateralization of all letters of credit to the
extent of the value of the Priority Liens (it being understood that such value
will be determined without regard to the existence of the Second Liens or the
Third Liens on the Collateral). Neither the Priority Lien Agent nor any other
Priority Lien Secured Party shall oppose or seek to challenge any claim by the
Second Lien Agent, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party for allowance or
payment in any Insolvency or Liquidation Proceeding of Second Lien Obligations
or Third Lien Obligations, as applicable, consisting of post-petition interest,
fees or expenses to the extent of the value of the Second Liens or the Third
Liens, as applicable, on the Collateral; provided that if the Priority Lien
Agent or any other Priority Lien Secured Party shall have made any

 

36



--------------------------------------------------------------------------------

claim for post-petition interest, fees or expenses in respect of Priority Lien
Obligations, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Second Lien Agent
or any Second Lien Secured Party or the Third Lien Collateral Trustee or any
Third Lien Secured Party, as applicable.

(k) So long as the Discharge of Priority Lien Obligations has not occurred,
without the express written consent of the Priority Lien Agent, none of the
Second Lien Agent, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party shall (or shall join
with or support any third party in opposing, objecting to or contesting, as the
case may be), in any Insolvency or Liquidation Proceeding involving any Grantor,
(i) oppose, object to or contest the determination of the extent of any Liens
held by any Priority Lien Secured Party or the value of any claims of any such
holder under Section 506(a) of the Bankruptcy Code or (ii) oppose, object to or
contest the payment to the Priority Lien Secured Party of interest, fees or
expenses under Section 506(b) of the Bankruptcy Code, other than, in the case of
the Second Lien Agent or any other Second Lien Secured Party, in respect of any
Excess Priority Lien Obligations and subject to the Priority Lien Cap.

(l) Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination by a court of competent
jurisdiction is made that any Lien encumbering any Collateral is not enforceable
for any reason, then each of the Second Lien Agent for itself and on behalf of
each other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that, any
distribution or recovery they may receive with respect to, or allocable to, the
value of the assets constituting Collateral subject to an enforceable Lien in
favor of the Second Lien Secured Parties or Third Lien Secured Parties or any
proceeds thereof, shall (for so long as the Discharge of the Priority Lien
Obligations has not occurred) be segregated and held in trust and forthwith paid
over to the Priority Lien Agent for the benefit of the Priority Lien Secured
Parties, to be applied in accordance with Article VI, in the same form as
received without recourse, representation or warranty (other than a
representation of the Second Lien Agent or the Third Lien Collateral Trustee, as
applicable, that such Person (and, for the avoidance of doubt, only with respect
to itself and none of the Persons for which it acts as Secured Debt
Representative) has not otherwise sold, assigned, transferred or pledged any
right, title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Until Discharge of Priority Lien Obligations has occurred, each of the
Second Lien Agent, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby appoints the Priority Lien Agent, and any
officer or agent of the Priority Lien Agent, with full power of substitution,
the attorney-in-fact of each Second Lien Secured Party and Third Lien Secured
Party for the limited purpose of carrying out the provisions of this
Section 4.02(l) and taking any action and executing any instrument that the
Priority Lien Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.02(l), which appointment is irrevocable and coupled with an
interest.

(m) Each of the Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, hereby agrees that the Priority
Lien Agent shall have the exclusive right to credit bid the Priority Lien
Obligations and further that none of the Second Lien Agent, any other Second
Lien Secured Party, the Third Lien Collateral Trustee or any other Third Lien
Secured Party shall (or shall join with or support any third party in opposing,
objecting to or contesting, as the case may be) oppose, object to or contest
such credit bid by the Priority Lien Agent (except, solely with respect to the
Second Lien Agent or any other Second Lien Secured Party, to the extent such
credit bid includes amounts constituting Excess Priority Lien Obligations). It
is understood and agreed that foregoing shall not limit the right of the Second
Lien Secured Parties to credit bid the Second Lien Obligations in accordance
with Section 3.01(c).

 

37



--------------------------------------------------------------------------------

(n) Without the prior written consent of the Priority Lien Agent to be granted
or withheld in its sole discretion, each of the Second Lien Agent, for itself
and on behalf of each other Second Lien Secured Party, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees it will not file or join an involuntary bankruptcy petition or
claim against NOG or any other Grantor or seek the appointment of an examiner or
a trustee for NOG or any other Grantor.

(o) Each of the Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, waives any right to assert or
enforce any claim under Section 506(c) or 552 of the Bankruptcy Code as against
any Priority Lien Secured Party or any of the Collateral except as expressly
permitted by this Agreement.

(p) If NOG or any other Grantor shall become subject to any Insolvency or
Liquidation Proceeding and shall, as debtor(s)-in-possession, or if any receiver
or trustee for such Person or Persons shall, move for approval of DIP Financing
to be provided by one or more DIP Lenders under Section 364 of the Bankruptcy
Code or the use of cash collateral under Section 363 of the Bankruptcy Code, the
Third Lien Collateral Trustee, for itself and on behalf of each Third Lien
Secured Party, agrees that neither it nor any other Third Lien Secured Party
will raise any objection, contest or oppose, and each Third Lien Secured Party
will waive any claim such Person may now or hereafter have, to any such
financing or to the DIP Financing Liens on the Collateral securing the same, or
to any use, sale or lease of cash collateral that constitutes Collateral or to
any grant of administrative expense priority under Section 364 of the Bankruptcy
Code, unless (A) the Second Lien Agent or the Second Lien Secured Parties oppose
or object to such DIP Financing or such DIP Financing Liens or such use of cash
collateral, or (B) maximum principal amount of Debt permitted under such DIP
Financing (not including any Priority Lien Obligations or Second Lien
Obligations refinanced with the proceeds of, or “rolled up” into, such DIP
Financing) exceeds $75,000,000. To the extent such DIP Financing Liens are
senior to, or rank pari passu with, the Second Liens, the Third Lien Collateral
Trustee will, for itself and on behalf of the other Third Lien Secured Parties,
subordinate the Third Liens on the Collateral to the Second Liens and to such
DIP Financing Liens, so long as the Third Lien Collateral Trustee, on behalf of
the Third Lien Secured Parties, retains Liens on all the Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Second
Liens as existed prior to the commencement of the case under the Bankruptcy
Code.

(q) Without the prior written consent of the Second Lien Agent in its sole
discretion, the Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing except as permitted by clause (p) above.

(r) The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that it will not object to, oppose or contest (or
join with or support any third party objecting to, opposing or contesting) a
sale or other Disposition, a motion to sell or Dispose or the bidding procedure
for such sale or Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if (1) the Second Lien Agent or the requisite holders of Second Lien Obligations
shall have consented to such sale or Disposition, such motion to sell or Dispose
or such bidding procedure for such sale or Disposition of such Collateral and
(2) the Third Liens will attach to the proceeds of such sale subject to the
priorities set forth in this Agreement.

(s) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any claim that may be had against the Second
Lien Agent or any other Second Lien Secured Party arising out of any DIP
Financing Liens (that is granted in a manner that is consistent with this
Agreement), request for adequate protection or administrative expense priority
under Section 364 of the Bankruptcy Code.

 

38



--------------------------------------------------------------------------------

(t) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party will file or prosecute in any Insolvency
or Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Second Lien Agent or any other
Second Lien Secured Party for adequate protection or (ii) any objection by the
Second Lien Agent or any other Second Lien Secured Party to any motion, relief,
action or proceeding based on the Second Lien Agent or Second Lien Secured
Parties claiming a lack of adequate protection, except that the Third Lien
Secured Parties may:

(A) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Second
Liens as existed prior to the commencement of the Insolvency or Liquidation
Proceeding, all Liens granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Second Lien Secured Parties; and

(B) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Second Lien Obligations.

(u) The Third Lien Collateral Trustee, for itself and on behalf of each of the
other of the Third Lien Secured Parties, waives any claim the Third Lien
Collateral Trustee or any such other Third Lien Secured Party may now or
hereafter have against the Second Lien Agent or any other Second Lien Secured
Party (or their representatives) arising out of any election by the Second Lien
Agent or any Second Lien Secured Parties, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code.

(v) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, without the prior written consent of the Second Lien Agent, neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party shall,
prior to the Discharge of Second Lien Obligations, support or vote for any plan
of reorganization or disclosure statement of NOG or any other Grantor unless
such plan is accepted by the Class of Second Lien Secured Parties in accordance
with Section 1126(c) of the Bankruptcy Code or otherwise provides for the
payment in full in cash of all Second Lien Obligations (including all
post-petition interest, fees and expenses) on the effective date of such plan of
reorganization. Except as provided herein, the Third Lien Secured Parties shall
remain entitled to vote their claims in any such Insolvency or Liquidation
Proceeding.

(w) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that until the Discharge of Second Lien
Obligations has occurred, neither the Third Lien Collateral Trustee nor any
Third Lien Secured Party shall seek relief, pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay or other prohibition in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the Second Lien Agent.

(x) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party shall oppose or seek to challenge any
claim by the Second Lien Agent or any other Second Lien Secured Party for
allowance or payment in any Insolvency or Liquidation Proceeding of Second Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Second

 

39



--------------------------------------------------------------------------------

Liens (it being understood that such value will be determined without regard to
the existence of the Third Liens on the Collateral). Neither the Second Lien
Agent nor any other Second Lien Secured Party shall oppose or seek to challenge
any claim by the Third Lien Collateral Trustee or any other Third Lien Secured
Party for allowance or payment in any Insolvency or Liquidation Proceeding of
Third Lien Obligations consisting of post-petition interest, fees or expenses to
the extent of the value of the Third Liens on the Collateral; provided that if
the Second Lien Agent or any other Second Lien Secured Party shall have made any
claim for post-petition interest, fees or expenses in respect of Second Lien
Obligations, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Third Lien
Collateral Trustee or any Third Lien Secured Party.

(y) Without the express written consent of the Second Lien Agent, neither the
Third Lien Collateral Trustee nor any other Third Lien Secured Party shall (or
shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Second Lien Secured Party or the value of any
claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose, object to or contest the payment to the Second Lien Secured Party
of interest, fees or expenses under Section 506(b) of the Bankruptcy Code.

(z) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made by a court of competent jurisdiction that any Second Lien encumbering
any Collateral is not enforceable for any reason, then the Third Lien Collateral
Trustee for itself and on behalf of each other Third Lien Secured Party, agrees
that any distribution or recovery they may receive in respect of such Collateral
shall be segregated and held in trust and forthwith paid over to the Second Lien
Agent for the benefit of the Second Lien Secured Parties, to be applied in
accordance with Article VI, in the same form as received without recourse,
representation or warranty (other than a representation of the Third Lien
Collateral Trustee that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Third Lien Collateral Trustee, for itself and on behalf of
each other Third Lien Secured Party, hereby appoints the Second Lien Agent, and
any officer or agent of the Second Lien Agent, with full power of substitution,
the attorney-in-fact of each Third Lien Secured Party for the limited purpose of
carrying out the provisions of this Section 4.02(z) and taking any action and
executing any instrument that the Second Lien Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.02(z), in each case
following the Discharge of Priority Lien Obligations but prior to the occurrence
of the Discharge of Second Lien Obligations, which appointment is irrevocable
and coupled with an interest.

(aa) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that the Second Lien Agent shall have
the exclusive right (but not the obligation) after the Discharge of Priority
Lien Obligations to credit bid the Second Lien Obligations and further that
neither the Third Lien Collateral Trustee nor any other Third Lien Secured Party
shall (or shall join with or support any third party in opposing, objecting to
or contesting, as the case may be) oppose, object to or contest such credit bid
by the Second Lien Agent.

(bb) Without the prior written consent of the Second Lien Agent to be granted or
withheld in its sole discretion, the Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, agrees it will not file or
join an involuntary bankruptcy petition or claim against NOG or any other
Grantor or seek the appointment of an examiner or a trustee for NOG or any other
Grantor.

 

40



--------------------------------------------------------------------------------

(cc) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Second Lien Secured
Party or any of the Collateral, except as expressly permitted by this Agreement.

(dd) (i) Notwithstanding anything in this Agreement to the contrary, if prior to
the Discharge of Priority Lien Obligations, any Second Lien Secured Party
provides any DIP Financing to any Grantor that does not result in the Discharge
of Priority Lien Obligations (such Second Lien Secured Parties, the “Second Lien
DIP Lenders”), each of the Priority Lien Secured Parties and each of their
respective designated Affiliates (the “Priority Lien Purchasers”) will have the
right, at its sole option and election (but will not be obligated), at any time
upon prior written notice to the Second Lien DIP Lenders (the “Initial DIP
Purchase Option Notice”), to purchase (in the manner set forth in clause
(ii) below) from the Second Lien DIP Lenders all (but not less than all)
obligations under such DIP Financing (the “Purchasable DIP Obligations”). The
Priority Lien Purchasers may deliver the Initial DIP Purchase Option Notice at
any time prior to the Discharge of Priority Lien Obligations. Promptly following
the receipt of such notice, the Second Lien DIP Lenders will deliver to the
Priority Lien Agent a statement (the “Initial DIP Purchase Option Statement”) of
the Purchasable DIP Obligations provided by the Second Lien DIP Lenders then
outstanding. The right to purchase provided for in this Section 4.02(dd) will
expire unless, within 10 Business Days after the receipt by the Priority Lien
Purchasers of such Initial DIP Purchase Option Statement from the Second Lien
DIP Lenders, the Priority Lien Purchasers deliver to the Second Lien DIP Lenders
an irrevocable commitment of the Priority Lien Purchasers to purchase the
Purchasable DIP Obligations in their entirety, and to otherwise complete such
purchase on the terms set forth under this Section 4.02(dd).

(ii) On the date specified by the Priority Lien Purchasers in such irrevocable
commitment (which shall not be less than five Business Days, nor more than 20
Business Days, after the receipt by the Priority Lien Agent of such irrevocable
commitment), the Second Lien DIP Lenders shall sell to the Priority Lien
Purchasers the entirety of the Purchasable DIP Obligations on the date of such
sale, subject to any required approval of any Governmental Authority then in
effect, if any, and only if on the date of such sale, the Second Lien DIP
Lenders receive the following:

(A) payment in cash, as the purchase price for all Purchasable DIP Obligations
sold in such sale, of an amount equal to the at-cost value of the Purchasable
DIP Obligations (including principal and interest, but excluding any discount on
principal or upfront fees or similar fees paid by the borrower under such DIP
Financing in respect of such DIP Financing) and reasonable and documented
attorneys’ fees and legal expenses, but excluding contingent indemnification
obligations for which no claim or demand for payment has been made at or prior
to such time;

(B) any agreements, documents or instruments which the Second Lien DIP Lenders
may reasonably request pursuant to which the Priority Lien Purchasers in such
sale expressly release and waive any and all claims against the Second Lien DIP
Lenders (other than for (x) breach of the representation referred to in clause
(iv) below or (y) fraud or other willful misconduct on the part of the Second
Lien DIP Lenders in connection with this Agreement) arising out of this
Agreement and the transactions contemplated hereby with respect to the
Purchasable DIP Obligations as a result of exercising the purchase option
provided for by this Section 4.02(dd), and the Priority Lien Purchasers assume
and adopt all of the obligations of the Second Lien DIP Lenders under such DIP
Financing and the designee of the Priority Lien Purchasers becomes a successor
agent thereunder; and

 

41



--------------------------------------------------------------------------------

(C) any agreements, documents or instruments which the Second Lien DIP Lenders
may reasonably request pursuant to which the Grantors expressly release and
waive any and all claims against the Second Lien DIP Lenders (other than for
fraud) arising out of this Agreement and the other documents governing such DIP
Financing and the transactions contemplated hereby and thereby.

(iii) Such purchase of the Purchasable DIP Obligations shall be made on a pro
rata basis among the Priority Lien Purchasers (or on such other basis as such
Priority Lien Purchasers may determine) giving notice to the Second Lien DIP
Lenders of their interest to exercise the purchase option hereunder according to
each such Priority Lien Purchaser’s portion of the Priority Lien Debt
outstanding on the date of purchase or such portion as such Priority Lien
Purchasers may otherwise agree among themselves. Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of a representative of the Second Lien DIP Lenders as the Second Lien
DIP Lenders may designate in writing to the Priority Lien Purchasers for such
purpose. Interest shall be calculated to but excluding the Business Day on which
such sale occurs if the amounts so paid by the Priority Lien Purchasers to the
bank account designated by the Second Lien DIP Lenders are received in such bank
account prior to 12:00 noon, New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Second Lien Purchasers to the bank account designated by the Second Lien DIP
Lenders are received in such bank account later than 12:00 noon, New York City
time.

(iv) Such sale shall be expressly made without representation or warranty of any
kind by the Second Lien DIP Lenders as to the Purchasable DIP Obligations, the
Collateral or otherwise and without recourse to any Second Lien DIP Lenders,
except that the applicable Priority Lien Secured Parties shall represent and
warrant severally as to the Purchasable DIP Obligations: (A) that such
applicable Second Lien DIP Lender owns such Purchasable DIP Obligations; and
(B) that such applicable Second Lien DIP Lender has the necessary corporate or
other governing authority to assign such interests.

Section 4.03 Reinstatement.

(a) If any Priority Lien Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of any Grantor any amount (a “Recovery”) for any reason whatsoever, then the
Priority Lien Obligations shall be reinstated to the extent of such Recovery and
the Priority Lien Secured Parties shall be entitled to a reinstatement of
Priority Lien Obligations with respect to all such recovered amounts. Each of
the Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, and the Third Lien Collateral Trustee, for itself and on behalf
of each other Third Lien Secured Party, agrees that if, at any time, a Second
Lien Secured Party or a Third Lien Secured Party, as applicable, receives notice
of any Recovery, the Second Lien Agent, any other Second Lien Secured Party, the
Third Lien Collateral Trustee or any other Third Lien Secured Party, as
applicable, shall promptly pay over to the Priority Lien Agent any payment
received by it and then in its possession or under its control in respect of any
Collateral subject to any Priority Lien securing such Priority Lien Obligations
and shall promptly turn any Collateral subject to any such Priority Lien then
held by it over to the Priority Lien Agent, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made. If this
Agreement shall have been terminated prior to any such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement. Any amounts received by the
Second Lien Agent, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party and then in its
possession or under its control on account of the Second Lien Obligations or
Third Lien Obligations, as

 

42



--------------------------------------------------------------------------------

applicable, after the termination of this Agreement shall, in the event of a
reinstatement of this Agreement pursuant to this
Section 4.03(a), be held in trust for and paid over to the Priority Lien Agent
for the benefit of the Priority Lien Secured Parties for application to the
reinstated Priority Lien Obligations until the discharge thereof.

(b) If any Second Lien Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of any Grantor any amount (a “Second Lien Recovery”) for any reason whatsoever,
then the Second Lien Obligations shall be reinstated to the extent of such
Second Lien Recovery and the Second Lien Secured Parties shall be entitled to a
reinstatement of Second Lien Obligations with respect to all such recovered
amounts. The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that if, at any time, a Third Lien
Secured Party receives notice of any Second Lien Recovery, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, as applicable, shall
promptly pay over to the Second Lien Agent any payment received by it and then
in its possession or under its control in respect of any Collateral subject to
any Second Lien securing such Second Lien Obligations and shall promptly turn
any Collateral subject to any such Second Lien then held by it over to the
Second Lien Agent, and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made. If this Agreement shall have
been terminated prior to any such Second Lien Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. Any amounts received by the
Third Lien Collateral Trustee or any other Third Lien Secured Party and then in
its possession or under its control on account of the Third Lien Obligations
after the termination of this Agreement shall, in the event of a reinstatement
of this Agreement pursuant to this Section 4.03(b), be held in trust for and
paid over to the Second Lien Agent for the benefit of the Second Lien Secured
Parties for application to the reinstated Second Lien Obligations until the
discharge thereof.

(c) This Section 4.03 shall survive termination of this Agreement.

Section 4.04 Refinancings; Initial Third Lien Debt; Additional Third Lien Debt.

(a) The Priority Lien Obligations, the Second Lien Obligations and the Third
Lien Obligations may be Replaced, by any Priority Lien Substitute Facility,
Second Lien Substitute Facility or Third Lien Substitute Facility, as the case
may be, in each case, without notice to, or the consent of any Secured Party,
all without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, that (i) the Priority Lien Agent, the Second Lien
Agent and the Third Lien Collateral Trustee shall receive on or prior to
incurrence of a Priority Lien Substitute Facility, Second Lien Substitute
Facility or Third Lien Substitute Facility (A) an Officer’s Certificate from NOG
stating that (I) the incurrence thereof is permitted by each applicable Secured
Debt Document, to be incurred and (II) the requirements of Section 4.05 have
been satisfied, and (B) a Priority Confirmation Joinder from the holders or
lenders of any Debt that Replaces the Priority Lien Obligations, the Second Lien
Obligations or the Third Lien Obligations (or an authorized agent, trustee or
other representative on their behalf), (ii) the aggregate outstanding principal
amount of the Priority Lien Obligations, after giving effect to such Priority
Lien Substitute Facility, shall not exceed the Priority Lien Cap and (iii) on or
before the date of such incurrence, such Priority Lien Substitute Facility,
Second Lien Substitute Facility or Third Lien Substitute Facility is designated
by NOG, in an Officer’s Certificate delivered to the Priority Lien Agent, the
Second Lien Agent and the Third Lien Collateral Trustee, as “Priority Lien
Debt”, “Second Lien Debt” or “Third Lien Debt”, as applicable, for the purposes
of the Secured Debt Documents and this Agreement; provided that no Series of
Secured Debt may be designated as more than one of Priority Lien Debt, Second
Lien Debt or Third Lien Debt.

 

43



--------------------------------------------------------------------------------

(b) NOG will be permitted to designate as an additional holder of Third Lien
Obligations hereunder each Person who is, or who becomes, the registered holder
of Third Lien Debt incurred by NOG after the date of this Agreement in
accordance with the terms of all applicable Secured Debt Documents. NOG may
effect such designation by delivering to the Priority Lien Agent, the Second
Lien Agent and the Third Lien Collateral Trustee, each of the following:

(i) an Officer’s Certificate stating that NOG intends to incur (A) Initial Third
Lien Obligations which will be Third Lien Debt or (B) Additional Third Lien
Obligations which will be Third Lien Debt, which in each case is permitted by
each applicable Secured Debt Document to be incurred and secured by a Third Lien
equally and ratably with all previously existing and future Third Lien Debt;

(ii) an authorized agent, trustee or other representative on behalf of the
holders or lenders of Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable, must be designated as an additional holder of
Secured Obligations hereunder and must, prior to such designation, sign and
deliver on behalf of the holders or lenders of such Initial Third Lien
Obligations or Additional Third Lien Obligations, as applicable, a Priority
Confirmation Joinder, and in the case of any Additional Third Lien Obligation, a
joinder to the Third Lien Collateral Trust Agreement; and

(iii) evidence that NOG has duly authorized, executed (if applicable) and
recorded (or caused to be recorded) in each appropriate governmental office all
relevant filings and recordations deemed necessary by NOG and the holder of such
Initial Third Lien Obligations or Additional Third Lien Obligations, as
applicable, or its Secured Debt Representative, to ensure that the Initial Third
Lien Obligations or Additional Third Lien Obligations are secured by the
Collateral in accordance with the Third Lien Security Documents (provided that
such filings and recordings may be authorized, executed and recorded following
any incurrence on a post-closing basis if permitted by the Third Lien
Representative for such Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable).

(c) NOG will be permitted to enter into an Initial Third Lien Debt Facility to
the extent such Initial Third Lien Debt Facility is permitted by the Priority
Lien Credit Agreement, the other Priority Lien Documents, the Second Lien
Indenture and the other Second Lien Documents. Any Third Lien Debt incurred
pursuant to such Initial Third Lien Debt Facility may be secured by a Third Lien
under and pursuant to the Initial Third Lien Security Documents, provided that
the Third Lien Collateral Trustee, acting for itself and on behalf of the
Initial Third Lien Secured Parties, becomes a party to this Agreement by
satisfying the relevant conditions set forth in Section 4.04(b) and in this
Section 4.04(c).

In order for the Third Lien Collateral Trustee to become a party to this
Agreement,

(i) the Priority Lien Agent, the Second Lien Agent and the Third Lien Collateral
Trustee shall have executed and delivered a Priority Confirmation Joinder
pursuant to which (A) such Third Lien Collateral Trustee becomes a Secured Debt
Representative hereunder and (B) the Third Lien Debt and the related Initial
Third Lien Secured Parties become subject hereto and bound hereby;

(ii) NOG shall have delivered to the Priority Lien Agent and the Second Lien
Agent (A) true and complete copies of each Initial Third Lien Document and
(B) an Officer’s Certificate certifying such copies as being true and correct
and identifying the obligations to be designated as Initial Third Lien
Obligations and the initial aggregate principal amount thereof; and

 

44



--------------------------------------------------------------------------------

(iii) without limiting Section 4.06, the Initial Third Lien Documents relating
to such Third Lien Debt shall provide, in a manner satisfactory to the Priority
Lien Agent, that each Initial Third Lien Secured Party shall be subject to and
bound by the provisions of this Agreement in its capacity as a holder of such
Third Lien Debt.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow NOG or any other Grantor to incur additional Debt unless otherwise
permitted by the terms of each applicable Secured Debt Document.

Each of the then-existing Priority Lien Agent, the Second Lien Agent and the
Third Lien Collateral Trustee shall be authorized to execute and deliver such
documents and agreements (including amendments or supplements to this Agreement)
as such holders, lenders, agent, trustee or other representative may reasonably
request to give effect to any such Replacement or any incurrence of Initial
Third Lien Obligations or Additional Third Lien Obligations, it being understood
that the Priority Lien Agent, the Second Lien Agent and the Third Lien
Collateral Trustee or (if permitted by the terms of the applicable Secured Debt
Documents) the Grantors, without the consent of any other Secured Party or (in
the case of the Grantors) one or more Secured Debt Representatives, may amend,
supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of the Grantors. Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such Debt and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of, and bound by the
terms and conditions of, this Agreement.

Section 4.05 Amendments to Priority Lien Documents, Second Lien Documents and
Third Lien Documents.

(a) Prior to the Discharge of Second Lien Obligations, without the prior written
consent of the Second Lien Agent (unless such consent is not required by the
terms of any Second Lien Document or Second Lien Substitute Facility then in
effect), no Priority Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Priority Lien Document, would (i) cause the principal amount of
the Priority Lien Obligations to exceed the Priority Lien Cap then in effect,
(ii) result in the Weighted Yield applicable to the Priority Lien Debt
increasing by more than 250 basis points above the Weighted Yield applicable to
the Priority Lien Debt on the date hereof, (iii) modify or add any covenant,
event of default or any other provision that would result in prohibiting or
otherwise restricting one or more Grantors from making payments, repayments,
redemptions, repurchases or other refinancings of the Second Lien Obligations
that would otherwise be permitted under this Agreement and the Priority Lien
Documents as in effect on the date hereof, (iv) contravene the provisions of
this Agreement, (v) modify the amounts of or time periods applicable to any
make-whole amounts, yield maintenance amounts, premium or call protection
applicable to the Priority Lien Obligations unless (a) the Second Lien Documents
are amended at such time to provide equivalent or better terms (from the
perspective of the Second Lien Secured Parties), (b) the Second Lien Documents
contain provisions providing for an automatic amendment or other expedited
modification provisions in order to provide equivalent terms (from the
perspective of the Second Lien Secured Parties) or (c) the Second Lien Secured
Parties are offered an amendment to the Second Lien Documents at such time to
provide equivalent or better terms (from the perspective of the Second Lien
Secured Parties), (vi) add any additional Property as collateral for the
Priority Lien Obligations unless such Property is added as collateral for the
Second Lien Obligations or the Second Lien Secured Parties decline to take such
collateral or (vii) provide for any Person to issue a guarantee or be required
to issue a guarantee unless such Person guarantees the Second Lien Obligations
or the Second Lien Secured Parties decline to take such guarantee.

 

45



--------------------------------------------------------------------------------

(b) Prior to the Discharge of Priority Lien Obligations, without the prior
written consent of the Priority Lien Agent (unless such consent is not required
by the terms of any Priority Lien Substitute Facility then in effect), no Second
Lien Document or Third Lien Document and prior to the Discharge of the Second
Lien Obligations, without the prior written consent of the Second Lien Agent, no
Third Lien Document may be amended, supplemented, restated or otherwise modified
and/or refinanced or entered into to the extent such amendment, supplement,
restatement or modification and/or refinancing, or the terms of any new Second
Lien Document or Third Lien Document, as applicable, would (i) modify or add any
covenant or event of default that would prohibit one or more Grantors from
making any payment in respect of the Priority Lien Obligations or, in the case
of any Third Lien Document, in respect of the Second Lien Obligations,
(ii) shorten the final maturity or weighted average life to maturity of the
Second Lien Obligations or Third Lien Obligations, (iii) add any additional
Property as collateral for the Second Lien Obligations or Third Lien Obligations
unless such Property is added as collateral for the Priority Lien Obligations
and the Second Lien Obligations or the Priority Lien Secured Parties or Second
Lien Secured Parties, as applicable, decline to take such collateral,
(iv) provide for any Person to issue a guarantee or be required to issue a
guarantee unless such Person guarantees the Priority Lien Obligations and the
Second Lien Obligations or the Priority Lien Secured Parties or Second Lien
Secured Parties, as applicable, decline to take such guarantee, (v) add or
provide for any increase in, or shorten the period for payment of, any mandatory
prepayment or redemption provisions or shorten the period for reinvestment of
any net cash proceeds (other than change of control or asset sale tender offer
provisions substantially similar to those applicable under the Second Lien
Documents, as in effect on the date hereof, or otherwise customary in the market
at the time of such amendment, exchange or refinancing), (vi) result in the
Weighted Yield applicable to the Second Lien Obligations or Third Lien
Obligations as in effect on the issue date thereof increasing by more than 250
basis points above the Weighted Yield applicable to the Second Lien Obligations
on the date hereof or Third Lien Obligations as in effect on the issue date
thereof, (vii) modify the amounts of or time periods applicable to any
make-whole amounts, yield maintenance amounts, premium or call protection
applicable to the Second Lien Obligations or Third Lien Obligations unless
(a) the Priority Lien Documents and Second Lien Documents, as applicable, are
amended at such time to provide equivalent or better terms (from the perspective
of the Priority Lien Secured Parties and, solely in the case of modifications to
the Third Lien Obligations, the Second Lien Secured Parties), (b) the Priority
Lien Documents contain provisions providing for an automatic amendment or other
expedited modification provisions in order to provide equivalent terms (from the
perspective of the Priority Lien Secured Parties and, solely in the case of
modifications to the Third Lien Obligations, the Second Lien Secured Parties) or
(c) the Priority Lien Secured Parties are offered an amendment to the Priority
Lien Documents at such time to provide equivalent or better terms (from the
perspective of the Priority Lien Secured Parties and, solely in the case of
modifications to the Third Lien Obligations, the Second Lien Secured Parties),
(viii) amend or otherwise modify any “Default” or “Event of Default” or
covenants thereunder in a manner that is more onerous or restrictive to any
Grantor as compared to the Priority Lien Documents (and, if applicable, the
Second Lien Documents) unless the Priority Lien Documents and Second Lien
Documents, as applicable, are amended at such time to provide equivalent or
better terms (from the perspective of the Priority Lien Secured Parties and,
solely in the case of modifications to the Third Lien Obligations, the Second
Lien Secured Parties), (ix) amend or otherwise modify Section 6.01(g)(ii) of the
Second Lien Indenture (or any corresponding provision of any Second Lien
Substitute Facility) in a manner that would shorten or eliminate the time period
during which a financial covenant default under the Priority Lien Credit
Agreement does not result in an event of default under the Second Lien
Indenture, (x) adversely affect the lien priority rights of the Priority Lien
Secured Parties or Second Lien Secured Parties or (xi) contravene the provisions
of this Agreement.

 

46



--------------------------------------------------------------------------------

(c) For the avoidance of doubt but subject in all respects to Sections 4.05(a)
and (b), (i) any Priority Lien Security Document may be amended or supplemented
in accordance with the terms of the Priority Lien Documents, (ii) any Second
Lien Security Document may be amended or supplemented in accordance with the
terms of the Second Lien Documents and (iii) any Third Lien Security Document
may be amended or supplemented in accordance with the applicable provisions of
the Third Lien Collateral Trust Agreement.

Section 4.06 Legends. Each of:

(a) the Second Lien Agent acknowledges with respect to the Second Lien Indenture
and the Second Lien Security Documents, and

(b) the Third Lien Collateral Trustee acknowledges with respect to (i) the
Initial Third Lien Debt Facility and the Initial Third Lien Security Documents,
if any, and (ii) the Additional Third Lien Debt Facility and the Additional
Third Lien Security Documents, if any, that

the Grantors shall cause the Second Lien Indenture, the Initial Third Lien Debt
Facility (if any), the Additional Third Lien Debt Facility (if any), the Second
Lien Documents (other than control agreements to which both the Priority Lien
Agent and the Second Lien Agent are parties), the Third Lien Documents (other
than control agreements to which the Priority Lien Agent or the Second Lien
Agent, as applicable, and the Third Lien Collateral Trustee are parties) and
each associated Security Document (other than control agreements to which both
the Priority Lien Agent and the Second Lien Agent are parties or, in the case of
Third Lien Security Documents, other than control agreements to which the
Priority Lien Agent or the Second Lien Agent, as applicable, and the Third Lien
Collateral Trustee are parties) granting any security interest in the Collateral
to contain a legend to the effect set forth on Annex I.

Section 4.07 Second Lien Secured Parties and Third Lien Secured Parties Rights
as Unsecured Creditors; Judgment Lien Creditor. Both before and during an
Insolvency or Liquidation Proceeding and whether before or after the Discharge
of Priority Lien Obligations, any of the Second Lien Secured Parties and the
Third Lien Secured Parties may take any actions and exercise any and all rights
that would be available to a holder of unsecured claims; provided, however, that
the Second Lien Secured Parties and the Third Lien Secured Parties may not take
any of the actions prohibited by Section 3.01, Section 3.02, Section 3.05(a) or
Section 4.02; provided, further, that in the event that any of the Second Lien
Secured Parties or Third Lien Secured Parties becomes a judgment lien creditor
in respect of any Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable, such judgment lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the Priority Lien
Obligations, the Second Lien Obligations and the Third Lien Obligations, as
applicable) as the Second Liens and Third Liens, as applicable, are subject to
this Agreement.

Section 4.08 Postponement of Subrogation.

(a) Each of the Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, hereby agrees that no payment or
distribution to any Priority Lien Secured Party pursuant to the provisions of
this Agreement shall entitle any Second Lien Secured Party or Third Lien Secured
Party to exercise any rights of subrogation in respect thereof until, in the
case of the Second Lien Secured Parties, the Discharge of Priority Lien
Obligations shall each have occurred and, in the case of the Third Lien Secured
Parties, the Discharge of Priority Lien Obligations and the Discharge of Second
Lien Obligations shall each have occurred. Following the Discharge of Priority
Lien Obligations, but subject to the reinstatement provided for in Section 4.03,
each Priority Lien Secured Party will execute such

 

47



--------------------------------------------------------------------------------

documents, agreements, and instruments as any Second Lien Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Priority Lien Obligations resulting from payments or
distributions to such Priority Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that no
payment or distribution to any Second Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Third Lien Secured Party to
exercise any rights of subrogation in respect thereof. Following the Discharge
of Second Lien Obligations, but subject to the reinstatement provided for in
Section 4.03, each Second Lien Secured Party will execute such documents,
agreements, and instruments as any Third Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Second Lien Obligations resulting from payments or distributions
to such Second Lien Secured Party by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Second Lien Secured Party are paid by such Person
upon request for payment thereof.

Section 4.09 Acknowledgment by the Secured Debt Representatives. Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties, the Second Lien Agent, for itself and on behalf of the other Second
Lien Secured Parties, and the Third Lien Collateral Trustee, for itself and on
behalf of the other Third Lien Secured Parties, hereby acknowledges that this
Agreement is a material inducement to enter into a business relationship, that
each has relied on this Agreement to enter into the Priority Lien Documents, the
Second Lien Documents and the Third Lien Documents, as applicable, and all
documentation related thereto, and that each will continue to rely on this
Agreement in their related future dealings.

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Section 5.01 General. (a) Prior to the Discharge of Priority Lien Obligations,
the Priority Lien Agent agrees that if it shall at any time hold a Priority Lien
on any Collateral that can be perfected by the possession or control of such
Collateral, and if such Collateral is in fact in the possession or under the
control of the Priority Lien Agent, the Priority Lien Agent will serve as
gratuitous bailee for (i) the Second Lien Agent for the sole purpose of
perfecting the Second Lien of the Second Lien Agent on such Collateral and
(ii) the Third Lien Collateral Trustee for the sole purpose of perfecting the
Third Lien of the Third Lien Collateral Trustee on such Collateral. It is agreed
that the obligations of the Priority Lien Agent and the rights of the Second
Lien Agent, the other Second Lien Secured Parties, the Third Lien Collateral
Trustee and the other Third Lien Secured Parties in connection with any such
bailment arrangement will be in all respects subject to the provisions of
Article II. Notwithstanding anything to the contrary herein, the Priority Lien
Agent will be deemed to make no representation as to the adequacy of the steps
taken by it to perfect the Second Lien or Third Lien on any such Collateral and
shall have no responsibility, duty, obligation or liability to the Second Lien
Agent, any other Second Lien Secured Party, the Third Lien Collateral Trustee or
any other Third Lien Secured Party or any other Person for such perfection or
failure to perfect, it being understood that the sole purpose of this Article is
to enable the Second Lien Secured Parties to obtain a perfected Second Lien and
the Third Lien Secured Parties to obtain a perfected Third Lien in such
Collateral to the extent, if any, that such perfection results from the
possession or control of such Collateral by the Priority Lien Agent. The
Priority Lien Agent acting pursuant to this Section 5.01(a) shall not have by
reason of the Priority Lien Security Documents, the Second Lien Security
Documents, the Third Lien Security Documents, this Agreement or any other
document or theory, a fiduciary relationship in respect of any Priority Lien
Secured Party, the Second

 

48



--------------------------------------------------------------------------------

Lien Agent, any Second Lien Secured Party, the Third Lien Collateral Trustee or
any Third Lien Secured Party. Subject to Section 4.03, from and after the
Discharge of Priority Lien Obligations, the Priority Lien Agent shall take all
such actions in its power as shall be necessary or reasonably be requested by
the Second Lien Agent (at the sole cost and expense of the Grantors) to transfer
possession or control of such Collateral (in each case to the extent the Second
Lien Agent has a Lien on such Collateral after giving effect to any prior or
concurrent releases of Liens) to the Second Lien Agent for the benefit of all
Second Lien Secured Parties.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Second Lien Agent agrees that if it
shall at any time hold a Second Lien on any Collateral that can be perfected by
the possession or control of such Collateral or of an Account in which such
Collateral is held, and if such Collateral or any such Account is in fact in the
possession or under the control of the Second Lien Agent, the Second Lien Agent
will serve as gratuitous bailee for (and hereby acknowledges that it shall have
“control” (as defined in Section 9-104 of the New York UCC) over such Account
for the benefit of) the Third Lien Collateral Trustee for the sole purpose of
perfecting the Third Lien of the Third Lien Collateral Trustee on such
Collateral. It is agreed that the obligations of the Second Lien Agent and the
rights of the Third Lien Collateral Trustee and the other Third Lien Secured
Parties in connection with any such bailment arrangement will be in all respects
subject to the provisions of Article II. Notwithstanding anything to the
contrary herein, the Second Lien Agent will be deemed to make no representation
as to the adequacy of the steps taken by it to perfect the Third Lien on any
such Collateral and shall have no responsibility, duty, obligation or liability
to the Third Lien Collateral Trustee or any other Third Lien Secured Party or
any other Person for such perfection or failure to perfect, it being understood
that the sole purpose of this Article is to enable the Third Lien Secured
Parties to obtain a perfected Third Lien in such Collateral to the extent, if
any, that such perfection results from the possession or control of such
Collateral or any such Account by the Second Lien Agent. The Second Lien Agent
acting pursuant to this Section 5.01(b) shall not have by reason of the Second
Lien Security Documents, the Third Lien Security Documents, this Agreement or
any other document or theory, a fiduciary relationship in respect of any Second
Lien Secured Party, the Third Lien Collateral Trustee or any Third Lien Secured
Party. Subject to Section 4.03, from and after the Discharge of Second Lien
Obligations, the Second Lien Agent shall take all such actions in its power as
shall reasonably be requested by the Third Lien Collateral Trustee (at the sole
cost and expense of the Grantors) to transfer possession or control of such
Collateral or any such Account (in each case to the extent the Third Lien
Collateral Trustee has a Lien on such Collateral or Account after giving effect
to any prior or concurrent releases of Liens) to the Third Lien Collateral
Trustee for the benefit of all Third Lien Secured Parties.

Section 5.02 Accounts. (a) Prior to the Discharge of Priority Lien Obligations,
to the extent that any Account is under the control of the Priority Lien Agent
at any time, the Priority Lien Agent will act as gratuitous bailee for (and
hereby acknowledges that it shall have “control” (as defined in Section 9-104 of
the New York UCC) over such Account for the benefit of) (i) the Second Lien
Agent for the purpose of perfecting the Liens of the Second Lien Secured Parties
and (ii) the Third Lien Collateral Trustee for the purpose of perfecting the
Liens of the Third Lien Secured Parties in such Accounts and the cash and other
assets therein as provided in Section 5.01 (but will have no duty,
responsibility or obligation to the Second Lien Secured Parties or the Third
Lien Secured Parties (including, without limitation, any duty, responsibility or
obligation as to the maintenance of such control, the effect of such arrangement
or the establishment of such perfection) except as set forth in the last
sentence of this Section 5.02(a)). Unless the Second Liens on such Collateral
shall have been or concurrently are released, after the occurrence of Discharge
of Priority Lien Obligations, the Priority Lien Agent shall, at the request of
the Second Lien Agent, cooperate with the Grantors and the Second Lien Agent (at
the expense of the Grantors) in permitting control of any Accounts to be
transferred to the Second Lien Agent (or for other arrangements with respect to
each such Account satisfactory to the Second Lien Agent to be made); provided,
that nothing herein shall be deemed to limit the Second Lien Agent’s right to be
(and remain) a party to any control agreement or the Third Lien Collateral
Trustee’s right to be (and remain) a party to any control agreement.

 

49



--------------------------------------------------------------------------------

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, to the extent that any Account is under
the control of the Second Lien Agent at any time, the Second Lien Agent will act
as gratuitous bailee for (and hereby acknowledges that it shall have “control”
(as defined in Section 9-104 of the New York UCC) over such Account for the
benefit of) the Third Lien Collateral Trustee for the purpose of perfecting the
Liens of the Third Lien Secured Parties in such Accounts and the cash and other
assets therein as provided in Section 5.01 (but will have no duty,
responsibility or obligation to the Third Lien Secured Parties (including,
without limitation, any duty, responsibility or obligation as to the maintenance
of such control, the effect of such arrangement or the establishment of such
perfection) except as set forth in the last sentence of this Section 5.02(b)).
Unless the Third Liens on such Collateral shall have been or concurrently are
released, after the occurrence of Discharge of Second Lien Obligations, the
Second Lien Agent shall, at the request of the Third Lien Collateral Trustee,
cooperate with the Grantors and the Third Lien Collateral Trustee (at the
expense of the Grantors) in permitting control of any Accounts to be transferred
to the Third Lien Collateral Trustee (or for other arrangements with respect to
each such Account satisfactory to the Third Lien Collateral Trustee to be made).

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

Section 6.01 Application of Proceeds. (a) Prior to the Discharge of Priority
Lien Obligations, and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, Collateral or proceeds received in connection
with the enforcement or exercise of any rights or remedies with respect to any
portion of the Collateral will be applied:

(i) first, to the payment in full in cash of all Priority Lien Obligations that
are not Excess Priority Lien Obligations;

(ii) second, to the payment in full in cash of all Second Lien Obligations;

(iii) third, to the payment in full in cash of all Excess Priority Lien
Obligations;

(iv) fourth, to the payment in full in cash of all Third Lien Obligations; and

(v) fifth, to NOG or as otherwise required by applicable law.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:

(i) first, to the payment in full in cash of all Second Lien Obligations;

(ii) second, to the payment in full in cash of all Excess Priority Lien
Obligations;

(iii) third, to the payment in full in cash of all Third Lien Obligations; and

(iv) fourth, to NOG or as otherwise required by applicable law.

 

50



--------------------------------------------------------------------------------

Payments made on account of Secured Obligations under this Section 6.01 shall be
made to the applicable Secured Debt Representative for application in accordance
with its applicable Secured Debt Documents

Section 6.02 Determination of Amounts. Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations (or the existence of any commitment to extend credit that would
constitute any such obligations), or the existence of any Lien securing any such
obligations, or the Collateral subject to any such Lien, it may request in
writing that such information be furnished to it in writing by the other Secured
Debt Representatives and shall be entitled to make such determination on the
basis of the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon an Officer’s
Certificate of NOG. Each Secured Debt Representative may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
NOG or any of its subsidiaries, any Secured Party or any other Person as a
result of such determination.

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;

CONSENT OF GRANTORS, ETC.

Section 7.01 No Reliance; Information. The Priority Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties shall have no
duty to disclose to any Secured Party any information relating to NOG or any of
the other Grantors, or any other circumstance bearing upon the risk of
non-payment of any of the Priority Lien Obligations, the Second Lien Obligations
or the Third Lien Obligations, as the case may be, that is known or becomes
known to any of them or any of their Affiliates. In the event any Priority Lien
Secured Party, any Second Lien Secured Party or any Third Lien Secured Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information, to any Third Lien Secured Party, any Second Lien Secured Party
or any Priority Lien Secured Party, as the case may be, it shall be under no
obligation (a) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(b) to provide any additional information or to provide any such information on
any subsequent occasion or (c) to undertake any investigation.

Section 7.02 No Warranties or Liability.

(a) The Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, (i) neither the Second Lien Agent nor
any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Second
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon and (ii) neither the Third Lien Collateral Trustee nor any
other Third Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Third Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.

 

51



--------------------------------------------------------------------------------

(b) The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, (i) neither the Priority Lien Agent
nor any other Priority Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Priority
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon and (ii) neither the Third Lien Collateral Trustee nor any
other Third Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Third Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.

(c) The Third Lien Collateral Trustee, for itself and on behalf of the other
Third Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Second Lien
Agent nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Second
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.

(d) (i) The Priority Lien Agent and the other Priority Lien Secured Parties
shall have no express or implied duty to the Second Lien Agent, any other Second
Lien Secured Party, the Third Lien Collateral Trustee or any other Third Lien
Secured Party, (ii) the Second Lien Agent and the other Second Lien Secured
Parties shall have no express or implied duty to the Priority Lien Agent, any
other Priority Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party, and (iii) the Third Lien Collateral Trustee
shall have no express or implied duty to the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Agent or any other Second Lien
Secured Party, in each case to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of a default or an event of
default under any Priority Lien Document, any Second Lien Document and any Third
Lien Document (other than, in each case, this Agreement), regardless of any
knowledge thereof which they may have or be charged with.

(e) Each of the Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, hereby waives any claim that may
be had against the Priority Lien Agent or any other Priority Lien Secured Party
arising out of any actions which the Priority Lien Agent or such Priority Lien
Secured Party takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any Collateral, and actions with respect to the collection of any
claim for all or only part of the Priority Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Priority Lien Documents or the valuation, use, protection or release of any
security for such Priority Lien Obligations. The Third Lien Collateral Trustee,
for itself and on behalf each other Third Lien Secured Party, hereby waives any
claim that may be had against the Second Lien Agent or any other Second Lien
Secured Party arising out of any actions which the Second Lien Agent or such
Second Lien Secured Party takes or omits to take following the Discharge of
Priority Lien Obligations but prior to the Discharge of Second Lien Obligations
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or only part of the
Second Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Second Lien Documents or the
valuation, use, protection or release of any security for such Second Lien
Obligations.

 

52



--------------------------------------------------------------------------------

Section 7.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Priority Lien Agent and the other Priority Lien Secured Parties, the Second Lien
Agent and the other Second Lien Secured Parties, and the Third Lien Collateral
Trustee and the other Third Lien Secured Parties shall remain in full force and
effect irrespective of:

(a) any lack of validity or enforceability of any Secured Debt Document;

(b) subject to the limitations set forth in Section 4.05, any change in the
time, place or manner of payment of, or in any other term of (including the
Replacing of), all or any portion of the Priority Lien Obligations or the Second
Lien Obligations, it being specifically acknowledged that a portion of the
Priority Lien Obligations or the Second Lien Obligations consist or may consist
of Debt that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed;

(c) subject to the limitations set forth in Section 4.05, any amendment, waiver
or other modification, whether by course of conduct or otherwise, of any Secured
Debt Document;

(d) the securing of any Priority Lien Obligations, Second Lien Obligations or
Third Lien Obligations with any additional collateral or guarantees, or any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral or any release of any guarantee
securing any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations;

(e) the commencement of any Insolvency or Liquidation Proceeding in respect of
NOG or any other Grantor; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, NOG or any other Grantor in respect of the Priority Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations.

Section 7.04 Grantors Consent. Each Grantor hereby consents to the provisions of
this Agreement and the intercreditor arrangements provided for herein and agrees
that the obligations of the Grantors under the Secured Debt Documents will in no
way be diminished or otherwise affected by such provisions or arrangements
(except as expressly provided herein).

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

 

53



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, (ii) will not violate any
applicable law or regulation or any order of any Governmental Authority or any
indenture, agreement or other instrument binding upon such party and (iii) will
not violate the charter, by-laws or other organizational documents of such
party.

Section 8.02 Representations and Warranties of Each Representative. Each of the
Priority Lien Agent, the Second Lien Agent and the Third Lien Collateral Trustee
represents and warrants to the other parties hereto that it is authorized under
the Priority Lien Credit Agreement, the Second Lien Indenture and the Third Lien
Collateral Trust Agreement, as the case may be, to enter into this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Original Priority Lien Agent, to it at:

TPG Specialty Lending, Inc.

301 Commerce Street, Suite 3300

Fort Worth, TX 76012, Attention of Shari Williams

Telecopy No. (212) 430-7515

(b) if to the Original Second Lien Agent, to it at:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, Minnesota 55402

Attention: Northern Oil and Gas, Inc. Notes Administrator; and

(c) if to any other Secured Debt Representative, to such address as specified in
the applicable Priority Confirmation Joinder.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among NOG, the Priority Lien Agent, the
Second Lien Agent and the Third Lien Collateral Trustee from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

Section 9.02 Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.

 

54



--------------------------------------------------------------------------------

The rights and remedies of the parties hereto are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Secured Debt Representative; provided, however, that this
Agreement may be amended from time to time as provided in the last paragraph of
Section 4.04; provided further that any amendment, waiver or modification to
Section 4.01, 4.02, 4.04, and 4.05, Article VII and Article IX that adversely
affect the rights and obligations of NOG shall require the written consent of
NOG. None of the Priority Lien Agent, the Second Lien Agent or the Third Lien
Collateral Trustee shall be “bound” by any amendment, modification or waiver of
this Agreement that adversely affects its or any Priority Lien Secured Party’s,
Second Lien Secured Party’s or Third Lien Secured Party’s obligations, rights
and protections, respectively, without its written consent.

Section 9.03 Actions Upon Breach; Specific Performance. (a) (i) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party or
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Priority Lien Agent, may interpose as a
defense or dilatory plea the making of this Agreement, and any Priority Lien
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Grantor and (ii) following the Discharge of Priority
Lien Obligations but prior to the Discharge of Second Lien Obligations, if any
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Second Lien Agent, may interpose as a
defense or dilatory plea the making of this Agreement, and any Second Lien
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Grantor.

(b) (i) Prior to the Discharge of Priority Lien Obligations, should any Second
Lien Secured Party or Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Priority
Lien Agent or any other Priority Lien Secured Party (in its own name or in the
name of the relevant Grantor) or the relevant Grantor, with the prior written
consent of the Priority Lien Agent, (A) may obtain relief against such Second
Lien Secured Party or Third Lien Secured Party, as applicable, by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each of the Second Lien Agent on behalf of each Second
Lien Secured Party and the Third Lien Collateral Trustee on behalf of each Third
Lien Secured Party that (I) the Priority Lien Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(II) each Second Lien Secured Party and Third Lien Secured Party waives any
defense that the Grantors and/or the Priority Lien Secured Parties cannot
demonstrate damage and/or be made whole by the awarding of damages, and
(B) shall be entitled to damages, as well as reimbursement for all reasonable
and documented costs and expenses incurred in connection with any action to
enforce the provisions of this Agreement (provided that, for the avoidance of
doubt and subject to Section 9.13, the Priority Lien Secured Parties shall only
be entitled to such reimbursement from the Second Lien Secured Parties to the
extent that the Priority Lien Secured Parties prevail in such action pursuant to
a final non-appealable judgment or order from a court of competent jurisdiction)
and (ii) following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien

 

55



--------------------------------------------------------------------------------

Obligations, should any Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Second Lien
Agent or any other Second Lien Secured Party (in its own name or in the name of
the relevant Grantor) or the relevant Grantor, with the prior written consent of
the Second Lien Agent, (A) may obtain relief against such Third Lien Secured
Party by injunction, specific performance and/or other appropriate equitable
relief, it being understood and agreed by the Third Lien Collateral Trustee on
behalf of each Third Lien Secured Party that (I) the Second Lien Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (II) each Third Lien Secured Party waives any defense
that the Grantors and/or the Second Lien Secured Parties cannot demonstrate
damage and/or be made whole by the awarding of damages, and (B) shall be
entitled to damages, as well as reimbursement for all reasonable and documented
costs and expenses incurred in connection with any action to enforce the
provisions of this Agreement (provided that, for the avoidance of doubt and
subject to Section 9.13, the Second Lien Secured Parties shall only be entitled
to such reimbursement from the Third Lien Secured Parties to the extent that the
Second Lien Secured Parties prevail in such action pursuant to a final
non-appealable judgment from a court of competent jurisdiction).

Section 9.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third-party beneficiaries of, this Agreement. No other
Person will be entitled to rely on, have the benefit of or enforce this
Agreement.

Section 9.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 9.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY: SUBMITS FOR ITSELF
AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS
FROM ANY THEREOF; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR
JUDGMENT OR EXERCISE ANY RIGHT UNDER THIS AGREEMENT IN ANY OTHER FORUM IN WHICH
JURISDICTION CAN BE ESTABLISHED.

 

56



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (i) ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND (ii) ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES,
OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 9.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control.

Section 9.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the distinct
and separate relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties with respect to the
Liens securing the Secured Obligations. None of NOG, any other Grantor or any
other creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Section 4.01, 4.02, 4.04, and 4.05) is intended to or will amend,
waive or otherwise modify the provisions of the Priority Lien Documents, the
Second Lien Documents or the Third Lien Documents, as applicable), and except as
expressly provided in this Agreement neither NOG nor any other Grantor may rely
on the terms hereof (other than Section 4.01, 4.02, 4.04, and 4.05, Article VII
and Article IX). Nothing in this Agreement is intended to or shall impair the
obligations of NOG or any other Grantor to pay the Obligations under the Secured
Debt Documents as and when the same shall become due and payable in accordance
with their terms, which are absolute and unconditional.

 

57



--------------------------------------------------------------------------------

Section 9.13 Certain Terms Concerning the Second Lien Agent and the Third Lien
Collateral Trustee. (a) The Second Lien Agent is executing and delivering this
Agreement solely in its capacity as such and pursuant to direction set forth in
the Second Lien Indenture and other Second Lien Documents; and in so doing, the
Second Lien Agent shall not be responsible for the terms or sufficiency of this
Agreement for any purpose. The Second Lien Agent shall have no duties or
obligations under or pursuant to this Agreement other than such duties and
obligations as are expressly set forth in this Agreement as duties and
obligations on its part to be performed or observed. The Second Lien Agent shall
be entitled to and be protected by all of the rights, immunities, indemnities
and other protections granted to it under the Second Lien Indenture and the
other Second Lien Documents (including without limitation Article Seven and
Article Twelve of the Second Lien Indenture and Article VII and Section 9.03 of
the Security Agreement (as defined in the Second Lien Indenture)) as if such
rights, immunities, indemnities and other protections were set forth herein.

(b) The Third Lien Collateral Trustee is executing and delivering this Agreement
solely in its capacity as such and pursuant to direction set forth in the Third
Lien Documents; and in so doing, the Third Lien Collateral Trustee shall not be
responsible for the terms or sufficiency of this Agreement for any purpose. The
Third Lien Collateral Trustee shall have no duties or obligations under or
pursuant to this Agreement other than such duties and obligations as may be
expressly set forth in this Agreement as duties and obligations on its part to
be performed or observed. The Third Lien Collateral Trustee shall be entitled to
and be protected by all of the rights, immunities, indemnities and other
protections granted to it under any Third Lien Debt Facility and the Third Lien
Documents as if such rights, immunities, indemnities and other protections were
set forth herein.

Section 9.14 Certain Terms Concerning the Priority Lien Agent, the Second Lien
Agent and the Third Lien Collateral Trustee. None of the Priority Lien Agent,
the Second Lien Agent or the Third Lien Collateral Trustee shall have any
liability or responsibility for the actions or omissions of any other Secured
Party, or for any other Secured Party’s compliance with (or failure to comply
with) the terms of this Agreement. None of the Priority Lien Agent, the Second
Lien Agent or the Third Lien Collateral Trustee shall have individual liability
to any Person if it shall mistakenly pay over or distribute to any Secured Party
(or NOG) or otherwise any amounts in violation of the terms of this Agreement,
so long as the Priority Lien Agent, the Second Lien Agent or the Third Lien
Collateral Trustee, as the case may be, has not acted with gross negligence or
willful misconduct. Each party hereto hereby acknowledges and agrees that each
of the Priority Lien Agent, the Second Lien Agent and the Third Lien Collateral
Trustee is entering into this Agreement solely in its capacity as such under the
Priority Lien Documents, the Second Lien Documents and the Third Lien Documents,
respectively, and not in its individual capacity.

(a) The Priority Lien Agent shall not be deemed to owe any fiduciary duty to
(i) the Second Lien Agent or any other Second Lien Secured Party or (ii) the
Third Lien Collateral Trustee or any other Third Lien Representative or any
other Third Lien Secured Party;

(b) the Second Lien Agent shall not be deemed to owe any fiduciary duty to
(i) the Priority Lien Agent or any other Priority Lien Secured Party or (ii) the
Third Lien Collateral Trustee or any other Third Lien Representative or any
other Third Lien Secured Party; and

(c) the Third Lien Collateral Trustee shall not be deemed to owe any fiduciary
duty to (i) the Priority Lien Agent or any other Priority Lien Secured Party or
(ii) the Second Lien Agent or any other Second Lien Secured Party.

Section 9.15 Authorization of Secured Agents. By accepting the benefits of this
Agreement and the other Priority Lien Security Documents, each Priority Lien
Secured Party authorizes the Priority Lien Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection

 

58



--------------------------------------------------------------------------------

herewith. By accepting the benefits of this Agreement and the other Second Lien
Security Documents, each Second Lien Secured Party authorizes the Second Lien
Agent to enter into this Agreement and to act on its behalf as collateral agent
hereunder and in connection herewith. By accepting the benefits of this
Agreement and the other Third Lien Security Documents, each Third Lien Secured
Party authorizes the Third Lien Collateral Trustee to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith.

Section 9.16 Further Assurances. Each of the Priority Lien Agent, for itself and
on behalf of the other Priority Lien Secured Parties, the Second Lien Agent, for
itself and on behalf of the other Second Lien Secured Parties, the Third Lien
Collateral Trustee, for itself and on behalf of the other Third Lien Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Priority Lien
Agent, the Second Lien Agent or the Third Lien Collateral Trustee may reasonably
request, to effectuate the terms of this Agreement, including the relative Lien
priorities provided for herein.

Section 9.17 Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. Neither any of the Secured Parties nor
any of their respective directors, officers, agents or employees shall be
responsible to any other Secured Party or to any other Person for any Grantor’s
solvency, financial condition or ability to repay the Priority Lien Obligations,
the Second Lien Obligations or the Third Lien Obligations, or for statements of
any Grantor, oral or written, or for the validity, sufficiency or enforceability
of the Priority Lien Documents, the Second Lien Documents or the Third Lien
Documents, or any security interests granted by any Grantor to any Secured Party
in connection therewith. Each Secured Party has entered into its respective
financing agreements with the Grantors based upon its own independent
investigation, and none of the Priority Lien Agent, the Second Lien Agent or the
Third Lien Collateral Trustee makes any warranty or representation to the other
Secured Debt Representatives or the Secured Parties for which it acts as agent
nor does it rely upon any representation of the other agents or the Secured
Parties for which it acts as agent with respect to matters identified or
referred to in this Agreement; provided that, nothing herein shall impose an
obligation on the Second Lien Agent to undertake any investigation with respect
to the Grantors beyond that which may be required by the Second Lien Indenture.

Section 9.18 Third Lien Provisions. Notwithstanding any of the foregoing
provisions, until such time as the Third Lien Collateral Trustee has, pursuant
to the terms hereof (including, but not limited to Section 4.04(c)), entered
into, and, for itself and on behalf of the Third Lien Secured Parties, agreed to
be bound by the terms of, this Agreement and executed a Priority Confirmation
Joinder, the provisions of this Agreement relating to the Third Lien Obligations
(including, but not limited to, the definitions of “Additional Third Lien Debt
Facility”, “Additional Third Lien Documents”, “Additional Third Lien
Obligations”, “Additional Third Lien Secured Parties”, “Additional Third Lien
Security Documents”, “Third Lien”, “Third Lien Collateral”, “Third Lien
Collateral Trust Agreement”, “Third Lien Collateral Trustee”, “Third Lien Debt”,
“Third Lien Documents”, “Third Lien First Standstill Period”, “Third Lien
Obligations”, “Third Lien Representative”, “Third Lien Second Standstill
Period”, “Third Lien Secured Parties”, “Third Lien Security Documents” and
“Third Lien Substitute Facility” and provisions, insofar as they relate to Third
Lien Obligations, Third Liens or Third Lien Documents, regarding priority,
enforcement actions, Standstill Periods, release, Insolvency or Liquidation
Proceedings, reinstatement, amendments and application of proceeds) shall not be
operative.

[SIGNATURES BEGIN NEXT PAGE]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TPG SPECIALTY LENDING, INC., as Original Priority Lien Agent By:     Name:  
Title:  

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Original Second Lien Agent

By:     Name:     Title:  

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN: NORTHERN OIL AND
GAS, INC.

By:     Name:     Title:  

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

OTHER GRANTORS: [    ] By:     Name:   Title:  

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Indenture, the Second Lien Documents, the Initial
Third Lien Debt Facility, any Additional Third Lien Debt Facility and the Third
Lien Documents

Reference is made to the Intercreditor Agreement dated as of May 15, 2018,
between TPG Specialty Lending, Inc., as Priority Lien Agent (as defined
therein), and Wilmington Trust, National Association, as Second Lien Agent (as
defined therein) and acknowledged and agreed by Northern Oil and Gas, Inc. and
certain of its subsidiaries (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Intercreditor
Agreement”). Each holder of [Second Lien Indenture Notes][Initial Third Lien
Obligations][Additional Third Lien Obligations] (as defined therein), by its
acceptance of such [Second Lien Indenture Notes][Initial Third Lien
Obligations][Additional Third Lien Obligations] (i) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (iii) authorizes and instructs the [Second Lien
Agent][Third Lien Collateral Trustee] (as defined therein) on behalf of each
[Second/Third] Lien Secured Party (as defined therein) to enter into the
Intercreditor Agreement as [Second Lien Agent][Third Lien Collateral Trustee] on
behalf of such [Second/Third] Lien Secured Parties and (iv) acknowledges (or is
deemed to acknowledge) that a copy of the Intercreditor Agreement was delivered,
or made available, to such Person. The foregoing provisions are intended as an
inducement to the lenders under the Priority Lien Documents (as defined in the
Intercreditor Agreement) to extend credit to Northern Oil and Gas, Inc., and
such lenders are intended third-party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

Provision for all Second Lien Security Documents the Initial Third Lien Security
Documents and the Additional Third Lien Security Documents that Grant a Security
Interest in Collateral

Reference is made to the Intercreditor Agreement, dated as of May 15, 2018,
between TPG Specialty Lending, Inc., as Priority Lien Agent (as defined
therein), and Wilmington Trust, National Association, as Second Lien Agent (as
defined therein) and acknowledged and agreed by Northern Oil and Gas, Inc. and
certain of its subsidiaries (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Intercreditor
Agreement”). Each Person that is secured hereunder, by accepting the benefits of
the security provided hereby, (i) consents (or is deemed to consent), to the
subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees
(or is deemed to agree) that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, (iii) authorizes (or
is deemed to authorize) the [Second Lien Agent] [Third Lien Collateral Trustee]
(as defined in the Intercreditor Agreement) on behalf of such Person to enter
into, and perform under, the Intercreditor Agreement and (iv) acknowledges (or
is deemed to acknowledge) that a copy of the Intercreditor Agreement was
delivered, or made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

Annex I-1



--------------------------------------------------------------------------------

EXHIBIT A

to Intercreditor Agreement

[FORM OF]

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of May 15, 2018 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between TPG Specialty Lending,
Inc., as Priority Lien Agent for the Priority Lien Secured Parties (as defined
therein), and Wilmington Trust, National Association, as Second Lien Agent for
the Second Lien Secured Parties (as defined therein) and acknowledged and agreed
by Northern Oil and Gas, Inc. and certain of its subsidiaries.

Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)][(c)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and subject
to the obligations of being [Priority Lien Obligations][Second Lien
Obligations][Additional Third Lien Obligations][Initial Third Lien Obligations]
under the Intercreditor Agreement.

1. Joinder. The undersigned, [                    ], a [                    ],
(the “New Representative”) as [trustee] [collateral trustee] [administrative
agent] [collateral agent] under that certain [describe applicable indenture,
credit agreement or other document governing the [Priority Lien][Second
Lien][Initial Third Lien][Additional Third Lien] Obligations] hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [Priority Lien Secured Parties
under a Priority Lien Substitute Facility] [Second Lien Secured Parties under
the Second Lien Substitute Facility] [Initial Third Lien Secured Parties under
the Initial Third Lien Debt Facility] [Additional Third Lien Secured Parties
under the Additional Third Lien Debt Facility] as [a Priority Lien Agent under a
Priority Lien Substitute Facility] [a Second Lien Agent under a Second Lien
Substitute Facility] [a Third Lien Collateral Trustee under a Third Lien
Substitute Facility] [Secured Debt Representative] [Third Lien Representative]
under the Intercreditor Agreement for all purposes thereof on the terms set
forth therein, and to be bound by the terms of the Intercreditor Agreement as
fully as if the undersigned had executed and delivered the Intercreditor
Agreement as of the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address];

2. Priority Confirmation.

[Option A: to be used if additional debt constitutes Priority Lien Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Priority Lien
Obligations under the Intercreditor Agreement, that:

 

Exhibit A-1



--------------------------------------------------------------------------------

the New Representative is bound by the provisions of the Intercreditor
Agreement, including the provisions relating to the ranking of Priority Liens
(subject, in the case of Second Liens, to the Priority Lien Cap) Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens (subject, in the case of Second Liens, to the Priority Lien Cap)
Second Liens and Third Liens. [or]

[Option B: to be used if additional debt constitutes Second Lien Debt] The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Second Lien Debt that constitutes a Second Lien
Substitute Facility for which the undersigned is acting as [Second Lien Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Secured Obligations
under the Intercreditor Agreement, that:

(a) all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by NOG or any other Grantor to secure any
Obligations in respect of such Second Lien Debt, whether or not upon property
otherwise constituting Collateral for such Second Lien Debt, and that all such
Second Liens will be enforceable by the Second Lien Agent with respect to such
Second Lien Debt for the benefit of all Second Lien Secured Parties equally and
ratably; and

(b) the New Representative and each holder of Obligations in respect of Second
Lien Debt for which the undersigned is acting as [Second Lien Agent] are bound
by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Priority Liens, Second Liens and Third Liens and the
order of application of proceeds from enforcement of Priority Liens, Second
Liens and Third Liens; [or]

[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes the
Initial Third Lien Debt Facility] [that constitutes a Third Lien Substitute
Facility] [that constitutes an Additional Third Lien Debt Facility] for which
the undersigned is acting as [Third Lien Representative] [Third Lien Collateral
Trustee] hereby agrees, for the benefit of all Secured Parties and each future
Secured Debt Representative, and as a condition to being treated as Secured
Obligations under the Intercreditor Agreement, that:

(a) all Third Lien Obligations will be and are secured equally and ratably by
all Third Liens at any time granted by NOG or any other Grantor to secure any
Obligations in respect of such Series of Third Lien Debt, whether or not upon
property otherwise constituting Collateral for such Series of Third Lien Debt,
and that all such Third Liens will be enforceable by the Third Lien Collateral
Trustee with respect to such Series of Third Lien Debt for the benefit of all
Third Lien Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] [Third Lien Collateral Trustee] are bound by the provisions of
the Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens, Second Liens and Third Liens and the order of application of
proceeds from enforcement of Priority Liens, Second Liens and Third Liens; and

[(c) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] appoints the Third Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Third Lien
Collateral Trustee of, and directs the Third Lien Collateral Trustee to perform,
its obligations under the Intercreditor Agreement and the Third Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.]1

 

1  Necessary only in the case of an incurrence of Additional Third Lien
Obligations.

 

Exhibit A-2



--------------------------------------------------------------------------------

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. NOG agrees to reimburse each Secured Debt Representative for its
reasonable out-of-pocket expenses in connection with this Priority Confirmation
Joinder, including the reasonable fees, other charges and disbursements of
counsel.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[                    , 20        ].

 

[insert name of New Representative]

By:     Name:     Title:    

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

as Priority Lien Agent By:     Name:     Title:    

The Second Lien Agent hereby acknowledges receipt of this Priority Confirmation
Joinder:

 

 

as Second Lien Agent By:     Name:     Title:    

[The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby]:

 

 

as Third Lien Collateral Trustee By:     Name:     Title:    

 

Exhibit A-4



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: NORTHERN OIL AND GAS, INC.

By:     Name:       Title:    

 

Exhibit A-5



--------------------------------------------------------------------------------

EXHIBIT B

to Intercreditor Agreement

SECURITY DOCUMENTS

PART A.

List of Priority Lien Security Documents

[    ]

PART B.

List of Second Lien Security Documents

[    ]

PART C.

List of Initial Third Lien Security Documents

None as of the date hereof.

 

Exhibit B-1